Exhibit 10.1

 

EXECUTION VERSION

 

 

Amended and Restated Participation Agreement

 

dated as of May 2, 2019

 

among

 

Old Saw Mill Holdings LLC,
as Lessee,

 

BA Leasing BSC, LLC,
as Lessor,

 

Bank of America, N.A.,
not in its individual capacity, except as expressly
stated herein, but solely as Administrative Agent,

 

The Lenders party hereto from time to time

 

 

Banc of America Leasing & Capital, LLC,
as Sole Lead Arranger

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Syndication Agent and Bookrunner

 

JPMorgan Chase Bank, N.A.,
as Bookrunner

 

U.S. Bank National Association,
as Bookrunner

 



Table of Contents

 

Section Heading Page       Article I Definitions; Interpretation 2       Section
1.1. Definitions; Interpretation 2       Article II Original Closing Date;
Acquisition Date; Restatement Date 2       Section 2.1. Effectiveness of
Original Participation Agreement 2 Section 2.2. Lease of Leased Property 2
Section 2.3. Participant Costs 2 Section 2.4. Effectiveness of Amended and
Restated Participation Agreement 2       Article III Funding of Advances 2      
Section 3.1. Fundings 2 Section 3.2. Payment of Participant Costs and Fees 3
Section 3.3. Advance Request 3 Section 3.4. Assignment of Purchase Option 4    
  Article IV Yield; Interest 4       Section 4.1. Yield 4 Section 4.2. Interest
on Loans 4 Section 4.3. Payments of Rent; and Payments and Prepayments of Funded
Amounts 4 Section 4.4. Fees 4 Section 4.5. Obligations Several 5 Section 4.6.
Highest Lawful Rate 5 Section 4.7. Renewal of Lease 6       Article V Certain
Intentions of the Parties 7       Section 5.1. Nature of Transaction 7 Section
5.2. Amounts Due Under Lease 9 Section 5.3. Distribution 9 Section 5.4.
Adjustments 12       Article VI Conditions Precedent 12       Section 6.1.
Conditions Precedent to the Original Closing Date and the Advance 12 Section
6.2. Conditions Precedent to the Restatement Date 19       Article VII [Omitted]
21

 



Article VIII Representations 21       Section 8.1. Representations of the
Participants 21 Section 8.2. Representations of Lessee 21 Section 8.3.
Representations and Warranties of Administrative Agent 22       Article IX
Covenants of Lessee 23       Section 9.1. Affirmative Covenants of Lessee 23
Section 9.2. Negative Covenants of Lessee 24       Article X Other Covenants and
Agreements 25       Section 10.1. Covenants of the Administrative Agent and the
Participants 25       Article XI Lessee’s Right of Quiet Enjoyment 26      
Article XII Transfers of Participants’ Interests 27       Section 12.1.
Assignments 27 Section 12.2. Participations 29 Section 12.3. Withholding Taxes;
Disclosure of Information; Pledge Under Regulation A 30       Article XIII
Indemnification 31       Section 13.1. Indemnification 31 Section 13.2.
Nonconformance 33 Section 13.3. Proceedings in Respect of Claims 34 Section
13.4. General Tax Indemnity 35 Section 13.5. After Tax Basis 41 Section 13.6.
Intentionally Omitted 41 Section 13.7. Environmental Indemnity 41       Article
XIV Contingent Libor and Other Costs 42       Section 14.1. LIBO Rate Lending
Unlawful 42 Section 14.2. Deposits Unavailable 43 Section 14.3. Increased Costs,
etc 44 Section 14.4. Funding Losses 45 Section 14.5. Increased Capital Costs 46
Section 14.6. After Tax Basis 46 Section 14.7. Applicability of Certain Sections
46 Section 14.8. Funding Office 47 Section 14.9. Replacement of Participants 47
      Article XV Miscellaneous 48

ii



Section 15.1. Survival of Agreements 48 Section 15.2. No Broker, Etc. 48 Section
15.3. Notices 48 Section 15.4. Counterparts 51 Section 15.5. Amendments 51
Section 15.6. Obligations 52 Section 15.7. Headings, Etc 52 Section 15.8.
Parties in Interest 52 Section 15.9. Governing Law 53 Section 15.10.
Severability 53 Section 15.11. Further Assurances 53 Section 15.12. Submission
to Jurisdiction 53 Section 15.13. Waiver of Jury Trial 54 Section 15.14.
Confidentiality 54 Section 15.15. Limited Liability of Lessor 55 Section 15.16.
Limited Liability of Administrative Agent 56 Section 15.17. Payment of
Transaction Expenses and Other Costs 56 Section 15.18. Reproduction of Documents
57 Section 15.19. Role of Arranger 57 Section 15.20. Retention of Consultants 57
Section 15.21. Liability Limited 57 Section 15.22. Deliveries to Participants 58
Section 15.23. USA patriot Act Notice 58 Section 15.24. No Advisory or Fiduciary
Responsibility 58 Section 15.25. Certain Confidentiality Obligations of Lessee
59 Section 15.26. Effect of Restatement 59       Article XVI The Administrative
Agent 60       Section 16.1. Appointment 60 Section 16.2. Delegation of Duties
60 Section 16.3. Exculpatory Provisions 60 Section 16.4. Reliance by
Administrative Agent 60 Section 16.5. Notice of Default 61 Section 16.7.
Administrative Agent in Its Individual Capacity 61 Section 16.8. Successor
Administrative Agent 62 Section 16.9. Non-Reliance on Administrative Agent 62
Section 16.10. Release of Collateral 62

iii



Appendices

 

Appendix 1 — Definitions and Interpretation      

Schedules

 

Schedule I — Lessor Commitment as of Original Closing Date Schedule II —
Lenders’ Commitments as of Original Closing Date Schedule III — Notice
Information, Payment Offices and Applicable Lending Offices Schedule IV —
Subsidiary Guarantors as of Restatement Date Schedule 6.1(xi) — Governmental
Actions; Filings and Recordings as of Original Closing Date

 

Exhibits

 

Exhibit A — [Reserved] Exhibit B-2 — Form of Lessee’s Restatement Date
Certificate Exhibit C-2 — Form of Parent Guarantor’s Restatement Date
Certificate Exhibit D — Form of Amended and Restated Guaranty Exhibit E — Form
of Assignment Agreement Exhibit F-1 — Form of Officer’s Certificate of Lessee
Exhibit F-2 — Form of Officer’s Certificate of Parent Guarantor Exhibit F-3 —
Form of Officer’s Certificate of Subsidiary Guarantor

iv



Amended and Restated Participation Agreement

 

This Amended and Restated Participation Agreement (as amended, restated,
supplemented, or otherwise modified from time to time, this “Participation
Agreement”), dated as of May 2, 2019, is entered into by and among Old Saw Mill
Holdings LLC, a New York limited liability company, as Lessee (together with its
successors and permitted assigns, in its capacity as Lessee, the “Lessee”); BA
Leasing BSC, LLC, a Delaware limited liability company, as Lessor (together with
its successors and permitted assigns, in its capacity as Lessor, the “Lessor”);
Bank of America, N.A., not in its individual capacity, except as expressly
stated herein, but solely as Administrative Agent (together with its successors
and permitted assigns, in its capacity as Administrative Agent, the
“Administrative Agent”), and the financial institutions party hereto from time
to time as Lenders (together with their permitted successors and assigns, each
as a Lender under the Loan Agreement, a “Lender”, and collectively, the
“Lenders”).

 

Witnesseth:

 

A. On March 3, 2017 (the “Original Closing Date”), Lessee, Lessor,
Administrative Agent and Lenders entered into the Participation Agreement, dated
as of the Original Closing Date (as amended, supplemented or otherwise modified
prior to the Restatement Date, the “Original Participation Agreement”) and the
other Operative Documents (as defined in the Original Participation Agreement)
to finance the purchase of the Site and the Facility.

 

B. On the Original Closing Date, among other things, (i) Lessor acquired the
Site and the Facility from the Sellers and (ii) Lessee and Lessor entered into
the Lease pursuant to which Lessor leases to Lessee, and Lessee leases from
Lessor, the Leased Property pursuant to the Lease.

 

C. Administrative Agent, using amounts funded by Participants, provided the
Advance on the Original Closing Date to pay Participant Costs (including the
Purchase Price and payment of, and reimbursement to the Parent Guarantor of, the
Deposit).

 

D. To secure the repayment of the Funded Amounts and the other amounts due and
payable by Lessee under the Operative Documents, the Administrative Agent, on
behalf of the Participants, has the benefit of a Lien on the Leased Property and
the other Collateral.

 

E. The Lessee has requested that the Original Participation Agreement be amended
and restated as set forth herein, which amendment and restatement shall become
effective on the Restatement Date.

 

F. It is the intent of the parties hereto that this Participation Agreement (i)
shall amend, restate and supersede in its entirety the Original Participation
Agreement and (ii) shall re-evidence the “Obligations” (under, and as defined
in, the Original Participation Agreement) outstanding on the Restatement Date as
contemplated hereby (and it shall not constitute a novation of the obligations
and liabilities of the parties under the Original Participation Agreement or any
other Operative Document).

 



Now, Therefore, in consideration of the mutual agreements contained in this
Participation Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree that
the Original Participation Agreement is hereby amended and restated in its
entirety as follows:

 

Article I
Definitions; Interpretation

 

Section 1.1. Definitions; Interpretation. Unless the context shall otherwise
require, capitalized terms used and not defined herein shall have the meanings
assigned thereto in Appendix 1 hereto for all purposes hereof; and the rules of
interpretation set forth in Appendix 1 hereto shall apply to this Participation
Agreement.

 

Article II
Original Closing Date; Acquisition Date; Restatement Date

 

Section 2.1. Effectiveness of Original Participation Agreement. The Original
Participation Agreement became effective as of the Original Closing Date.

 

Section 2.2. Lease of Leased Property. Pursuant to the terms of the Original
Participation Agreement, on the Original Closing Date, (i) Lessee assigned its
right under the Purchase Agreement to Lessor and Lessor acquired the Site and
the Facility from the Sellers, together with the Appurtenant Rights existing at
such time and (ii) Lessor and Lessee entered into the Lease pursuant to which
Lessor leases to Lessee, and Lessee leases from Lessor, the Leased Property for
the Term.

 

Section 2.3. Participant Costs. On the Original Closing Date, the Lessor made
the Advance, the proceeds of which were used for the payment of Participant
Costs.

 

Section 2.4. Effectiveness of Amended and Restated Participation Agreement. This
Participation Agreement shall be effective as of the earliest date (the
“Restatement Date”) on which all of the conditions precedent thereto set forth
in Section 6.2 have been satisfied or waived by the applicable parties as set
forth therein.

 

Article III
Funding of Advances

 

Section 3.1. Fundings. (a) Amount of Fundings. Pursuant to the Original
Participation Agreement and in reliance on the representations and warranties of
each of the parties thereto contained therein or made pursuant thereto, on the
Original Closing Date the Lessor made the Advance requested pursuant to the
Advance Request and each Participant funded its portion of the Advance, as and
to the extent provided in the Original Participation Agreement, in each case by
making available to the Administrative Agent by wire transfer of immediately
available funds in accordance with the instructions set forth in the Advance
Request, an amount equal to (i) with respect to any Lender, the product of such
Lender’s Commitment Percentage and the aggregate

2



amount of the requested Advance and (ii) with respect to the Lessor, the product
of Lessor’s Commitment Percentage and the aggregate amount of the requested
Advance. The Funding by each Participant on the Original Closing Date was in an
amount equal to such Participant’s Commitment and (y) the Advance made by the
Participants on the Original Closing Date was in an amount equal to the
Aggregate Commitment Amount. No amounts paid or prepaid with respect to Lessor
Amount or the Loans may be readvanced.

 

(b) Notes and Lessor Amount. Each Lender’s Loans are evidenced by a single Note
issued to such Lender and repayable in accordance with, and with Interest
accruing pursuant to, the terms of the Loan Agreement. The Lessor Amount shall
accrue Yield at the Yield Rate. Each Lender is authorized and entitled to make
notations on its Note in accordance with the Loan Documents, each of which
notations shall constitute prima facie evidence of the accuracy of the
information so noted, absent manifest error.

 

(c) Funding. The Advance made by Lessor on the Original Closing Date pursuant to
the Operative Documents was made by the Participants making the Funding directly
to the Administrative Agent. The Funding by the Participants on the Original
Closing Date to the Administrative Agent with respect to the Advance, and the
Advance by the Administrative Agent on the Original Closing Date to any Person
entitled to payments constituting Participant Costs, was deemed to constitute
the required Advance by the Participants pursuant to the Original Participation
Agreement.

 

(d) Advance; Limitations and Limits. Pursuant to Section 3.2 of the Original
Participation Agreement, the Advance was used solely to pay Participant Costs.
The Advance was made on the Original Closing Date, and there shall be no
additional advances pursuant to this Participation Agreement.

 

Section 3.2. Payment of Participant Costs and Fees. On the Original Closing
Date, the Participants made the Advance in the amount specified in the Advance
Request to pay the Purchase Price less the Deposit to the Sellers (or their
designee) and pay the Deposit to the Parent Guarantor (to reimburse the Parent
Guarantor for same).

 

Section 3.3. Advance Request. Lessee delivered the Advance Request to
Administrative Agent prior to the Original Closing Date pursuant to Section 3.3
of the Original Participation Agreement, which contained, among other things, a
statement of the amount of the requested Advance setting forth the amount of the
Advance to be used to Fund (A) the Purchase Price less the Deposit, to Sellers
and (B) the Deposit, to the Parent Guarantor (to reimburse the Parent Guarantor
for same).

 

All documents and instruments required to be delivered on the Original Closing
Date and in connection with the Advance pursuant to the Original Participation
Agreement were delivered at the offices of Chapman and Cutler LLP, 595 Market
Street, Suite 2600, San Francisco, California 94105-2839, Attention: Vincent W.
Pelleriti, Esq. or at such other location as the Administrative Agent and Lessee
agreed. All documents and instruments required to be delivered subsequent to the
Original Closing Date pursuant to this Participation Agreement shall be
delivered to the Administrative Agent, or at such other location as the
Administrative Agent,

3



Required Participants, Lessor and Lessee may agree.

 

Section 3.4. Assignment of Purchase Agreement. On the Original Closing Date,
Lessee entered into the Assignment of Purchase Agreement with the Lessor, which
was in form and substance reasonably satisfactory to Lessor.

 

Article IV
Yield; Interest

 

Section 4.1. Yield. The amount of the Lessor Amount outstanding from time to
time shall accrue Yield at the Yield Rate, calculated on the basis of a 360-day
year using the actual number of days elapsed and, when the Yield Rate is based
on an Alternate Base Rate, a 365 (or, if applicable, 366) day year basis, and,
at all other times, a 360-day year basis. If all or any portion of the Lessor
Amount outstanding, any Yield payable thereon or any other amount payable
hereunder shall not be paid when due (whether at stated maturity, acceleration
thereof or otherwise), such overdue amount shall bear interest at a rate per
annum which is equal to the Overdue Rate.

 

Section 4.2. Interest on Loans. Each Loan shall accrue Interest computed and
payable in accordance with the terms of the Loan Agreement.

 

Section 4.3. Payments of Rent; and Payments and Prepayments of Funded Amounts.
(a) Notwithstanding any provisions in the Lease to the contrary, the Lessor
hereby directs the Lessee to pay to the Administrative Agent the Rent from time
to time payable under the Lease (other than Supplemental Rent that is payable to
Persons other than Lessor, which the Lessor hereby directs the Lessee to make
directly to the applicable Person entitled thereto).

 

(b) In the event that the Lessee pays or causes to be paid the Lease Balance and
all other amounts owing by Lessee to the Administrative Agent, if any, and/or
the Participants under the Operative Documents (including, but without
duplication, accrued and unpaid Rent) to the Lessor in connection with the
Lessee’s purchase of the Leased Property in accordance with Section 15.1,
16.2(e) or 18.1 of the Lease or Article XIX of the Lease, the Lessor will prepay
the entire outstanding principal amount of the Loans and the Lessor Amount. Each
Participant hereby acknowledges that its Loans or Lessor Amount, as the case may
be, may be so prepaid without any prepayment premium or charge (other than Break
Costs, if any).

 

Section 4.4. Fees. Pursuant to the Original Participation Agreement, Lessee
agreed to pay the following fees (collectively, the “Fees”): (x) to the
Administrative Agent, for the account of the Participants, the Upfront Fees
payable to the Participants on the Original Closing Date, (y) to Arranger, for
its own account, the Arranger Fee payable to the Arranger on the Original
Closing Date pursuant to, and in the amount set forth in, the Arranger Fee
Letter, and (z) to the Administrative Agent: the periodic agency fees payable to
the Administrative Agent pursuant to, and in the amounts and at the times set
forth in, the Administrative Agent Fee Letter. The Fees referred to in clause
(x), clause (y) and, to the extent payable prior to the Restatement Date, clause
(z) above were previously paid by the Lessee. The Lessee agrees to continue to
pay the Fees referred to in clause (z) above pursuant to, and in the amounts and
at the times set forth in,

4



the Administrative Agent Fee Letter.

 

Section 4.5. Obligations Several. The obligations of the Participants hereunder
or elsewhere in the Operative Documents shall be several and not joint; and no
Participant shall be liable or responsible for the acts or defaults of any other
party hereunder or under any other Operative Document.

 

Section 4.6. Highest Lawful Rate. It is the intention of the parties hereto to
conform strictly to applicable usury laws, and, anything herein or in any other
Operative Document to the contrary notwithstanding, the obligations of (x)
Lessee to Lessor under this Participation Agreement, the Lease and the other
Operative Documents, (y) Lessor to the Lenders under the Loan Agreement and the
Notes and (z) either Lessee or Lessor or any other party under any other
Operative Document shall, in each case, be subject to the limitation that
payments of Interest or of other amounts constituting interest under Applicable
Laws shall not be required to the extent that receipt thereof would be in excess
of the Highest Lawful Rate or otherwise contrary to provisions of Applicable
Laws applicable to the recipient limiting rates of interest which may be charged
or collected by the recipient. Accordingly, if the transactions or the amount
paid or otherwise agreed to be paid for the use, forbearance or detention of
money under this Participation Agreement, the Lease, the Loan Agreement, the
Notes, the Lessor Amount or any other Operative Document would exceed the
Highest Lawful Rate or otherwise be usurious under Applicable Laws (including
without limitation the federal and state laws of the United States of America or
of any other jurisdiction whose laws may be mandatorily applicable) with respect
to the recipient of any such amount, then, in that event, notwithstanding
anything to the contrary in this Participation Agreement, the Lease, the Loan
Agreement, the Notes or any other Operative Document, it is agreed as follows as
to the recipient of any such amount:

 

(a) the provisions of this Section 4.6 shall govern and control over any other
provision in this Participation Agreement, the Lease, the Loan Agreement, the
Notes, the Lessor Amount and any other Operative Document, and each provision
set forth therein is hereby so limited;

 

(b) the aggregate of all consideration which constitutes interest under
Applicable Laws that is contracted for, charged or received under this
Participation Agreement, the Lease, the Loan Agreement, the Notes or any other
Operative Document shall under no circumstances exceed the maximum amount of
interest allowed by Applicable Laws (such maximum lawful interest rate, if any,
with respect to such recipient herein shall be called the “Highest Lawful
Rate”), and all amounts owed under this Participation Agreement, the Lease, the
Loan Agreement, the Notes and any other Operative Document shall be held subject
to reduction and: (i) the amount of interest which would otherwise be payable to
the recipient under this Participation Agreement, the Lease, the Loan Agreement,
the Notes or any other Operative Document shall be automatically reduced to the
amount allowed under Applicable Laws, and (ii) any unearned interest paid in
excess of the Highest Lawful Rate shall be credited to the payor by the
recipient (or, if such consideration shall have been paid in full, refunded to
the payor);

5



(c) all sums paid or agreed to be paid for the use, forbearance and detention of
the money under this Participation Agreement, the Lease, the Loan Agreement, the
Notes or any other Operative Document shall, to the extent permitted by
Applicable Laws, be amortized, prorated, allocated and spread throughout the
full term of such indebtedness until payment in full so that the actual rate of
interest is uniform throughout the full term thereof; and

 

(d) if at any time the interest, together with any other fees, late charges and
other sums payable pursuant to or in connection with this Participation
Agreement, the Lease, the Loan Agreement, the Notes and any other Operative
Document executed in connection herewith or therewith and deemed interest under
Applicable Laws, exceeds that amount which would have accrued at the Highest
Lawful Rate, the amount of interest and any such fees, charges and sums to
accrue to the recipient of such interest, fees, charges and sums pursuant to the
Operative Documents shall be limited, notwithstanding anything to the contrary
in the Operative Documents, to that amount which would have accrued at the
Highest Lawful Rate for the recipient, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue pursuant to the Operative
Documents below the recipient’s Highest Lawful Rate until the total amount of
interest payable to the recipient (including all consideration which constitutes
interest) equals the amount of interest which would have been payable to the
recipient (including all consideration which constitutes interest), plus the
amount of fees which would have been received but for the effect of this Section
4.6.

 

Section 4.7. Renewal of Lease. (a) Lessee may request in writing (the “Renewal
Option Request”) to the Administrative Agent, Lessor and each Participant
pursuant to the Lease to renew the Term (the “Lease Renewal”) for one additional
five-year period commencing on the last day of the Base Term (a “Lease Renewal
Term”), and that the Maturity Date for the Loans and the Lessor Amount be
correspondingly extended to the extended Expiration Date. Such Renewal Option
Request must be delivered in writing to Administrative Agent not later than one
hundred eighty (180) days nor more than three hundred sixty-five (365) days
prior to the expiration of the Base Term. The Administrative Agent shall
distribute a copy of the Renewal Option Request to each Participant, promptly
after receipt thereof from the Lessee. Each Participant will notify
Administrative Agent (who shall promptly notify the Lessee) in writing of
whether or not it has consented to such Renewal Option Request not later than
forty-five (45) days after the date on which the Administrative Agent receives
the Renewal Option Request (the “Renewal Option Response Date”). Any failure by
any Participant to so notify Administrative Agent by the Renewal Option Response
Date will be deemed to be a non-consent by such Participant. Each Participant’s
determination with respect to the Renewal Option Request shall be a new credit
determination and within such Participant’s sole and absolute discretion and may
be conditioned upon such terms and conditions as shall be deemed appropriate by
such Participant, which may include receipt of such financial information,
documentation or other information or conditions as may be requested in writing
by such Participant and the receipt of a satisfactory appraisal of the Leased
Property. It is a condition that all Participants consent to the renewal set
forth in the Renewal Option Request for any renewal of the Lease to be
effective. Lessee shall have thirty (30) days after the Renewal Option Response
Date (such time period being referred to as the “Renewal Rescission Period”) to
irrevocably rescind the Renewal Option

6



Request and elect not to extend the Term (a “Renewal Rescission”). If Lessee
exercises a Renewal Rescission, the Lease shall terminate on the last day of the
Term and Lessee shall be deemed to have exercised the Purchase Option. Any
failure by Lessee to exercise a Renewal Rescission during the Renewal Rescission
Period shall be deemed a waiver of the right of Lessee to effectuate a Renewal
Rescission and, subject to Section 4.7(c), Lessee shall have been deemed to have
accepted the Participants’ respective terms and conditions to their respective
consents to the Renewal Option Request.

 

If consented to by all Participants pursuant to the preceding paragraph, Lessee,
the Administrative Agent and the Participants shall proceed promptly to execute
and deliver all such amendments and modifications to the Operative Documents as
are necessary to set forth any terms and conditions relating to the Renewal
Option not reflected in the Operative Documents and the renewal shall become
effective as of the first date (the “Renewal Effective Date”) on or after the
Renewal Option Response Date on which all of the Participants shall have
consented to such Lease Renewal; provided that on both the date of the Renewal
Option Request and the Renewal Effective Date in addition thereto: (w) each of
the representations and warranties made by Lessee and each Guarantor in or
pursuant to the Operative Documents shall be true and correct in all material
respects as if made on and as of each such date (except to the extent any such
representation or warranty specifically relates to an earlier date), (x) Lessee
shall not have exercised the Purchase Option or Sale Option, (y) no Default or
Event of Default shall have occurred and be continuing, and (z) on each of such
dates, Lessor shall have received a certificate of a Responsible Officer of
Lessee as to the matters set forth in clauses (w), (x) and (y) above and (3)
without duplication, the conditions set forth in Section 19.3 of the Lease shall
have been satisfied as of the dates required therein.

 

(b) Following the Renewal Effective Date, Lessee’s election of the Lease Renewal
Term shall be undertaken pursuant to, and shall be subject to the terms and
conditions set forth in, Section 19.1(a) of the Lease.

 

(c) The Lessee shall have the right, but shall not be obligated, to replace any
Participant that fails to consent to a Renewal Option Request pursuant to
Section 4.7(a) or, as a condition to such consent, requires renewal terms that
the Lessee has not accepted (any such Participant, a “Non-Renewing
Participant”), in any such case, in accordance with the procedures provided in
Section 14.9. Any such replacement Participant shall have entered into an
Assignment Agreement with such Non-Renewing Participant in accordance with the
procedures provided in Section 14.9, effective on or before the Renewal
Effective Date. Prior to any Non-Renewing Participant being so replaced pursuant
hereto, such Non-Renewing Participant may elect, in its sole discretion, by
giving irrevocable notice thereof to the Administrative Agent and the Lessee, to
become a consenting Participant pursuant to this Section 4.7 and/or to withdraw
any of its renewal terms that the Lessee has not accepted.

 

Article V
Certain Intentions of the Parties

 

Section 5.1. Nature of Transaction. It is the intention of the parties that:

7



(a) for all purposes, including GAAP, federal and all state and local income and
transfer taxes, bankruptcy, insolvency, conservatorships and receiverships
(including the substantive law upon which bankruptcy, conservatorship and
insolvency and receivership proceedings are based), real estate and commercial
law and UCC purposes:

 

(i) the Overall Transaction constitutes a secured lending transaction by the
Participants to Lessee and preserves beneficial ownership in the Leased Property
in Lessee, the Lessor holds only legal title to the Leased Property within the
meaning of 11 U.S.C. Section 541(d), Lessee (and not the Lessor, the
Administrative Agent or the other Participants) will be entitled to all tax
benefits with respect to the Leased Property and other Collateral available to
the owner of the Leased Property for tax purposes, the obligations of Lessee to
pay Basic Rent shall be treated as payments of interest to the Participants, the
payment by Lessee of any amounts (other than Basic Rent) in respect of the Lease
Balance shall be treated as payments of principal to the Participants and, in
the event Lessee purchases the Leased Property pursuant to the terms of the
Lease and pays in full the Lease Balance and all other amounts outstanding under
the Operative Documents, legal title to the Leased Property shall automatically
vest in the Lessee; and

 

(ii) in order to secure the obligations of Lessee now existing or hereafter
arising under the Lease or any of the other Operative Documents, the Lease,
together with the other Security Instruments, creates a security interest or a
lien, as the case may be, in the Leased Property and the other Collateral in
favor of the Administrative Agent, and for the benefit of the Participants, to
secure Lessee’s payment and performance of the Obligations; and

 

(iii) the Security Instruments create Liens on and security interests in the
Leased Property and the other Collateral, granted by Lessor or Lessee, as
applicable, in favor of the Administrative Agent for the benefit of all of the
Participants to secure Lessor’s and Lessee’s payment and performance of their
respective obligations under the Lease, the Loan Agreement, the Notes and other
applicable Operative Documents.

 

Each of the parties hereto agrees that it will not, nor will it permit any
Affiliate to at any time, take any action or fail to take any action with
respect to the preparation, filing or audit of any income tax return, including
an amended income tax return, to the extent that such action or such failure to
take action would be inconsistent with the intention of the parties expressed in
this Section 5.1.

 

Nevertheless, without limiting the foregoing agreement, each of the parties
hereto acknowledges and agrees that none of the Lessee, the Participants, the
Administrative Agent or Arranger has made any representations or warranties
concerning the tax, accounting or legal characteristics of the Operative
Documents or any aspect of the Overall Transaction and that such party has
obtained and relied upon such tax, accounting and legal advice concerning the
Operative Documents and the Overall Transaction as such party deems appropriate.

8



(b) Specifically, without limiting the generality of clause (a), the parties
hereto intend and agree that in the event of any insolvency, conservatorship or
receivership proceedings or matters or a petition under the United States
bankruptcy laws, or any other applicable insolvency, conservatorship or
receivership laws or statute of the United States of America or any State or
Commonwealth thereof affecting Lessee, the Guarantors or any Participant or any
collection actions, the transactions evidenced by the Operative Documents
(including, without limitation, the Lease) constitute a financing made directly
to Lessee by the Participants, as unrelated third party lenders, and that Lessor
holds a fee interest in and title to the Leased Property to secure Lessee’s
obligations to repay such financing to the Participants and all other amounts
due under any of the Operative Documents and that Lessee retains the beneficial
ownership of the Leased Property.

 

Section 5.2. Amounts Due Under Lease. Anything else herein or elsewhere to the
contrary notwithstanding, it is the intention of the Lessee and the Participants
that: (i) the amount and timing of installments of Basic Rent due and payable
from time to time under the Lease shall be equal to the aggregate payments due
and payable as Interest on the Loans and Yield on the Lessor Amount due on each
Payment Date; (ii) if the Lessee elects the Early Termination Option, the
Purchase Option or becomes obligated or otherwise elects to purchase the Leased
Property under the Lease, the Loans, the Lessor Amount, all accrued and unpaid
Interest and Yield thereon, any Fees and all other obligations of the Lessee
owing to the Participants pursuant to the Operative Documents shall be paid in
full by the Lessee; (iii) if the Lessee properly elects the Sale Option with
respect to the Leased Property and subject to Articles XX and XXI of the Lease,
the Lessee shall only be required to pay to the Administrative Agent the
proceeds of the sale of the Leased Property, the Sale Option Recourse Amount
with respect to the Leased Property and any amounts due pursuant to Section 20.2
of the Lease, together with all other amounts due and payable as Supplemental
Rent, but subject to the right of the parties with respect to the Gross Proceeds
as set forth at Section 5.3(d); and (iv) upon an Event of Default resulting in
an acceleration of the Lessee’s obligations to purchase the Leased Property
under the Lease, the amounts then due and payable by the Lessee under the Lease
on a recourse basis shall include all amounts necessary to pay in full the Lease
Balance and all other amounts owing by Lessee to the Administrative Agent, if
any, and/or the Participants under the Operative Documents (including, but
without duplication, accrued and unpaid Rent).

 

Section 5.3. Distribution. (a) Each payment of Basic Rent to the extent
attributable to Interest and Yield (and any payment of interest on overdue
installments of Basic Rent) received by the Administrative Agent shall be
distributed by the Administrative Agent to the Participants, in accordance with,
and for application to, the amount of Interest and Yield then due on the Loans
and the Lessor Amount, as well as any overdue Interest or Yield due to each
Lender or Lessor (to the extent permitted by Applicable Laws); provided,
however, until the Lessor Shortfall Amount has been reduced to zero, the
Administrative Agent shall distribute Basic Rent attributable to Interest (and
any payment of interest on overdue installments of Basic Rent) that is received
by the Administrative Agent on a on a pro rata basis, based on their respective
shares of the Loan Balance, to the Lenders.

 

(b) Any payment received by the Administrative Agent as a result of:

9



(i) the purchase of the Leased Property pursuant to the provisions of the Lease
(including, but not limited to, Section 18.1 and 19.1 of the Lease), or

 

(ii) the payment of the Lease Balance or Purchase Amount pursuant to the Lease,

 

shall be distributed by the Administrative Agent in the following amounts and
order of priority:

 

first, on a pro rata basis based on their respective shares of the Loan Balance,
to the Lenders in an amount not to exceed the sum of (i) (A) the Lessor
Shortfall Amount divided by (B) the Commitment Percentage with respect to the
Lessor, minus (ii) the Lessor Shortfall Amount, for application to pay the Loan
Balance owing to them;

 

second, on a pro rata basis, as applicable, based on their respective shares of
the Participant Balance, to the Participants for application to pay in full the
Lease Balance owing to them and all other amounts owing by Lessee to the
Administrative Agent, if any, and/or the Participants under the Operative
Documents (including, but without duplication, accrued and unpaid Rent); and

 

third, the balance, if any, of such payment or amounts remaining after the
satisfaction of all the Lessee’s liabilities under the respective Operative
Documents shall be promptly distributed to, or as directed by, the Lessee.

 

(c) The payment by the Lessee of the Sale Option Recourse Amount to the
Administrative Agent in accordance with Section 20.1(j) of the Lease upon the
Lessee’s exercise of the Sale Option shall be distributed by the Administrative
Agent in the following amounts and order of priority:

 

first, on a pro rata basis based on their respective shares of the Loan Balance,
to the Lenders for application to pay in full the Loan Balance owing to them and
all other amounts owing by Lessee to the Lenders under the Operative Documents
(including, but without duplication, accrued and unpaid Rent); and

 

second, to the Lessor (and its designees) for application to pay in full the
Lessor Balance and all other amounts owing by Lessee to the Lessor under the
Operative Documents (including, but without duplication, accrued and unpaid
Rent); and

 

third, the balance, if any, of such payment or amounts remaining after the
satisfaction of all the Lessee’s liabilities under the respective Operative
Documents shall be promptly distributed to, or as directed by, the Lessee.

 

(d) Any payments received by the Administrative Agent as Gross Proceeds from the
sale of the Leased Property pursuant to the Lessee’s exercise of the Sale Option
pursuant to Article XX of the Lease or pursuant to Section 13.2 herein shall be
distributed in the following order of priority:

10



first, to the extent not previously deducted therefrom, in an amount equal to
the reasonable sales costs, expenses and related taxes incurred by Lessee,
Lessor or Administrative Agent in connection with any sale of the Leased
Property to the party that incurred such amount;

 

second, on a pro rata basis based on their respective shares of the Loan
Balance, to the Lenders for application to pay in full the Loan Balance owing to
them;

 

third, to the Lessor (and its designees) for application to pay in full the
Lessor Balance plus all other amounts owing under the Operative Documents; and

 

fourth, the balance, if any, of such payment or amounts shall be promptly
distributed to, or as directed by, the Lessee.

 

(e) All payments of Supplemental Rent received by the Administrative Agent
(excluding any amounts payable pursuant to the preceding provisions of this
Section 5.3) shall be distributed promptly by the Administrative Agent upon
receipt thereof to the Persons entitled thereto pursuant to the Operative
Documents.

 

(f) If, on any date, after an Event of Default has occurred and is continuing, a
payment is made of the proceeds from the sale of the Collateral or any part
thereof or payments received and amounts realized by the Administrative Agent
under the Operative Documents, then distributions of such amounts shall be made
by the Administrative Agent in the following order of priority:

 

first, to the extent not previously deducted therefrom, in an amount not to
exceed the reasonable sales costs, expenses and taxes incurred by Lessor, Lessee
or Administrative Agent in connection with any sale of the Leased Property,

 

second, on a pro rata basis based on their respective shares of the Participant
Balance, to the Participants for application to pay in full the Lease Balance
owing to them; and

 

third, the balance, if any, of such payment or amounts shall be promptly
distributed to, or as directed by, the Lessee.

 

(g) (i) Any payment received by the Administrative Agent for which no provision
as to the application thereof is made in the Operative Documents or elsewhere in
this Section 5.3 shall be distributed in accordance with Section 5.3(f).

 

(ii) Except as otherwise provided in Section 5.3(a), all payments received and
amounts realized by the Administrative Agent under the Operative Documents or
otherwise with respect to the Leased Property, or any proceeds thereof, to the
extent received or realized at any time after an indefeasible payment in full of
the Participant Balances of all Participants and all other amounts due and owing
to the Participants, shall be distributed forthwith by the Administrative Agent
in the order of priority set forth in

11



Section 5.3(f), except that such payment shall be distributed omitting clause
“first” of such Section 5.3(f).

 

(iii) Any payment received by the Administrative Agent for which provision as to
the application thereof is made in an Operative Document, but not elsewhere in
this Section 5.3, shall be distributed forthwith by the Administrative Agent to
the Person and for the purpose for which such payment was made in accordance
with the terms of such Operative Document.

 

(h) Except to the extent clause (g) is applicable thereto, any amounts payable
to the Administrative Agent as a result of a Casualty or Condemnation pursuant
to the Lease shall be distributed as follows: (x) if a Termination Notice shall
have been given, all amounts that are to be applied to the purchase price of the
Leased Property in accordance with Section 15.1(b) of the Lease shall be
distributed by the Administrative Agent in accordance with Section 5.3(b); and
(y) all amounts payable to the Lessee for the repair of damage caused by such
Casualty or Condemnation in accordance with Section 14.1(a) of the Lease shall,
except as otherwise provided in the Lease, be distributed to, or as directed by,
the Lessee.

 

(i) To the extent any payment made to any Participant, personally, is
insufficient to pay in full the Participant Balance of such Participant, then
each such payment which is payable to a Lender shall first be applied to accrued
Interest and then to principal outstanding on the Loans and each such payment
which is payable to Lessor shall first be applied to accrued Yield and then to
the Lessor Amount, as applicable.

 

Section 5.4. Adjustments. If any Participant (a “Benefited Participant”) shall
at any time receive any payment of all or part of its Loans or Lessor Amount, as
applicable, or Interest or Yield thereon, as applicable, or receive any of the
Collateral in respect thereof (whether voluntarily or involuntarily, by setoff,
or otherwise), in an amount greater than the amount to which such Participant
was entitled pursuant to Section 5.3, such Participant shall return such amount
or Collateral to the Administrative Agent for distribution to the Person(s)
entitled thereto in accordance with Section 5.3; provided, however, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Participant so that the excess payment or benefits returned by
such Benefited Participant exceed the remaining excess payment or benefits held
by such Benefited Participant, the excess payment or benefits, as applicable,
returned by such Benefited Participant shall be restored to the Benefited
Participant, to the extent of such recovery.

 

Article VI
Conditions Precedent

 

Section 6.1. Conditions Precedent to the Original Closing Date and the Advance.
The obligations of the Lessor (through the Administrative Agent) to make the
Advance on the Original Closing Date and the obligation of the Lenders to make
the related Funding of their Loans on the Original Closing Date and the initial
effectiveness of the Operative Documents were subject to the satisfaction or
waiver on or prior to the Original Closing Date of each of the following
conditions precedent (capitalized terms used in the following provisions of this
Section

12



6.1 shall have the meanings assigned to such terms as set forth in the Original
Participation Agreement, and references in this Section 6.1 to “this
Participation Agreement,” “herein,” “hereof” or words of like import shall mean
and be a reference to the Original Participation Agreement):

 

(i) Corporate Certificates. (A) The Lessee shall have delivered to the Lessor
and the Administrative Agent (1) a status certificate with respect to the
Lessee’s existence in the State of New York from the Secretary of State of the
State of New York, issued by such office no earlier than thirty (30) days prior
to the Original Closing Date and (2) a Responsible Officer’s Certificate of
Lessee substantially in the form of Exhibit F-1 to the Original Participation
Agreement, attaching and certifying as to (x) the limited liability company
authority for the execution, delivery and performance by Lessee of each
Operative Document to which it is or will be a party, (y) its organizational
documents, and (z) the incumbency and signature of persons authorized to execute
and deliver on its behalf the Operative Documents to which it is a party, (B)
the Parent Guarantor shall have delivered to the Lessor and the Administrative
Agent (1) a status certificate with respect to the Parent Guarantor’s existence
in the State of New York from the Secretary of State of the State of New York,
issued by such office no earlier than thirty (30) days prior to the Original
Closing Date and (2) a Responsible Officer’s Certificate of Parent Guarantor
substantially in the form of Exhibit F-2 to the Original Participation
Agreement, attaching and certifying as to (x) the corporate authority for the
execution, delivery and performance by Parent Guarantor of each Operative
Document to which it is or will be a party, (y) its organizational documents,
and (z) the incumbency and signature of persons authorized to execute and
deliver on its behalf the Operative Documents to which it is a party and (C)
each Subsidiary Guarantor shall have delivered to the Lessor and the
Administrative Agent (1) a good standing/status certificate with respect to such
Subsidiary Guarantor from the Secretary of State (or similar public official) of
such Subsidiary Guarantor’s jurisdiction of organization, issued by such office
no earlier than thirty (30) days prior to the Original Closing Date and (2) a
Responsible Officer’s Certificate of such Subsidiary Guarantor substantially in
the form of Exhibit F-3 to the Original Participation Agreement, attaching and
certifying as to (x) the corporate or other organizational authority for the
execution, delivery and performance by such Subsidiary Guarantor of each
Operative Document to which it is or will be a party, (y) its organizational
documents and (z) the incumbency and signature of persons authorized to execute
and deliver on its behalf the Operative Documents to which it is a party.

 

(ii) Opinions of Special Counsel to Parent Guarantor. The Lessee shall have
delivered to the Lessor and the Administrative Agent a legal opinion of Skadden,
Arps, Slate, Meagher & Flom LLP, special counsel to Parent Guarantor, which
shall address such matters as may be reasonably required by the Lessor and the
Administrative Agent with respect to the Lessee and the Guarantors, including
without limitation, such local real estate matters as may be reasonably required
by the Lessor and the Administrative Agent.

 

(iii) Original Closing Date Certificates. Lessee shall have delivered to the
Administrative Agent and the Lessor a certificate dated as of the Original
Closing Date in

13



the form of Exhibit B to the Original Participation Agreement. Parent Guarantor
shall have delivered to the Administrative Agent and the Lessor a certificate
dated as of the Original Closing Date in the form of Exhibit C to the Original
Participation Agreement.

 

(iv) Taxes. All taxes (including any mortgage taxes), fees and other charges in
connection with the execution, delivery, recording, filing and registration of
the Operative Documents, if any, that are required to be paid by the Lessee or
any Guarantor as of the Original Closing Date pursuant to any of the Operative
Documents (including Transaction Expenses described in clause (f) or (g) of the
definition thereof that are due and payable as of the Original Closing Date)
shall have been paid by the Lessee or the Parent Guarantor or from the Advance,
or provisions for such payment shall have been made by the Lessee or Parent
Guarantor to the reasonable satisfaction of the Lessor and the Administrative
Agent.

 

(v) Leased Property and Appraisal Matters. The Lessor and the Administrative
Agent shall have received an appraisal (the “Appraisal”) performed by the
Appraiser, which Appraisal shall be in form and substance reasonably
satisfactory to the Participants. The Appraisal shall meet the requirements of
FIRREA.

 

(vi) Environmental Report. At least five (5) Business Days prior to the Original
Closing Date, an Environmental Audit with respect to the Site shall have been
received by and be reasonably satisfactory in all material respects to the
Lessor, and the Participants and the Administrative Agent shall have received a
letter from the consultant performing the Environmental Audit which allows the
Lessor to rely on such report.

 

(vii) Matters relating to the Site.

 

(A) The Deed shall be reasonably satisfactory to Lessor and have been
transferred by the Sellers to the Lessor;

 

(B) Lessor and Administrative Agent shall have received evidence reasonably
satisfactory to it that the Memorandum of Lease shall have been recorded with
the appropriate Governmental Authorities, and the UCC Financing Statements shall
have been or are being filed with the appropriate Governmental Authorities (or
arrangements reasonably satisfactory to Lessor and Administrative Agent shall
have been made for such recordations);

 

(C) Lessor and Administrative Agent shall have received evidence reasonably
satisfactory to it that the Assignment of Leases shall have been recorded with
the appropriate Governmental Authorities (and the issuance of the title
insurance policies in Section 6.1(x) below shall be satisfactory evidence of the
foregoing), and the UCC Financing Statements with respect to such Site shall
have been filed with the appropriate Governmental Authorities (or arrangements
reasonably satisfactory to Lessor and Administrative Agent shall have been made
for such recordations); provided that the related conditions in this clause (C)
shall be deemed to have been satisfied to the extent that such items are
addressed (to

14



the reasonable satisfaction of the Lessor and Administrative Agent) in the Title
Policies delivered pursuant to Section 6.1(x) below; and

 

(D) Lessor shall have received evidence reasonably satisfactory to it that the
Site is a separate and distinct tax parcel or parcels (other than with respect
to the Home Depot Ground Lease). All real estate Taxes imposed on, or with
respect to the Site, have been paid to date, to the extent then due and payable.

 

(viii) Searches. Lessor and Administrative Agent shall have received (A) as to
Lessee, results of a search of the applicable UCC files maintained by the office
of the secretary of state of the state in which Lessee is organized, dated not
earlier than thirty (30) Business Days prior to the Original Closing Date, which
results shall disclose no Liens on the assets of the Lessee other than Liens
permitted by Section 9(b) of the Guaranty, and (B) as to the Site, results of a
search of the applicable UCC files and any indices of Liens maintained by the
appropriate county filing or recording office of the county in which such Site
is located, dated not earlier than thirty (30) Business Days prior to the
Original Closing Date, which results shall disclose no Liens on the Site other
than Permitted Liens.

 

(ix) Survey. Lessee shall have, or shall have caused to be, delivered and
certified to Lessor, the Title Insurance Company and the Administrative Agent an
ALTA survey of the Site (A) dated a date reasonably satisfactory to the Lessor,
(B) in a form reasonably satisfactory to Lessor and the Title Insurance Company,
(C) including any applicable flood zone designation with property annotations
based on Federal Flood Insurance Rate Maps, (D) enabling the Title Insurance
Company to delete any standard printing survey exception contained in the
applicable Title Policy and to issue the Title Policies, (E) in accordance with
the Minimum Standard Detail Requirements for Land Title Surveys jointly
established and adopted by ALTA and the National Society of Professional
Surveyors effective February 23, 2016, (F) showing the location of all
improvements thereon (without limiting the generality of the foregoing, there
shall be surveyed and shown or stated on such survey, as applicable, the
following: (v) the locations of any established building setback lines; (w) the
lines of streets abutting the Site and the width thereof; (x) all access and
other easements appurtenant to the Site necessary to use the Site; (y) all
roadways, paths, driveways, easements, encroachments, overhanging projections
and similar encumbrances affecting the Site, whether recorded, apparent from a
physical inspection of the Site or otherwise known to the surveyor; (z) any
encroachments on any adjoining property); (G) if the Site is described as being
on a filed map, a legend relating the survey to said map and (H) a vicinity
sketch showing the closest thoroughfare intersection.

 

(x) Title and Title Insurance. Lessor and the Administrative Agent shall have
received from the Title Insurance Company (i) an ALTA 2006 owner’s policy of
title insurance (or an irrevocable commitment for the issuance thereof) with
respect to the Leased Property (the “Owner’s Policy”), reasonably acceptable in
form and substance to Lessor, insuring that Lessor has a good and marketable fee
ownership interest in the Leased Property, subject in each case to such
exceptions to title as are permitted under

15



any of the Operative Documents, in an amount equal to the Aggregate Commitment
Amount together with complete, legible copies of all recorded documents
referenced as exceptions therein and (ii) an ALTA 2006 lender’s policy of title
insurance (or an irrevocable commitment for the issuance thereof) with respect
to the Site and the Facility (the “Administrative Agent’s Policy”; together with
the Owner’s Policy, the “Title Policies”), reasonably acceptable in form and
substance to Participants, insuring the Lien created by the Assignment of Leases
as a valid first priority Lien against the Leased Property, subject in each case
to such exceptions to title as are permitted under any of the Operative
Documents, in an amount equal to the Aggregate Commitment Amount together with
complete, legible copies of all recorded documents referenced as exceptions
therein. The Title Policies shall be dated as of the Original Closing Date and,
to the extent permitted under Applicable Laws, shall, as applicable: (v) contain
affirmative endorsements as to mechanics’ liens, zoning, comprehensive coverage,
encroachments, the nonviolation of covenants and restrictions, rights of access
and survey matters, (x) delete survey exclusions, (y) contain endorsements
regarding the effect of recharacterization, and (z) contain such other
endorsements reasonably requested by the Participants.

 

(xi) Filings and Recordings. All filings or recordings enumerated and described
in Schedule 6.1(xi) shall have been made (or appropriate arrangements so to file
shall have been made) in the appropriate places or offices. All recording and
filing fees and taxes with respect to any recordings or filings made pursuant to
this Section 6.1(xi) shall have been paid in full by Lessee or from the Advance
on or prior to such date, and satisfactory evidence thereof shall have been
delivered to the Lessor and Administrative Agent, or arrangements for such
payment shall have been made by Lessee to the reasonable satisfaction of Lessor.

 

(xii) Insurance. Lessor shall have received (i) a report from the Insurance
Consultant (or another insurance consultant reasonably acceptable to Lessor), in
form and substance reasonably satisfactory to Lessor, stating that the Facility
and the Site will be properly and adequately insured pursuant to the
requirements of the Lease and (ii) insurance (including, without limitation, any
flood insurance required to be obtained by the Lessee under the Operative
Documents) complying with, and to the extent required to be in place on the
Original Closing Date pursuant to, the provisions of the Lease shall be in full
force and effect in all material respects as evidenced by customary certificates
of insurance, broker’s reports or insurance binders provided by the Lessee’s or
the Parent Guarantor’s brokers to Lessor, all in form and substance reasonably
satisfactory to Lessor and the Administrative Agent.

 

(xiii) No Material Adverse Change. Since September 30, 2016 and excluding any
Disclosed Matters, there shall be no Closing Date Material Adverse Effect.

 

(xiv) Requirements of Law. The Overall Transaction does not violate in any
material respect any Applicable Laws and does not, in and of itself, subject any
Participant to any material adverse regulatory prohibitions or constraints or
cause any such Person to violate any Applicable Laws.

16



(xv) [Reserved.]

 

(xvi) No Default. There shall not have occurred and be continuing any Default,
Event of Default, Event of Loss, Specified Significant Environmental Event or
Specified Material Environmental Violation, and no Default, Event of Default,
Event of Loss Specified Significant Environmental Event or Specified Material
Environmental Violation will have occurred and be continuing immediately after
giving effect to the Advance Request.

 

(xvii) Subordination of Existing Lease. The Existing Lease shall have been
subordinated to the Lease on terms reasonably acceptable to the Lessor and the
Participants.

 

(xviii) Financial Statements. Receipt by Lessor of (A) audited consolidated
balance sheets and related consolidated statements of income and statements of
cash flows of the Parent Guarantor and its consolidated subsidiaries for the
most recently completed fiscal year ending more than ninety (90) days prior to
the Original Closing Date, and (B) unaudited consolidated balance sheets and
related consolidated statements of income and statements of cash flows for any
quarterly interim period or periods (other than the fourth fiscal quarter of the
Parent Guarantor’s fiscal year) of the Parent Guarantor and its consolidated
subsidiaries ending more than forty-five (45) days prior to the Original Closing
Date; provided that the requirements set forth in this paragraph may be
fulfilled by the filing of the Parent Guarantor’s Annual Report on Form 10-K
with the Securities and Exchange Commission for the applicable fiscal year (in
the case of clause (A) above) and the Parent Guarantor’s Quarterly Report on
Form 10-Q with the Securities and Exchange Commission for the applicable fiscal
quarter (in the case of clause (B) above).

 

(xix) Collateral Documents. Lessor and Administrative Agent shall have received
an executed copy of the Assignment of Purchase Agreement.

 

(xx) Governmental Approvals. Except as could not reasonably be expected to cause
a Material Adverse Effect: (A) all Governmental Actions and other approvals,
consents, licenses and easements (but excluding any approvals of the subdivision
of the parcel of real property of which the Site is a part) required to be
taken, given or obtained, as the case may be, by or from any Governmental
Authority or another Person, or by or from any trustee or holder of any
indebtedness or obligation of Lessee or any Guarantor, that are necessary in
connection with the performance of their respective obligations under the
Operative Documents, and that are necessary to have been obtained prior to the
Original Closing Date shall have been taken, given or obtained, as the case may
be, shall be in full force and effect, and (B) the time for appeal with respect
thereto shall have expired (or, if an appeal shall have been taken, the same
shall have been dismissed) and shall not be subject to any pending proceedings
or appeals (administrative, judicial or otherwise).

 

(xxi) Advance Request. Lessor and the Administrative Agent shall have

17



received a fully executed counterpart of the Advance Request, executed by the
Lessee, in accordance with Section 3.3(a) of the Original Participation
Agreement.

 

(xxii) Fees. The Administrative Agent, the Participants and the Arranger shall
have received all Fees due and payable pursuant to Section 4.4 of the Original
Participation Agreement, or such payment will be made out of the requested
Advance to the extent permitted pursuant to the terms hereof.

 

(xxiii) Representation and Warranties. On the Original Closing Date, the
representations and warranties of the Lessee and each Guarantor herein and in
each of the other Operative Documents shall be true and correct in all material
respects as though made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

 

(xxiv) Litigation. Except for Disclosed Matters, no action or proceeding shall
have been instituted, nor to Lessee’s or Parent Guarantor’s knowledge, shall any
action or proceeding be threatened, before any Governmental Authority, nor shall
any order, judgment or decree have been issued or be reasonably expected to be
proposed to be issued by any Governmental Authority (i) to set aside, restrain,
enjoin or prevent the performance by Lessee or any Guarantor in any material
respect of this Participation Agreement, any other Operative Document or any
transaction contemplated as part of the Overall Transaction or (ii) that
questions the validity of the Operative Documents or the rights or remedies of
the Lessor or the Administrative Agent with respect to the Lessee, each
Guarantor, the Leased Property or the other Collateral under the Operative
Documents, and in each case as to clause (i) or clause (ii) above, for which
there is a reasonable expectation of an adverse decision which would have or
would reasonably be expected to have a Material Adverse Effect.

 

(xxv) [Reserved.]

 

(xxvi) Commitment Amount. The aggregate amount to be Funded by the Participants
on the Original Closing Date does not exceed the Aggregate Commitment Amount.

 

(xxvii) Transaction Expenses. Lessee shall have paid or made arrangements to pay
all applicable Transaction Expenses and other fees and expenses required to be
paid or reimbursed by the Lessee on the Original Closing Date pursuant to the
Arranger Fee Letter (to the extent invoiced at least three (3) Business Days
prior to the Original Closing Date (or such later date as the Lessee may
reasonably agree)).

 

(xxviii) Authorization, Execution and Delivery of Documents. The Participation
Agreement, the Guaranty, the Deed, the Assignment of Purchase Agreement, the
Purchase Agreement, the Lease, the Memorandum of Lease, the Loan Agreement, the
Notes, the Security Instruments and the Fee Letters shall have been duly
authorized, executed and delivered by each of the other initial parties thereto,
shall (to the extent the

18



form and substance thereof shall not be prescribed hereby) be in form and
substance satisfactory to each Participant and copies of an executed counterpart
of each thereof (except for (i) the Notes, originals of which shall only be
delivered to the applicable Lender and (ii) each Fee Letter, originals and
copies of which shall only be delivered to the parties thereto) shall have been
received by each of the Participants, the Administrative Agent and Lessor. Each
Lender shall have received an original, duly executed Note registered in such
Lender’s name. Each of the Operative Documents listed in this clause (xxviii)
shall be in full force and effect as to all other initial parties thereto.

 

All documents and instruments required to be delivered on the Original Closing
Date were delivered at the offices of Chapman and Cutler LLP, 595 Market Street,
Suite 2600, San Francisco, California 94105-2839, Attention: Vincent W.
Pelleriti, Esq., or at such other location as was determined by the Lessor and
the Lessee.

 

Section 6.2. Conditions Precedent to the Restatement Date. The amendment and
restatement of the Original Participation Agreement as set forth in this
Participation Agreement shall not become effective until the first date on which
each of the following conditions is satisfied or waived:

 

(i) Corporate Certificates. (A) The Lessee shall have delivered to the Lessor
and the Administrative Agent (1) a status certificate with respect to the
Lessee’s existence in the State of New York from the Secretary of State of the
State of New York, issued by such office no earlier than thirty (30) days prior
to the Restatement Date and (2) a Responsible Officer’s Certificate of Lessee
substantially in the form of Exhibit F-1, attaching and certifying as to (x) the
limited liability company authority for the execution, delivery and performance
by Lessee of each Operative Document to which it is or will be a party, (y) its
organizational documents, and (z) the incumbency and signature of persons
authorized to execute and deliver on its behalf the Operative Documents to which
it is a party, (B) the Parent Guarantor shall have delivered to the Lessor and
the Administrative Agent (1) a status certificate with respect to the Parent
Guarantor’s existence in the State of New York from the Secretary of State of
the State of New York, issued by such office no earlier than thirty (30) days
prior to the Restatement Date and (2) a Responsible Officer’s Certificate of
Parent Guarantor substantially in the form of Exhibit F-2, attaching and
certifying as to (x) the corporate authority for the execution, delivery and
performance by Parent Guarantor of each Operative Document to which it is or
will be a party, (y) its organizational documents, and (z) the incumbency and
signature of persons authorized to execute and deliver on its behalf the
Operative Documents to which it is a party and (C) each Subsidiary Guarantor
shall have delivered to the Lessor and the Administrative Agent (1) a good
standing/status certificate with respect to such Subsidiary Guarantor from the
Secretary of State (or similar public official) of such Subsidiary Guarantor’s
jurisdiction of organization, issued by such office no earlier than thirty (30)
days prior to the Restatement Date and (2) a Responsible Officer’s Certificate
of such Subsidiary Guarantor substantially in the form of Exhibit F-3, attaching
and certifying as to (x) the corporate or other organizational authority for the
execution, delivery and performance by such Subsidiary Guarantor of each
Operative Document to which it is or will be a party, (y) its organizational
documents and (z) the incumbency

19



and signature of persons authorized to execute and deliver on its behalf the
Operative Documents to which it is a party.

 

(ii) Opinions of Special Counsel to Parent Guarantor. The Lessee shall have
delivered to the Lessor and the Administrative Agent a legal opinion of Skadden,
Arps, Slate, Meagher & Flom LLP, special counsel to Parent Guarantor, which
shall address such customary matters as may be reasonably required by the Lessor
and the Administrative Agent with respect to the Lessee and the Guarantors in
connection with the amendment and restatement of certain Operative Documents on
the Restatement Date.

 

(iii) Restatement Date Certificates. Lessee shall have delivered to the
Administrative Agent and the Lessor a certificate dated as of the Restatement
Date in substantially the form of Exhibit B-2 hereto. Parent Guarantor shall
have delivered to the Administrative Agent and the Lessor a certificate dated as
of the Restatement Date in substantially the form of Exhibit C-2 hereto.

 

(iv) No Default. There shall not have occurred and be continuing any Default,
Event of Default, Event of Loss, Specified Significant Environmental Event or
Specified Material Environmental Violation.

 

(v) Representation and Warranties. On the Restatement Date, the representations
and warranties of the Lessee and each Guarantor herein and in each of the other
Operative Documents shall be true and correct in all material respects as though
made on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.

 

(vi) Transaction Expenses. Lessee shall have paid or made arrangements to pay
all reasonable and documented out-of-pocket costs and expenses required to be
paid or reimbursed by the Lessee pursuant to the Operative Documents, to the
extent due and payable on or prior to the Restatement Date and invoiced at least
two (2) Business Days prior to the Restatement Date.

 

(vii) Authorization, Execution and Delivery of Documents. The Restated Operative
Documents shall have been duly authorized, executed and delivered by each of the
other parties thereto as of the Restatement Date, shall (to the extent the form
and substance thereof shall not be prescribed hereby) be in form and substance
reasonably satisfactory to each Participant and copies of an executed
counterpart of each thereof.

 

All documents and instruments required to be delivered on the Restatement Date
shall be delivered at the offices of Chapman and Cutler LLP, 111 W. Monroe
Street, 14th Floor | Chicago, Illinois 60603, Attention: Vincent W. Pelleriti,
Esq., or at such other location as may be determined by the Lessor and the
Lessee.

20



Article VII

[Omitted]

 

Article VIII
Representations

 

Section 8.1. Representations of the Participants. As of the Restatement Date
(or, if later, the date of its execution of an Assignment Agreement or other
joinder to this Participation Agreement), each Participant represents and
warrants, severally and only as to itself, to the other Participants, the
Administrative Agent, Lessee and the Guarantors that:

 

(a) Power and Authority. Such Participant has the requisite power and authority
to enter into and perform its obligations under the Operative Documents to which
it is a party.

 

(b) Lessor Liens. There are no Lessor Liens attributable to such Participant on
the Lease, the Leased Property or any other Collateral.

 

(c) Organization, etc. Such Participant is a corporation, banking association,
limited liability company or other organization validly organized or
incorporated, as applicable, and existing and in good standing under the laws of
the State or jurisdiction of its creation.

 

(d) ERISA. Such Participant (i) did not make, or subsequently purchase or
otherwise acquire an interest in, any of the Loans or other Advances with the
assets of an “employee benefit plan” (as defined in Section 3(3) of ERISA),
which is subject to Title I of ERISA or “plan” (as defined in Section 4975(e)(1)
of the Code), and (ii) is not performing its obligations under the Operative
Documents with any such assets.

 

Section 8.2. Representations of Lessee. Lessee, on behalf of itself and its
Subsidiaries, represents and warrants to each of the other parties hereto as of
the Restatement Date, other than with respect Disclosed Matters, that:

 

(a) Organization; Powers. Each of the Lessee and its Material Subsidiaries is
(i) duly organized or incorporated, as the case may be, validly existing and in
good standing (to the extent the concept is applicable in such jurisdiction)
under the laws of the jurisdiction of its organization or incorporation (as
applicable), (ii) has all requisite organizational power and authority to carry
on its business as now conducted and (iii) is qualified to do business in, and
(to the extent the concept is applicable in such jurisdiction) is in good
standing in, every jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, in any
such case of clauses (i) (solely with respect to the good standing status of any
such Subsidiary that is not a Subsidiary Guarantor), (ii) (solely with respect
to the power and authority of any such Subsidiary that is not a Subsidiary
Guarantor) and (iii), except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

(b) Authorization; Enforceability. The Operative Documents to which the Lessee
is a party are within Lessee’s organizational powers and have been duly
authorized by all

21



necessary organizational actions and, if required, actions by equity holders of
Lessee. The Operative Documents to which Lessee is a party have been duly
executed and delivered by Lessee and constitute a legal, valid and binding
obligation of Lessee, enforceable against Lessee in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, examinership, reorganization,
moratorium or other laws affecting creditors’ rights generally, (ii) general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and (iii) requirements of reasonableness, good faith and fair dealing.

 

(c) Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Lessee of the Operative Documents to which the Lessee is a
party (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as are not
material or have been, or will be by the time required, obtained or made and
are, or will be by the time required, in full force and effect, (ii) will not
violate in any material respect any applicable material law or regulation or the
charter, by-laws, constitution or other organizational documents of Lessee or
any material order of any Governmental Authority binding upon Lessee or its
assets, (iii) will not violate in any material respect or result in a default
under any indenture, material agreement or other material instrument binding
upon the Lessee or its assets, or give rise to a right thereunder to require any
payment to be made by the Lessee, except, in the case of this clause (iii), for
any such violations, defaults or rights that could not reasonably be expected to
result in a Material Adverse Effect, and (iv) will not result in the creation or
imposition of any Lien on any asset of the Lessee, other than Permitted Liens
and requirements (if any) to provide cash collateral or deposits under any of
the Operative Documents.

 

(d) Location of Chief Executive Office and Principal Place of Business, etc. As
of the Restatement Date, (i) the “location” (as such term is used in Section
9-307 of the Uniform Commercial Code) of the Lessee is the State of New York,
(ii) the place where its records concerning the Leased Property and all
documents relating to the Leased Property are kept is located in the towns of
Mount Pleasant and Greenburgh, New York, and (iii) Old Saw Mill Holdings LLC is
its true legal name as registered in the jurisdiction of its organization, its
federal employer identification number is 81-5162016.

 

Section 8.3. Representations and Warranties of Administrative Agent. As of the
Restatement Date, Bank of America, N.A., in its individual capacity and not in
its capacity as Administrative Agent (with the exception of the last sentence of
clause (b) below, which representation and warranty is made by Bank of America,
N.A. solely in its capacity as Administrative Agent), hereby represents and
warrants to each of the other parties hereto that:

 

(a) Organization and Authority. It is duly organized as a national banking
association under the laws of the United States of America, and has the
corporate power and authority to enter into and perform its obligations under
the Operative Documents.

 

(b) Authorization; Binding Effect. The Operative Documents to which
Administrative Agent is or will be a party have been or will be, on the date
required to be delivered hereby, duly authorized, executed and delivered by the
Administrative Agent. This Participation Agreement is, and each such other
Operative Documents is, or, when

22



so executed and delivered by the Administrative Agent will be, valid, legal and
binding obligation of the Administrative Agent, enforceable against the
Administrative Agent in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and by general principles of equity.

 

(c) Non-Contravention. Neither the execution and delivery by the Administrative
Agent of the Operative Documents to which it is or will be a party, either in
its individual capacity, or as Administrative Agent, or both, nor compliance
with the terms and provisions thereof, conflicts with, results in a breach of,
constitutes a default under (with or without the giving of notice or lapse of
time or both), or violates any of the terms, conditions or provisions of: (i)
its charter documents or bylaws; (ii) any bond, debenture, note, mortgage,
indenture, agreement, lease or other instrument to which it is now a party or by
which it or its property, either in its individual capacity, or as
Administrative Agent, or both, is bound or affected, where such conflict,
breach, default or violation would be reasonably likely to materially and
adversely affect the ability of the Administrative Agent, either in its
individual capacity, or as Administrative Agent, or both, to perform its
obligations under any Operative Document to which it is or will be a party,
either in its individual capacity, or as Administrative Agent, or both; or (iii)
any of the terms, conditions or provisions of any law, rule, regulation, order,
injunction or decree of any Governmental Authority or any of the terms,
conditions or provisions of any law, rule, regulation, order, injunction or
decree of any Governmental Authority applicable to it in its individual capacity
or as Administrative Agent, or both, where such conflict, breach, default or
violation would be reasonably likely to materially and adversely affect the
ability of the Administrative Agent, either in its individual capacity, or as
Administrative Agent, or both, to perform its obligations under any Operative
Document to which it is or will be a party.

 

(d) Absence of Litigation, etc. There is no litigation (including derivative
actions), arbitration or governmental proceedings pending or, to the best
knowledge of the Administrative Agent, threatened against it which would be
reasonably likely to adversely affect the Administrative Agent’s ability to
perform its obligations under the Operative Documents to which it is or will be
a party.

 

(e) Governmental Actions. No action, consent or approval of, registration or
filing with or any other action by any federal or Governmental Authority is or
will be required by the Administrative Agent in connection with the Overall
Transaction, except those which have been made or obtained or will be obtained
on a timely basis in the ordinary course of the Administrative Agent’s business,
and which are in full force and effect.

 

Article IX
Covenants of Lessee

 

Section 9.1. Affirmative Covenants of Lessee regarding Existence and Conduct of
Business. Until the Lease Balance has been paid in full, the Lessee shall (a) do
or cause to be

23



done all things necessary to preserve, renew and keep in full force and effect
its legal existence and (b) take, or cause to be taken, all reasonable actions
to maintain the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of the business of the Parent Guarantor and its
Subsidiaries taken as a whole, except, in the case of this clause (b), to the
extent that failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that this Section 9.1 shall not prohibit any
merger, consolidation, disposition, liquidation, dissolution or other
transaction permitted under Section 9.2.

 

Section 9.2. Negative Covenants of Lessee regarding Fundamental Changes and
Asset Sales. The Lessee covenants and agrees with the Participants that, until
the Lease Balance has been paid in full, the Lessee will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions, including pursuant to a Sale and
Leaseback Transaction) all or substantially all of the assets of the Lessee
(taken as a whole) (whether now owned or hereafter acquired), or liquidate or
dissolve, except that:

 

(a) any Person (other than the Parent Guarantor or any of its Subsidiaries) may
merge or consolidate with the Lessee; provided that any such merger or
consolidation must result in the Lessee as the surviving entity (unless in
connection therewith an Affiliate Transferee becomes the Lessee pursuant to
Article VI of the Lease);

 

(b) the Parent Guarantor or any of its Subsidiaries may merge or consolidate
with the Lessee; provided that any such merger or consolidation must result in
the Lessee as the surviving entity (unless in connection therewith an Affiliate
Transferee becomes the Lessee pursuant to Article VI of the Lease);

 

(c) the Lessee may enter into, terminate or modify leases, subleases, licenses
and sublicenses of technology and other property (1) in the ordinary course of
business (to the extent not prohibited by the Lease), (2) between or among the
Parent Guarantor, the Lessee, any Subsidiary Guarantors and any of their
Subsidiaries (or any combination thereof) (to the extent not prohibited by the
Lease), or (3) as permitted by Article VI of the Lease;

 

(d) the Lessee may create, incur, assume or permit to exist Liens permitted
under Section 9(b) of the Guaranty;

 

(e) with respect to any rights, title or interest of the Lessee in the
Collateral and the Purchase Agreement, leases, subleases, assignments and other
transfers pursuant to or permitted by any of the Operative Documents, including
(i) the assignment of some or all of the rights under the Purchase Agreement
(including the right to take title to the Facility) pursuant to the Assignment
of Purchase Agreement and (ii) the assignment or other transfer by the Lessee to
Parent Guarantor or a directly or indirectly wholly-owned Domestic Subsidiary of
Parent Guarantor as an Affiliate Transferee pursuant to Article VI of the Lease;
and

 

(f) other transactions permitted by Section 9(c)(J) of the Guaranty.

24



Article X
Other Covenants and Agreements

 

Section 10.1. Covenants of the Administrative Agent and the Participants. (a)
Lessor Liens. Each of the Participants (severally and not jointly with any other
Participants), the Administrative Agent and Lessor hereby agrees that so long as
this Participation Agreement is in effect it:

 

(i) will not create, incur, assume or suffer to exist a Lessor Lien attributable
to it upon the Lease, the Leased Property or any other Collateral (other than as
contemplated by any of the Operative Documents); and

 

(ii) will remove such Lessor Lien created or incurred by it and use its best
efforts to remove Lessor Lien attributable to it assumed or suffered to exist by
it upon the Lease, the Leased Property or any other Collateral (other than the
Liens of the Security Instruments and such other Liens as are contemplated by
any of the Operative Documents); provided, however, that any action taken
pursuant to this clause (ii) shall not limit the Lessee’s rights or remedies
under any of the Operative Documents.

 

(b) Loan Agreement. Lessor and each Participant hereby agree that, so long as
the Lease is in effect, Lessor shall not consent to or permit any amendment,
waiver or other modification of the terms and provisions of the Loan Agreement,
any Security Instrument or any Note, whether or not any Event of Default shall
have occurred and be continuing, if any such amendment, waiver, modification or
action would have the effect of increasing the obligations of Lessee or any
Guarantor or decreasing or otherwise adversely affecting the rights or remedies
of Lessee or any Guarantor, in each case without the prior written consent of
Lessee or such Guarantor, as applicable, except that without such consent,
Lessor may waive performance by Administrative Agent of obligations to Lessor,
the non-performance of which does not adversely affect Lessee or any Guarantor.

 

(c) Acceptance of Provisions of Lease. The Participants and the Administrative
Agent hereby acknowledge and accept the terms and conditions of the Lease,
including Sections 15.2, 19.1, 19.2 and 20.1 of the Lease.

 

(d) Depreciation. With respect to each taxable year or portion thereof that
includes the Original Closing Date or that ends thereafter on or prior to the
Expiration Date except following an Event of Default and foreclosure, Lessor and
each other Participant agrees that it shall not claim any federal, state or
local tax attributes or benefits (including depreciation) relating to the Leased
Property or otherwise claim ownership of the Leased Property for federal, state
or local tax purposes unless required to do so by an appropriate taxing
authority or after a clearly applicable change in Applicable Laws or as a
protective response to a proposed adjustment by a Governmental Authority;
provided, however, that, if Lessor or any Participant claims or intends to claim
any such federal, state or local tax attributes or benefits or if it proposes to
claim any such federal, state or local tax attributes or benefits as a
protective response, such Person shall promptly notify Lessee thereof and shall
permit Lessee to contest such requirement in a manner similar to the contest
rights provided in, and subject to any applicable limitation to a contest

25



contained in, Section 13.4(b).

 

(e) Right of Set-Off. Each of the Participants, the Lessor and the
Administrative Agent, in its individual capacity, and each of Lessee and the
Guarantors covenants as to itself, not jointly with any other Person, that it
shall not exercise, or attempt to exercise, any right of setoff, banker’s lien,
or the like, against any deposit account or property of any Guarantor or Lessee,
or any of their Affiliates held or maintained by such Person without the prior
written consent of the Administrative Agent, which shall base its decision to
grant such consent solely upon a determination, upon the advice of the
Administrative Agent’s counsel, that such exercise shall not adversely affect
the right of any other Participant to resort to any other right or remedy as a
result of the application of state law relating to Lender; provided that,
notwithstanding anything to the contrary in any Operative Document, no such
rights shall be exercised unless an Event of Default has occurred and is
continuing.

 

(f) Release of Documents. The Administrative Agent hereby agrees that, upon
repayment in full of all Loans and Lessor Amount and all other amounts due and
owing from Lessee under the Operative Documents to Administrative Agent and the
Participants, the Administrative Agent shall, at Lessee’s sole cost and expense,
execute and deliver to the Lessee a bill of sale, release of any Security
Instrument, releases of all other Liens created by the Operative Documents and
termination statements for any financing statements relating to the Leased
Property or any of the Collateral which are then of record naming the
Administrative Agent as secured party or assignee thereof.

 

(g) Release of Liens. Administrative Agent hereby agrees with Lessee (so long as
no Event of Default shall have occurred and be continuing), the Lenders and
Administrative Agent, except as otherwise expressly authorized or otherwise
permitted under any of the Operative Documents, not to release the Lien of any
of the Security Instruments on the Collateral.

 

(h) Specified Tax Abatement Documents. Subject to Section 8.3 of the Lease, the
Administrative Agent and the Participants shall cooperate with the Lessee in
connection with any existing or proposed Specified Tax Abatement Transaction and
shall execute and deliver any Specified Tax Abatement Document as may be
requested by Lessee from time to time.

 

(i) Requested Information. From time to time at Lessee’s written request, Lessor
shall provide (subject to Section 15.25) Lessee with information similar to the
information provided by Lessor to Lessee on or before the Original Closing Date
with respect to ownership and control of the Lessor, in any such case, to the
extent requested for accounting purposes in connection with the Operative
Documents and transactions contemplated hereby and thereby.

 

Article XI
Lessee’s Right of Quiet Enjoyment

 

Notwithstanding anything contained herein to the contrary, the provisions of
Section 4.1 of the Lease shall be applicable to the Participants and
Administrative Agent under this Participation Agreement and each Participant and
Administrative Agent hereby agrees to be bound by the

26



provisions of such Section 4.1 of the Lease and to recognize the Lessee’s rights
to purchase the Leased Property as set forth in the Lease.

 

Article XII
Transfers of Participants’ Interests

 

Section 12.1. Assignments.

 

(a) All or any part of the interest of any Lender in, to or under this
Participation Agreement, the other Operative Documents, the Leased Property or
the Notes may be assigned or transferred by such Lender at any time to any
Person; provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of all such rights and obligations under the Loan
Agreement (if applicable to such Lender); (ii) unless both parties to the
assignment are Participants immediately prior to giving effect to the
assignment, the amount of the Loan Balance of the assigning Lender being
assigned pursuant to each such assignment shall not be less than $5,000,000.00
(or if less, the entire amount of such Lender’s Loan Balance) and shall be an
integral multiple of $5,000,000.00 (or the entire amount of such Lender’s Loan
Balance), (iii) each such assignment shall be to an Eligible Assignee, (iv) the
Lessor shall have received from the assignee/transferee or the
assignor/transferor of a transfer fee in the amount of $1,000.00; (v) each
assignee or transferee shall have complied, as of the date of the transfer, with
the delivery requirements of Section 12.3(a); (vi) each assignee or transferee
shall (A) acknowledge in writing, addressed and delivered to each of the parties
to this Participation Agreement, that the obligations to be performed by the
assignor or transferor from and after the date of such transfer or assignment
under this Participation Agreement and all other Operative Documents are its
obligations, including the obligations imposed by this Section 12.1(a), the
transferor and transferee Lender shall deliver to the Lessee, the Guarantors,
the Administrative Agent and the Lessor an Assignment Agreement, each executed
by the assignee or transferee and (B) represent and warrant to Lessor, the
Guarantors, the Administrative Agent, each other Participant and the Lessee in
writing each of the representations and warranties as set forth in Section 8.1
and that it has the requisite power and authority to accept such assignment or
transfer and engage in the Overall Transaction; and (vii) to the extent required
in the definition of “Eligible Assignee”, Lessee shall have provided its written
consent (not to be unreasonably withheld or delayed) which consent shall not be
required during the existence of an Event of Default.

 

Any transfer or assignment made in violation of the above requirements shall not
be effective against the other parties to this Participation Agreement until
such requirements are satisfied. Lessee shall not be responsible for any costs
or expenses in connection with any such sale, assignment or other transfer.

 

(b) All or any part of the Lessor Amount and the corresponding interests of the
Lessor in, to or under the Leased Property and the other Collateral may be
assigned or transferred by the Lessor at any time to any Person; provided,
however, that (i) Lessor shall give written notice of such assignment and the
name of the assignee to Lessee; (ii) the assignee or transferee shall be an
Eligible Assignee and have complied, as of the date of the transfer, with the
delivery requirements of Section 12.3(a); (iii) the assignee or transferee shall
(A) acknowledge in writing,

27



addressed and delivered to each of the parties to this Participation Agreement,
that the obligations to be performed by the assignor or transferor from and
after the date of such transfer or assignment under this Participation Agreement
and all other Operative Documents are its obligations, including the obligations
imposed by this Section 12.1(b), the transferor and transferee shall deliver to
the Lessee, the Guarantors, the Administrative Agent and the Lessor an
Assignment Agreement, each executed by the assignee or transferee) and (B)
represent and warrant to Lessor, the Guarantors, Administrative Agent and the
Lessee in writing each of the representations and warranties as set forth in
Section 8.1 and that it has the requisite power and authority to accept such
assignment or transfer and to engage in the Overall Transaction; (iv) to the
extent required in the definition of “Eligible Assignee”, Lessee shall have
provided its written consent (not to be unreasonably withheld or delayed) which
consent shall not be required during the existence of an Event of Default; and
(v) unless the assignee to the assignment is a Lessor immediately prior to
giving effect to the assignment, the amount of the Lessor Amount being assigned
pursuant to such assignment shall not be less than $25,000,000.00 (or if less,
the entire amount of the Lessor Amount) and shall be an integral multiple of
$5,000,000.00 (or the Lessor Amount).

 

Notwithstanding anything contained in the foregoing to the contrary, so long as
no Event of Default exists, such assignment shall not be made if (1) in the
reasonable opinion of Lessee, such assignment would cause Lessee to lose or fail
to achieve any accounting benefits in connection with the Lease and (2) Lessee
provides the Administrative Agent and the Lessor written notice of such
determination within ten (10) Business Days of (A) Lessee’s receipt of the
notice described in clause (i) of the immediately preceding paragraph and (B)
Lessee’s receipt of all information needed regarding the proposed assignee as
may be reasonably requested by Lessee or Lessee’s independent public
accountants, which request shall be made within ten (10) Business Days after
Lessee’s receipt of the notice described in clause (i) of the immediately
preceding paragraph. In the event Lessee has objected in writing to the proposed
assignee above, Lessee hereby agrees to use commercially reasonably efforts to
cooperate with Lessor to restructure the proposed assignment or with Lessor’s
efforts to find a replacement assignee which shall be an Eligible Assignee and
which shall comply with the terms and conditions set forth above and to which
Lessee shall not have objected in writing pursuant to the terms hereof. The
parties hereto and any such assignee will execute such documents and make such
filings and recordings as are reasonably requested by the Lessor or the
Administrative Agent to maintain the interests of the parties, preserve, protect
and perfect the interest of Administrative Agent and Lessor in the Leased
Property and other Collateral.

 

Any transfer or assignment made in violation of the above requirements shall not
be effective against the other parties to this Participation Agreement until
such requirements are satisfied.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Lessee, shall maintain at one of its offices a copy of each Assignment Agreement
delivered to it and a register for the recordation of the names and addresses of
the Participants, and the Commitments of, and principal amounts (and stated
interest) of the amounts owing to, each Participant pursuant to the terms hereof
from time to time under this Participation Agreement or the other Operative
Documents and the Collateral (including, without limitation, all or portion of

28



the Rent owing to it) (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Lessee, the Administrative Agent and
the Participants shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Participant hereunder for all purposes of this
Participation Agreement and the other Operative Documents. The Register shall be
available for inspection by the Lessee and any Participant, at any reasonable
time and from time to time upon reasonable prior notice.

 

Section 12.2. Participations. Notwithstanding Section 12.1, any Participant may
at any time sell to one or more commercial banks or other Persons (each of such
commercial banks and other Persons being herein called a “Sub-Participant”)
participating interests in all or a portion of its rights and obligations under
this Participation Agreement or the other Operative Documents and the Collateral
(including, without limitation, all or portion of the Rent owing to it) without
the prior consent of the Lessee or the Administrative Agent; provided, however,
that:

 

(a) no participation contemplated in this Section 12.2 shall relieve such
Participant from its obligations hereunder or under any other Operative
Document;

 

(b) such Participant shall remain solely responsible for the performance of its
Commitment and such other obligations hereunder and under any Operative
Documents;

 

(c) the Lessee, Lessor and the Administrative Agent shall continue to deal
solely and directly with such Participant in connection with such Participant’s
rights and obligations under this Participation Agreement and each of the other
Operative Documents;

 

(d) no Sub-Participant shall be entitled to require such Lender to take or
refrain from taking any action hereunder or under any other Operative Document,
except for matters requiring consent of all Participants or, as applicable, all
Lenders; and

 

(e) the Lessee shall not be required to pay any amount under this Participation
Agreement that is greater than the amount which it would have been required to
pay had no participating interest been sold.

 

Each Participant that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Lessee, maintain a register on which it
enters the name and address of each Sub-Participant and the principal amounts
(and stated interest) of each Sub-Participant’s interest in this Participation
Agreement or the other Operative Documents and the Collateral (including,
without limitation, all or portion of the Rent owing to it) (the
“Sub-Participant Register”); provided that no Participant shall have any
obligation to disclose all or any portion of the Sub-Participant Register
(including the identity of any Sub-Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under this Participation Agreement or the other Operative Documents
and the Collateral (including, without limitation, all or portion of the Rent
owing to it)) to any Person except to the extent that such disclosure is
necessary to establish that such interest is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Sub-Participant Register shall be conclusive absent manifest error, and such
Participant shall treat each Person

29



whose name is recorded in the Sub-Participant Register as the owner of such
participation for all purposes of this Participation Agreement and the other
Operative Documents notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Sub-Participant Register.

 

Section 12.3. Withholding Taxes; Disclosure of Information; Pledge Under
Regulation A. (a) If any Participant and any assignee or, or Sub-Participant in,
any Note or Lessor Amount (each such assignee or participant, a “Recipient”) is
organized under the laws of the United States of America or any State thereof,
then such Recipient shall (i) furnish to the Lessor, the Administrative Agent
and the Lessee in duplicate, for each taxable year of Recipient during the Term,
a properly completed and executed Internal Revenue Service Form W-9 and any
additional form (or such other form) as is necessary to claim complete exemption
from United States withholding taxes on all payments hereunder, and (ii) provide
to the Lessor, the Administrative Agent, the Guarantors and the Lessee a new
Internal Revenue Service Form W-9 and any such additional form (or other such
form) upon the expiration or obsolescence of any previously delivered form in
accordance with applicable United States laws and regulations duly executed and
completed by the Lessor or Recipient, as the case may be.

 

(b) If any Recipient is organized under the laws of any jurisdiction other than
the United States or any State thereof, then the Recipient shall (i) furnish to
the Lessor, the Administrative Agent, the Guarantors and the Lessee in
duplicate, for each taxable year of Recipient during the Term, a properly
completed and executed Internal Revenue Service Form W-8 ECI, Internal Revenue
Service Form W-8 BEN-E or Internal Revenue Service Form W-8 IMY, as applicable,
and any additional form (or such other form) as is necessary to benefit from
complete exemption from United States withholding taxes on all payments
hereunder, (ii) provide to the Lessor, the Administrative Agent, the Guarantors
and the Lessee a new Internal Revenue Service Form W-8 ECI, Internal Revenue
Service Form W-8 BEN-E or Internal Revenue Service Form W-8 IMY, as applicable,
and any such additional form (or such other form) upon the expiration or
obsolescence of any previously delivered form duly executed and completed by
such Recipient, and (iii) comply at all times with all applicable United States
laws and regulations and all provisions of any applicable tax treaty with regard
to such withholding tax exemption.

 

(c) By its acceptance of an assignment of or participation in the interests, in
whole or in part, of any Participant under this Participation Agreement, each
assignee or Sub-Participant shall be deemed bound by the provisions set forth in
this Article XII and to represent on the date it becomes a Recipient, that it is
entitled to complete exemption from United States withholding taxes on all
payments hereunder.

 

(d) Subject to Section 15.14 hereof, the Administrative Agent or any Participant
may, in connection with any assignment, participation or proposed assignment or
participation permitted pursuant to this Article XII, disclose to the Recipient
or proposed Recipient any information relating to the Lessee.

 

(e) Anything in this Article XII to the contrary notwithstanding, any
Participant may, without the consent of the Lessee, assign and pledge all or any
portion of its interest in the Notes

30



or this Participation Agreement to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the F.R.S. Board.

 

(f) If a payment made to a Participant under any Operative Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Participant
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Participant shall deliver to the Lessee and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Lessee or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Lessee or the Administrative Agent as may be necessary for the
Lessee and the Administrative Agent to comply with their obligations under FATCA
and to determine that such Participant has complied with such Participant’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (f), “FATCA” shall include any
amendments made to FATCA after the Original Closing Date.

 

Article XIII
Indemnification

 

Section 13.1. Indemnification.

 

(a) General Indemnification. Without limitation on the rights of any Indemnitee
under any other indemnification set forth in this Article XIII, whether or not
any of the transactions contemplated hereby shall be consummated, Lessee shall
pay and assume liability for, and does hereby agree to indemnify, protect,
defend, save and keep harmless each General Indemnitee from and against any and
all Claims that may be imposed on, incurred by or asserted against such General
Indemnitee (whether because of action or omission by such General Indemnitee),
whether or not such Claim is covered by any other indemnification under this
Article XIII or such General Indemnitee shall also be indemnified as to any such
Claim by any other Person, and whether or not such Claim arises or accrues after
the Expiration Date,

 

in each case under this Section 13.1(a), arising out of or in any way relating
to:

 

(1) any of the Operative Documents, any of the transactions contemplated thereby
or any investigation, litigation or proceeding in connection therewith, and any
amendment, modification or waiver in respect thereof;

 

(2) the Leased Property, or any part thereof or interest therein;

 

(3) the purchase, manufacturing, mortgaging, design, construction, preparation,
installation, inspection, delivery, non-delivery, acceptance, rejection,
purchase, ownership, possession, rental, lease, sublease, repossession,
maintenance, repair, alteration, modification, addition or substitution,
storage, transfer of title, redelivery, use, financing, refinancing, operation,
condition, sale (including, without limitation, any sale or other transfer
pursuant to Sections 15.1 or 16.2 of the Lease or any

31



sale or transfer pursuant to Articles XVIII, XX or XXI of the Lease), return or
other disposition of all or any part of any interest in the Leased Property or
the Site or the imposition of any Lien (or incurring of any liability to refund
or pay over any amount as a result of any Lien) thereon, including, without
limitation: (i) Claims or penalties arising under the Purchase Agreement or any
other agreements or obligations relating to the acquisition of the Site or from
any violation of law or in tort (strict liability or otherwise) by Lessee,
Administrative Agent, Lessor, any Participant or any other Person or with
respect to the use, operation or maintenance of the Leased Property or the Site,
(ii) loss of or damage to the environment (including, without limitation,
investigation costs, cleanup costs, response costs, remediation and removal
costs, costs of corrective action, costs of financial assurance, and all other
damages, costs, fees and expenses, fines and penalties, including natural
resource damages), or death or injury to any Person, and all expenses associated
with the protection of wildlife, aquatic species, vegetation, flora and fauna,
and any mitigating action required by or under any Environmental Laws, (iii) any
Claim resulting from or related to latent or other defects in the Leased
Property, whether or not discoverable, (iv) any Claims resulting from the
existence or Release of any Hazardous Substance at or from the Leased Property
or the Site, (v) any Claim resulting from or related to the purchase,
acquisition, lease or transfer of the Leased Property, (vi) any Claim based upon
a violation or alleged violation of the terms of any restriction, easement,
condition or covenant or other matter affecting title to the Leased Property or
the Site, (vii) the making of any Modifications in violation of any standards
imposed by any insurance policies required to be maintained by the Lessee
pursuant to the Lease which are in effect at any time with respect to the Leased
Property or the Site or any part thereof, or (viii) any Claim for patent,
trademark or copyright infringement;

 

(4) the offer, issuance, sale, transfer or delivery of the Notes or Lessor
Amount in accordance with the terms of this Participation Agreement;

 

(5) any inaccuracy of any representation or warranty made by Lessee or any of
its Subsidiaries in any Operative Document or any certificate delivered by it
with respect to any of the Operative Documents;

 

(6) the transactions contemplated hereby or by any other Operative Document, in
respect of the application of Parts 4 and 5 of Subtitle B of Title I of ERISA
and any prohibited transaction described in Section 4975(c) of the Code other
than as a result of a breach of the representation set forth in Section 8.1(d)
hereof;

 

(7) the retaining or employment of any broker, finder or financial advisor by
the Lessee to act on its behalf in connection with this Participation Agreement;
or

 

(8) any other agreement entered into or assumed by Lessee or its Affiliate in
connection with the Leased Property (including, in connection with each of the
matters described in this Section 13.1 to which this indemnity shall apply,
matters based on or arising from the negligence of any Participant Indemnitee or
any General Indemnitee).

 

It is expressly understood and agreed that the indemnities provided for herein
shall, except as

32



otherwise provided herein, (i) survive the expiration or termination of and
shall be separate and independent from any remedy under the Lease or any other
Operative Document and (ii) continue to benefit a Participant that has been
replaced pursuant to Section 14.9 hereof or a Lender whose interest is purchased
pursuant to Section 2.10 of the Loan Agreement.

 

(b) Exclusions from Indemnities. Notwithstanding the foregoing provisions of
this Article XIII, Lessee shall not be obligated to indemnify a General
Indemnitee under Section 13.1 and Lessor shall not be required to indemnify a
Participant Indemnitee under Section 13.1(a) for any Claim to the extent that
such Claim is attributable to: (i) criminal acts or the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final, non-appealable judgment; (ii) the breach by such
Indemnitee of its representations and warranties in Section 8.1 or 8.3, as the
case may be, or the breach by such Indemnitee of its covenants as set forth in
this Participation Agreement or in any other Operative Document to which such
Indemnitee is a party; (iii) any Claim resulting from the imposition of any
Lessor Lien which such Indemnitee is responsible for discharging under the
Operative Documents; (iv) acts occurring with respect to the Leased Property
after any sale or taking possession pursuant to Section 16.2 of the Lease; or
(v) acts occurring after the expiration or earlier termination of the Term, but,
in the case of this clause (v), only to the extent not attributable to, relating
to, or arising from, the Lessor’s ownership interests in the Leased Property);
provided, however, that nothing in the foregoing clauses shall be deemed to
exclude or limit any (x) Claim that Lessor or any Participant Indemnitee may
have under any Operative Document or Applicable Laws for damages from the Lessee
for breach by Lessee or the Guarantors of its representations or warranties made
by it in any Operative Document or (y) any remedy under or right to damages
pursuant to Article XVI of the Lease.

 

Section 13.2. Nonconformance. If (a) Lessee elects the Sale Option, an Event of
Default occurs, or Lessee returns the Leased Property to Lessor or
Administrative Agent and (b) after paying to Lessor, for the benefit of the
Participants, any amounts then due under the Operative Documents (including the
Sale Option Recourse Amount), the Lease Balance shall not have been reduced to
zero (0), then Lessee shall promptly pay no later than the earlier of Expiration
Date and the date which is thirty (30) days following the delivery of the report
described below, an amount (the “Nonconformance Amount”) not to exceed the
shortfall which such report indicates is the result of extraordinary wear and
tear to or excessive usage of the Leased Property, whether or not permitted
under the Lease. For purposes of making the determination provided for in this
Section 13.2, Lessor shall cause to be delivered to Administrative Agent and
Lessee within twenty (20) days of the occurrence of the event described in the
first sentence of this Section 13.2 but in any event not less than ten (10)
Business Days prior to the consummation of a sale of the Leased Property, at
Lessee’s sole cost and expense, a report from an appraiser selected by the
Required Participants and reasonably approved by Lessee, in form and substance
reasonably satisfactory to the Required Participants and using approved methods
reasonably satisfactory to the Required Participants, concerning the extent to
which the fact that the actual Fair Market Value of the Leased Property as of
the date of determination is less than the Fair Market Value anticipated for
such date in the appraisal is due to any of the factors enumerated in the
preceding sentence hereof. Any Nonconformance Amounts payable by Lessee shall be
distributed in accordance with Section 5.3(d).

33



Section 13.3. Proceedings in Respect of Claims. With respect to any amount that
the Lessee is requested by an Indemnitee to pay by reason of Section 13.1 or
13.2, such Indemnitee shall, if so requested by the Lessee and prior to any
payment, submit such additional information to the Lessee as Lessee may
reasonably request and which is in the possession of such Indemnitee to
substantiate properly the requested payment.

 

In case any action, suit or proceeding shall be brought against any Indemnitee,
such Indemnitee shall, within a reasonable period, notify the Lessee in writing
of the commencement thereof; provided that failure to notify Lessee shall not
alter such Indemnitee’s rights under this Section 13.3, except to the extent
such failure precludes or materially impairs Lessee’s ability to conduct a
defense, and the Lessee shall be entitled, at its expense, to participate in,
and, to the extent that the Lessee desires to, assume and control the defense
thereof through its own counsel, which shall be subject to the reasonable
approval of such Indemnitee; provided, however, that the Lessee shall have
acknowledged in writing its obligation to fully indemnify such Indemnitee in
respect of such action, suit or proceeding and, at the request of the
Indemnitee, provide an indemnity and, if requested by such Indemnitee,
collateral security, reasonably satisfactory to the Indemnitee, and, the Lessee
shall keep such Indemnitee fully appraised of the status of such action, suit or
proceeding and shall provide such Indemnitee with all information with respect
to such action, suit or proceeding as such Indemnitee shall reasonably request.
Lessee must indicate its election to assume such defense by written notice to
the Indemnitee within ninety (90) days following receipt of Indemnitee’s notice
of the Claim, or in the case of a third party claim which requires a shorter
time for response then within such shorter period as specified in the
Indemnitee’s notice of Claim; provided that such Indemnitee has given Lessee
notice thereof. Lessee shall not be entitled to assume and control the defense
of any such action, suit or proceeding if and to the extent that, (A) in the
reasonable opinion of such Indemnitee, (x) such action, suit or proceeding
involves any risk of imposition of criminal liability or any material risk of
imposition of material civil liability on such Indemnitee or will involve a
material risk of the sale, forfeiture or loss of, or the creation of any Lien
(other than a Permitted Lien) on the Leased Property unless, in the case of
civil liability, the Lessee shall have posted a bond or other security
reasonably satisfactory to the relevant Indemnitees in respect to such risk or
(y) the control of such action, suit or proceeding would involve an actual or
potential conflict of interest, (B) such proceeding involves Claims not fully
indemnified by the Lessee which the Lessee and the Indemnitee have been unable
to sever from the indemnified Claim(s), or (C) an Event of Default has occurred
and is continuing. The Indemnitee may participate in a reasonable manner at its
own expense and with its own counsel in any proceeding controlled by the Lessee
in accordance with the foregoing. The Lessee shall not enter into any settlement
or other compromise with respect to any Claim which is entitled to be
indemnified under Section 13.1 or 13.2, as applicable, without the prior written
consent of the Indemnitee, which consent shall not be unreasonably withheld or
delayed in the case of a money settlement not involving an admission of
liability of such Indemnitee.

 

The party controlling the defense shall consult in good faith with the other
party and its counsel with respect to the defense and shall keep the
non-controlling party reasonably informed as to the progress of the defense.
Each Indemnitee shall supply the Lessee with such information and documents
reasonably requested by the Lessee as are necessary or advisable for the Lessee
to participate in any action, suit or proceeding to the extent permitted by
Section 13.1 or 13.2, as

34



applicable, and Lessee shall reimburse the Indemnitee for the reasonable
out-of-pocket expenses of supplying such information and documents. Except
during the occurrence of an Event of Default where Lessee or the Guarantors
shall have failed to provide indemnity and, if requested by an Indemnitee,
collateral security, both in form, substance and in such amounts reasonably
satisfactory to each Indemnitee, no Indemnitee shall enter into any settlement
or other compromise with respect to any Claim which is entitled to be
indemnified under Section 13.1 or 13.2, as applicable, without the prior written
consent of the Lessee, which consent shall not be unreasonably withheld, unless
such Indemnitee waives its right to be indemnified under Section 13.1 or 13.2,
as applicable, with respect to such Claim, does not admit any criminal liability
or civil liability on behalf of the Lessee in connection with such Claim, and
uses reasonable efforts to advise the Lessee on the status of proceedings from
time to time during the pendency of such Claim.

 

Upon payment in full of any Claim by the Lessee pursuant to Section 13.1 or
13.2, as applicable, to or on behalf of an Indemnitee, the Lessee, without any
further action, shall be subrogated to any and all claims that such Indemnitee
may have relating thereto (other than claims in respect of insurance policies
maintained by such Indemnitee at its own expense), and such Indemnitee shall
execute such instruments of assignment and conveyance, evidence of claims and
payment and such other documents, instruments and agreements as may be necessary
to preserve any such claims and otherwise cooperate with the Lessee and give
such further assurances as are necessary or advisable to enable the Lessee
vigorously to pursue such claims.

 

Any amount payable to an Indemnitee pursuant to Section 13.1 or 13.2 shall be
paid to such Indemnitee promptly, but in no event no later than thirty (30)
days, after receipt of a written demand therefor from such Indemnitee,
accompanied by a written statement describing in reasonable detail the basis for
such indemnity and the computation of the amount so payable; provided that the
foregoing shall not limit any obligation of the Lessee to indemnify an
Indemnitee for costs and expenses incurred by such Indemnitee in contesting such
Claim in accordance with the terms herein.

 

Section 13.4. General Tax Indemnity.

 

(a) Indemnification. Without limitation on the rights of any Tax Indemnitee
under any other indemnification provision of this Article XIII, and the
immediately preceding sentence, the Lessee shall pay and assume liability for,
and does hereby agree to indemnify, protect and defend the Leased Property and
all Tax Indemnitees, and hold it and them harmless against, all Impositions on
an After Tax Basis. It is expressly understood and agreed that the indemnities
provided for in this Section 13.4 shall, except as otherwise provided herein,
(i) survive the expiration or termination of and shall be separate and
independent from any remedy under the Lease or any other Operative Document and
(ii) continue to benefit a Participant that has been replaced pursuant to
Section 14.9 hereof or a Lender whose interest is purchased pursuant to Section
2.10 of the Loan Agreement.

 

(b) Contests. If any claim shall be made against any Tax Indemnitee or if any
proceeding shall be commenced against any Tax Indemnitee (including a written
notice of such proceeding) for any Imposition as to which the Lessee may have an
indemnity obligation

35



pursuant to this Section 13.4, or if any Tax Indemnitee shall determine that any
Imposition for which the Lessee may have an indemnity obligation pursuant to
this Section 13.4 may be payable, such Tax Indemnitee shall promptly (and in any
event, within twenty (20) days) notify the Lessee in writing (provided that
failure to so notify the Lessee within twenty (20) days shall not alter such Tax
Indemnitee’s rights under this Section 13.4, except to the extent such failure
precludes or materially adversely affects the ability to conduct a contest of
any indemnified Taxes) and shall not take any action with respect to such claim,
proceeding or Imposition without the written consent of the Lessee (such consent
not to be unreasonably withheld or unreasonably delayed) for thirty (30) days
after the receipt of such notice by the Lessee; provided, however, that in the
case of any such claim or proceeding, if such Tax Indemnitee shall be required
by law or regulation to take action prior to the end of such thirty (30) day
period, such Tax Indemnitee shall in such notice to the Lessee, so inform the
Lessee, and such Tax Indemnitee shall not take any action with respect to such
claim, proceeding or Imposition without the consent of the Lessee (such consent
not to be unreasonably withheld or unreasonably delayed) for ten (10) days after
the receipt of such notice by the Lessee, unless the Tax Indemnitee shall be
required by law or regulation to take action prior to the end of such ten (10)
day period.

 

The Lessee shall be entitled for a period of thirty (30) days from receipt of
such notice from the Tax Indemnitee (or such shorter period as the Tax
Indemnitee has notified the Lessee is required by law or regulation for the Tax
Indemnitee to commence such contest), to request in writing that such Tax
Indemnitee contest the imposition of such Tax, at the Lessee’s expense. If (x)
such contest can be pursued in the name of the Lessee and independently from any
other proceeding involving a Tax liability of such Tax Indemnitee for which the
Lessee has not agreed to indemnify such Tax Indemnitee, (y) such contest must be
pursued in the name of the Tax Indemnitee, but can be pursued independently from
any other proceeding involving a Tax liability of such Tax Indemnitee for which
the Lessee has not agreed to indemnify such Tax Indemnitee or (z) the Tax
Indemnitee so requests, then the Lessee shall be permitted to control the
contest of such claim; provided that in the case of a contest described in any
of clause (x), (y) or (z), if the Tax Indemnitee determines in good faith that
such contest by the Lessee could have a material adverse impact on the business
or operations of the Tax Indemnitee and provides a written explanation to the
Lessee of such determination, the Tax Indemnitee may elect to control or
reassert control of the contest, and provided, that by taking control of the
contest, Lessee acknowledges that it is responsible for the Imposition
ultimately determined to be due by reason of such claim, and provided, further,
that in determining the application of clauses (x) and (y) of the preceding
sentence, each Tax Indemnitee shall take any and all reasonable steps to
segregate claims for any Taxes for which the Lessee indemnifies hereunder from
Taxes for which the Lessee is not obligated to indemnify hereunder, so that the
Lessee can control the contest of the former. In all other claims requested to
be contested by the Lessee, the Tax Indemnitee shall control the contest of such
claim, acting through counsel reasonably acceptable to the Lessee. In no event
shall the Lessee be permitted to contest (or the Tax Indemnitee required to
contest) any claim, (A) if such Tax Indemnitee provides the Lessee with a legal
opinion of independent counsel that such action, suit or proceeding involves a
risk of imposition of criminal liability or will involve a material risk of the
sale, forfeiture or loss of, or the creation of any Lien (other than a Permitted
Lien) on the Leased Property or any part of any thereof unless the Lessee shall
have posted and maintained a bond or other security reasonably satisfactory to
the relevant Tax Indemnitee in respect to such risk, (B) if an Event of Default
has occurred and is continuing,

36



unless the Lessee shall have posted and maintained a bond or other security
reasonably satisfactory to the relevant Tax Indemnitee in respect of the Taxes
subject to such claim and any and all expenses for which the Lessee is
responsible hereunder reasonably foreseeable in connection with the contest of
such claim, (C) unless the Lessee shall have agreed to pay and shall pay to such
Tax Indemnitee on demand all reasonable out-of-pocket costs, losses and expenses
that such Tax Indemnitee may incur in connection with contesting such
Imposition, including all reasonable legal, accounting and investigatory fees
and disbursements as well as the Impositions which are the subject of such claim
to the extent the contest is unsuccessful, or (D) if such contest shall involve
the payment of the Tax prior to the contest, unless the Lessee shall provide to
the Tax Indemnitee an interest-free advance in an amount equal to the Imposition
that the Indemnitee is required to pay (with no additional net after-tax costs
(including Taxes) to such Tax Indemnitee). In addition for Tax Indemnitee
controlled contests and claims contested in the name of the Tax Indemnitee in a
public forum, no contest shall be required: (A) unless the amount of the
potential indemnity (taking into account all similar or logically related claims
that have been or could be raised in any audit involving such Tax Indemnitee for
which the Lessee may be liable to pay an indemnity under this Section 13.4(b))
exceeds $50,000 and (B) unless, if requested by the Tax Indemnitee, the Lessee
shall have provided to the Tax Indemnitee an opinion of counsel selected by the
Lessee (which may be in-house counsel, except, in the case of income taxes
indemnified hereunder, which opinion shall be that of independent tax counsel
selected by the Tax Indemnitee and reasonably acceptable to the Lessee) that a
reasonable basis exists to contest such claim. In no event shall a Tax
Indemnitee be required to appeal an adverse judicial determination to the United
States Supreme Court.

 

The party conducting the contest shall consult in good faith with the other
party and its counsel with respect to the contest of such claim for Taxes (or
claim for refund) but the decisions regarding what actions to be taken shall be
made by the controlling party in its sole judgment; provided, however, that if
the Tax Indemnitee is the controlling party and the Lessee recommends the
acceptance of a settlement offer made by the relevant Governmental Authority and
such Tax Indemnitee rejects such settlement offer then the amount for which the
Lessee will be required to indemnify such Tax Indemnitee with respect to the
Taxes subject to such offer shall not exceed the amount which it would have owed
if such settlement offer had been accepted. In addition, the controlling party
shall keep the non-controlling party reasonably informed as to the progress of
the contest, and shall provide the non-controlling party with a copy of (or
appropriate excerpts from) any reports or claims issued by the relevant auditing
agents or taxing authority to the controlling party thereof, in connection with
such claim or the contest thereof.

 

Each Tax Indemnitee shall supply the Lessee with such information and documents
reasonably requested by the Lessee as are necessary or advisable for the Lessee
to participate in any action, suit or proceeding to the extent permitted by this
Section 13.4(b), and the Lessee shall promptly reimburse such Indemnitee for the
reasonable out-of-pocket expenses of supplying such information and documents.
Except during the occurrence of an Event of Default where Lessee and/or the
Guarantors shall have failed to provide indemnity and, if requested by a Tax
Indemnitee, collateral security, both in form, substance and in such amounts
reasonably satisfactory to each Tax Indemnitee, no Tax Indemnitee shall enter
into any settlement or other compromise or fail to appeal an adverse ruling with
respect to any claim which is entitled to be

37



indemnified under this Section 13.4 (and with respect to which contest is
required under this Section 13.4(b)) without the prior written consent of the
Lessee, unless such Tax Indemnitee waives its right to be indemnified under this
Section 13.4 with respect to such claim.

 

Notwithstanding anything contained herein to the contrary, a Tax Indemnitee will
not be required to contest (and the Lessee shall not be permitted to contest) a
claim with respect to the imposition of any Tax if (i) such Tax Indemnitee shall
waive its right to indemnification under this Section 13.4 with respect to such
claim (and any claim with respect to such year or any other taxable year, the
contest of which is materially adversely affected as a result of such waiver) or
(ii) such Tax is the sole result of a claim of a continuing and consistent
nature, which claim has previously been resolved against the relevant Tax
Indemnitee (unless a change in law or facts has occurred since such prior
adverse resolution and Lessee provides an opinion of independent tax counsel to
the effect it is more likely than not that such change in law or facts will
result in a favorable resolution of the claim at issue).

 

(c) Payments. (i) To, or for the Account of, a Tax Indemnitee. Any Imposition
indemnifiable under this Section 13.4 shall be paid directly when due to the
applicable taxing authority if direct payment is practicable and permitted. If
direct payment to the applicable taxing authority is not permitted or is
otherwise not made, any amount payable to a Tax Indemnitee pursuant to this
Section 13.4 shall be paid within thirty (30) days after receipt of a written
demand therefor from such Tax Indemnitee, accompanied by a written statement
describing in reasonable detail the amount so payable, but not before two (2)
Business Days prior to the date that the relevant Taxes are due. Any
indemnification payments made pursuant to this Section 13.4 shall be made
directly to the Tax Indemnitee entitled thereto in immediately available funds
at such bank or to such account as specified by the Tax Indemnitee in written
directions to the Lessee, or, if no such direction shall have been given, by
check of the Lessee payable to the order of the Tax Indemnitee by certified
mail, postage prepaid at its address as set forth in this Participation
Agreement. Upon the request of any Tax Indemnitee with respect to a Tax that the
Lessee is required to pay, the Lessee shall furnish to such Tax Indemnitee the
original or a certified copy of a receipt for the Lessee’s payment of such Tax
or such other evidence of payment as is reasonably acceptable to such Tax
Indemnitee.

 

(ii) To the Lessee. (x) If any Tax Indemnitee actually shall realize a Tax
benefit (whether by way of deduction, or use of a credit) with respect to a Tax
not indemnifiable hereunder which, in the Tax Indemnitee’s reasonable
determination, would not have been realized but for any Tax with respect to
which the Lessee has reimbursed or indemnified such Tax Indemnitee pursuant to
the Operative Documents, which benefit was not previously taken into account in
determining the amount of the Lessee’s payment to such Tax Indemnitee, such Tax
Indemnitee shall pay to the Lessee an amount equal to the amount of such Tax
benefit, increased by any actual Tax savings realized by such Tax Indemnitee and
net of any additional Taxes and any expenses related to obtaining the Tax
benefit actually borne by such Tax Indemnitee as a result of such payment (a
“Grossed-Up Basis”); provided, however, that as long as an Event of Default is
continuing any such amounts may be applied against any amounts due and owing by
Lessee under the Lease; provided further, however, that no Tax Indemnitee shall
be required to pay to the Lessee any Tax benefit to the extent such payment
would be greater

38



than the amount of such Taxes in respect of which the reimbursement or
indemnification was paid by the Lessee, reduced by all prior payments by such
Tax Indemnitee under this Section 13.4(c)(ii)(x) in respect of such amount; any
payment to the Lessee which is so limited shall, to the extent of such unpaid
excess, be carried over and shall be available to offset any future obligations
of the Lessee under this Section 13.4. If such repaid Tax benefit is thereafter
lost, the additional Tax payable shall be treated as a Tax indemnifiable
hereunder without regard to the exclusions set forth in clauses (i) through (xi)
of the definition of Impositions.

 

(y) Upon receipt by a Tax Indemnitee of a refund or the benefit of a credit
which in the Tax Indemnitee’s reasonable determination was derived all or in
part from any Taxes paid or indemnified against by the Lessee, which refund or
credit was not previously taken into account in determining the amount of the
Lessee’s payment to such Tax Indemnitee, such Tax Indemnitee shall pay to the
Lessee, on a Grossed-Up Basis, an amount equal to the amount of such refund,
plus any interest received by or credited to such Tax Indemnitee with respect to
such refund; provided, however, that as long as an Event of Default is
continuing any such amounts may be applied against any amounts due and owing by
Lessee under the Lease; provided, further, however, that no Tax Indemnitee shall
be required to pay to the Lessee any refund or credit to the extent such refund
or credit is greater than the amount of Taxes in respect of which payment or
indemnification was made by the Lessee, reduced by all prior payments by such
Tax Indemnitee under this Section 13.4(c)(ii)(y) in respect of such amount. If
such repaid refund or credit is thereafter lost, the additional Tax payable
shall be treated as a Tax indemnifiable hereunder without regard to the
exclusions set forth in clauses (i) through (x) of the definition of
Impositions.

 

(d) Reports. In the case of any report, return or statement required to be filed
with respect to any Taxes that are subject to indemnification under this Section
13.4 and of which the Lessee has knowledge, the Lessee shall promptly notify the
Tax Indemnitee of such requirement and, at the Lessee’s expense (i) if the
Lessee is permitted (unless otherwise requested by the Tax Indemnitee) by
Applicable Laws, timely file such report, return or statement in its own name or
(ii) if such report, return or statement is required to be in the name of or
filed by such Tax Indemnitee or the Tax Indemnitee otherwise requests that such
report, return or statement be filed in the name of or by such Tax Indemnitee,
the Lessee shall prepare such report, return or statement for filing by such Tax
Indemnitee in such manner as shall be satisfactory to such Tax Indemnitee and
send the same to the Tax Indemnitee for filing no later than fifteen (15) days
prior to the due date therefor. In any case in which the Tax Indemnitee will
file any such report, return or statement, the Lessee shall, upon written
request of such Tax Indemnitee, provide such Tax Indemnitee with such
information as is reasonably necessary to allow the Tax Indemnitee to file such
report, return or statement.

 

(e) Withholding Taxes. (i) Except as otherwise required by law, each payment to
an Indemnitee under or contemplated by any Operative Document shall be free of
Withholding Taxes (including any Withholding Taxes in respect of payments
pursuant to this Section 13.4) and the Lessee agrees to indemnify, protect,
defend and hold harmless the Tax Indemnitees

39



against all such Withholding Taxes. If any such withholding is so required, the
Lessee shall make the withholding and pay the amount withheld to the appropriate
taxing authority before penalties attach thereto or interest accrues thereon.
The Lessee shall forthwith pay the relevant Tax Indemnitee an amount that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section), equals the amount that would have been paid if
such withholding had not been required. Notwithstanding the first sentence of
this Section 13.4(e), the Lessee shall not be required to make any additional
payment to or on behalf of a Tax Indemnitee pursuant to this paragraph on
account of:

 

(A) Withholding Taxes while they are being contested in accordance with Section
13.4(b), so long as such Tax Indemnitee shall be receiving all payments required
to be made to it without reduction for any such Withholding Taxes;

 

(B) Withholding Taxes imposed on an assignee or transferee on the day of the
assignment or transfer to the extent of the excess of such Withholding Taxes
over the total amount of Withholding Taxes that would have been imposed on the
transferor on the date of the transfer had there not been an assignment or
transfer;

 

(C) Withholding Taxes imposed on a Recipient to the extent of the excess of such
Withholding Taxes over the total amount of the Withholding Taxes that would have
been imposed had such Recipient not relocated its Applicable Lending Office
after the date on which it became a Recipient;

 

(D) Withholding Taxes resulting from the gross negligence, willful misconduct,
or fraud of the Tax Indemnitee or any of its Affiliates or the breach of the
Operative Documents by the Tax Indemnitee including directing the Lessor to
engage in any activity not permitted under the Operative Documents;

 

(E) Withholding Taxes imposed under the laws of any jurisdiction other than the
United States, or any state or local jurisdiction thereof, or any jurisdiction
where such Tax is imposed solely as a result of the Lessee making the payment
from such jurisdiction;

 

(F) Withholding Taxes imposed under FATCA due to the failure of a Recipient to
comply with the provisions of Section 12.3; and

 

(G) Withholding Taxes imposed on any Recipient that would have been imposed
under then Applicable Law as of the date such Person becomes a Recipient.

 

If the Lessee pays any amount to a Tax Indemnitee with respect to Withholding
Taxes required to be withheld by law but not subject to indemnity pursuant to
this Section 13.4, such Tax Indemnitee shall reimburse the Lessee within thirty
(30) days of written demand therefor for the amount so paid by the Lessee;
provided that, if

40



such Tax Indemnitee fails to reimburse the Lessee within such thirty (30) days,
such Tax Indemnitee shall thereafter be obligated to reimburse the Lessee for
such amount together with interest on such amount at the Overdue Rate from the
date such reimbursement was due until the date it is paid.

 

(ii) For purposes of this Section 13.4, it shall be assumed that the Lease
constitutes a loan for United States federal income tax purposes (as is the
parties’ intention).

 

(f) Disclosure. The parties agree that any party to this Participation Agreement
(and each employee, representative, or other agent of such party) may disclose
the tax aspects of the transactions contemplated by this Participation Agreement
and the structural aspects of these transactions as they relate to such tax
aspects without limitation of any kind on such disclosure.

 

Section 13.5. After Tax Basis. If an Indemnitee shall not be entitled to a
corresponding and equal deduction with respect to any payment or Tax which
Lessee is required to pay or reimburse under any other provision of this Article
XIII (each such payment or reimbursement under this Article XIII, an “original
payment”) and which original payment constitutes income to such Indemnitee when
accrued or received, then Lessee shall pay to, or for the account of, such
Indemnitee on demand the amount of such original payment on an After Tax Basis.

 

Section 13.6. [Reserved.]

 

Section 13.7. Environmental Indemnity. Without limitation of the other
provisions of this Article XIII, Lessee hereby agrees to indemnify, hold
harmless and defend each Indemnitee, in each case, from and against any and all
Claims, losses, damages, liabilities, fines, penalties, charges, administrative
and judicial proceedings (including informal proceedings) and orders, judgments,
remedial action, requirements, enforcement actions of any kind, and all
reasonable and documented costs and expenses incurred in connection therewith
(including reasonable and documented attorneys’ and/or paralegals’ fees and
expenses), including all costs incurred in connection with any investigation or
monitoring of the condition of the Leased Property or any clean-up, remedial,
removal or restoration work required or conducted by any Governmental Authority
or required by Environmental Laws (collectively, “Environmental Claims”),
arising in whole or in part, out of:

 

(a) the presence on, under or around the Leased Property or any portion thereof
of any Hazardous Substance, or any Release of any Hazardous Substance on, under,
from, onto or around the Leased Property or any portion thereof,

 

(b) any activity, including, without limitation, construction, carried on or
undertaken on the Leased Property or any portion thereof or off the Leased
Property, and whether by Lessee or any of its Affiliates or any predecessor in
title or any employees, agents, sublessees, contractors or subcontractors of
Lessee, any of its Affiliates or any predecessor in title, or any other Persons
(including such Indemnitee), in connection with the investigation, handling,
treatment, remediation, removal, storage, decontamination, clean-up, transport
or disposal of any Hazardous Substance that at any time has been or is

41



Released, located or present on, under or around, or that at any time has or may
migrate, flow, percolate, diffuse or in any way move onto or under the Leased
Property or any portion thereof, or any activity that aggravates, contributes to
or exacerbates existing environmental conditions or results in a violation of
existing deed restrictions,

 

(c) loss of or damage to any property or the environment arising from, or in any
way related to, the Leased Property or Lessee or any of its Affiliates
(including, without limitation, investigation costs, clean-up costs, response
costs, remediation, restoration and removal costs, cost of corrective action,
costs of financial assurance, fines and penalties and natural resource damages),
or death or injury to any Person, and all expenses associated with the
protection of wildlife, aquatic species, vegetation, flora and fauna, and any
mitigating action required by or under Environmental Laws, in each case arising
from, or in any way related to, the Leased Property, Lessee, any of its
Affiliates or the Overall Transaction or any portion thereof,

 

(d) any claim concerning lack of compliance with Environmental Laws in
connection with the Leased Property, or any act or omission causing an
environmental condition that requires remediation or would allow any
Governmental Authority to record a Lien against the Leased Property or any
portion thereof, or

 

(e) any residual contamination on or under any of the Leased Property, or
affecting any natural resources, and any contamination of any property or
natural resources arising in connection with the generation, use, handling,
storage, transport or disposal of any such Hazardous Substance, in each case
arising from, or in any way related to, the Leased Property, Lessee, any of its
Affiliates, or the Overall Transaction or any portion thereof, and irrespective
of whether any of such activities were or will be undertaken in accordance with
Applicable Laws.

 

Notwithstanding the foregoing provisions of this Section 13.7, Lessee shall not
be obligated to indemnify an Indemnitee under this Section 13.7 for any Claim
(i) to the extent that such Claim is attributable to the gross negligence or
willful misconduct of such Indemnitee, (ii) to the extent attributable to acts
occurring after any sale or taking possession pursuant to Section 16.2 of the
Lease or (iii) to the extent attributable to acts occurring after the expiration
or earlier termination of the Term, but, in the case of this clause (iii), only
to the extent not attributable to, arising from, or relating to, the Lessor’s
ownership interests in the Leased Property. It is expressly understood and
agreed that the indemnities provided for in this Section 13.7 shall, except as
otherwise provided herein, (i) survive the expiration or termination of and
shall be separate and independent from any remedy under the Lease or any other
Operative Document and (ii) continue to benefit a Participant that has been
replaced pursuant to Section 14.9 hereof or a Lender whose interest is purchased
pursuant to Section 2.10 of the Loan Agreement.

 

Article XIV
Contingent Libor and Other Costs

 

Section 14.1. LIBO Rate Lending Unlawful. If any Participant shall reasonably
determine (which determination shall, upon notice thereof to the Lessee and the
Participants, be conclusive

42



and binding on the Lessee and which notice shall be withdrawn whenever the
applicable circumstances no longer exist) that the introduction of or any change
in or in the interpretation of any law makes it unlawful, or any central bank or
other Governmental Authority asserts that it is unlawful, for such Participant
to make available, continue or maintain any Loan or Lessor Amount that bears
Interest or Yield based upon the LIBO Rate, as the case may be, the obligation
of such Participant to make available, continue or maintain any such Loan or
Lessor Amount, as the case may be, on a LIBO Rate basis shall, upon such
determination, forthwith be suspended (unless such Participant determines in its
sole discretion that it can continue to make any Loan or Lessor Amount based
upon the LIBO Rate at one of its lending offices where such action would not be
deemed unlawful) until such Participant shall notify the Lessee and Lessor that
the circumstances causing such suspension no longer exist and, to the extent
required by any such introduction of or change in or in the interpretation of
any law, all Loans and Lessor Amount, as the case may be, of such Participant
shall automatically bear Interest or accrue Yield at the Alternate Base Rate
either (a) on the last day of the then current Interest Period applicable to
such Loan or Lessor Amount, as the case may be, if such Participant may lawfully
continue to maintain and fund such Loan or Lessor Amount, or (b) immediately if
such Participant shall determine that it may not lawfully continue to maintain
and fund such Loan or Lessor Amount, as the case may be, to such day thereto or
sooner, if required by such law or assertion. It is hereby understood and agreed
that, notwithstanding anything to the foregoing set forth in this Section 14.1,
if at any time the conditions set forth in Section 14.2(b)(i) or (ii) are in
effect, the provisions of this Section 14.1 shall no longer be applicable for
any purpose of determining any alternative rate of Interest or Yield under this
Participation Agreement and Section 14.2(b) shall instead be applicable for all
purposes of determining any alternative rate of Interest or Yield, as the case
may be, under this Participation Agreement.

 

Section 14.2. Deposits Unavailable.

 

(a) If any Participant shall have determined that:

 

(i) Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to such Participant in its relevant market; or

 

(ii) by reason of circumstances affecting such Participant’s relevant market,
adequate means do not exist for ascertaining the LIBO Rate applicable to such
Participant’s Loans or Lessor Amount,

 

then, upon notice from such Participant to the Lessee and the other
Participants, (x) the obligations of the Participants to make available Loans or
Lessor Amount on a LIBO Rate basis, as the case may be, shall be suspended and
(y) each outstanding Loan and Lessor Amount, as the case may be, of the affected
Participant shall begin to bear Interest or accrue Yield at the Alternate Base
Rate on the last day of the then current Interest Period applicable thereto.

 

(b) Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Lessee or Parent Guarantor notifies the Administrative Agent that it has
determined, that (i) adequate and reasonable means do not exist for ascertaining
the LIBO Rate (including

43



because the LIBOR Screen Rate is not available or published on a current basis),
for a Loan or Lessor Amount or for the applicable Interest Period and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in subclause (i) above have not arisen but any of (w) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement that the
administrator of the LIBOR Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBOR Screen Rate), (x) the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBOR Screen Rate), (y) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBOR
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Lessee shall endeavor to
establish an alternate rate of interest or yield to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Participation Agreement to reflect such alternate rate
of interest or yield and such other related changes (including any mathematical
or other adjustments to the benchmark (if any) incorporated therein) to this
Participation Agreement as may be applicable; provided that, if such alternate
rate of interest or yield as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Participation Agreement.
Notwithstanding anything to the contrary in Section 15.5, such amendment shall
become effective without any further action or consent of any other party to
this Participation Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest or yield, as applicable, is provided to the Participants, a
written notice from the Required Participants stating that such Required
Participants object to such amendment. Until an alternate rate of interest or
yield, as applicable, shall be determined in accordance with this Section
14.2(b) (but, in the case of the circumstances described in subclause (ii)(w),
subclause (ii)(x) or subclause (ii)(y) of the first sentence of this Section
14.2(b), only to the extent the LIBOR Screen Rate for such Interest Period is
not available or published at such time on a current basis), (A) the obligations
of the Participants to make available Loans or Lessor Amount on a LIBO Rate
basis, as the case may be, shall be suspended and (B) each outstanding Loan and
Lessor Amount, as the case may be, of the affected Participant shall begin to
bear Interest or accrue Yield at the Alternate Base Rate on the last day of the
then current Interest Period applicable thereto.

 

Section 14.3. Increased Costs, etc. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of any law
or regulation, directive, guideline, decision or request (whether or not having
the force of law) of any court, central bank, regulator or other Governmental
Authority after the Original Closing Date increases or would increase the cost
other than in respect of Taxes, except for withholding taxes imposed as the

44



result of any change in law, regulation or treaty first enacted, promulgated or
signed after the Original Closing Date (and without limiting Lessee’s
obligations pursuant to Sections 13.4, 13.5 or 14.6 hereof), to any Participant
of, or reduces or would reduce the amount of any sum receivable by, such
Participant in respect of making available, continuing or maintaining (or of its
obligation to make available, continue or maintain) or prevents or would prevent
any Participant from being legally entitled to a complete exemption from
withholding as described in Section 12.3 with respect to, any Loans or Lessor
Amount, as the case may be, then the Lessee shall from time to time, within
thirty (30) days of demand by such Participant together with the certificate
referred to below (with a copy of such demand and certificate to the
Administrative Agent), pay to the Administrative Agent for the account of such
Participant additional amounts sufficient to compensate such Participant for
such increased cost; provided, that no Participant shall be entitled to demand
such compensation more than ninety (90) days following the later of such
Participant’s incurrence or sufferance thereof and such Participant’s actual
knowledge of the event giving rise to such Participant’s rights under this
section; provided further, however, that the foregoing provision shall in no way
limit the right of any Participant to demand or receive such compensation to the
extent that such compensation relates to the retroactive application of any law,
regulation, guideline or request if such demand is made within ninety (90) days
after the implementation of such retroactive law, interpretation, guideline or
request. A reasonably detailed certificate as to the nature and amount of such
increased cost, submitted to the Lessee and the Administrative Agent by such
Participant in good faith, shall be conclusive and binding for all purposes,
absent manifest error. Notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in law, regardless of the date enacted, adopted or issued.

 

Section 14.4. Funding Losses. In the event any Participant shall incur any loss
or out-of-pocket expense (including any Break Costs and any loss or
out-of-pocket expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Participant to make available, continue
or maintain any portion of the principal amount of any Loan or Lessor Amount, as
the case may be, but in any such case excluding loss of anticipated profits) as
a result of:

 

(a) any conversion or repayment or prepayment of the principal amount of any
Loans or Lessor Amount, as the case may be, on a date other than the scheduled
last day of the Interest Period applicable thereto, or

 

(b) any Loans or Lessor Amount, as the case may be, not made in accordance with
the Advance Request (unless such failure to make such Loans or fund such Lessor
Amount, as the case may be, constitutes a breach by the applicable Participant
of its obligations under Article III),

 

then, upon the written notice of such Participant to the Lessee (with a copy to
Lessor), the Lessee shall, within thirty (30) days after its receipt thereof,
pay directly to such Participant as

45



Supplemental Rent such amount (determined on the basis of such Participant’s
standard practices) as will reimburse such Participant for such loss or
out-of-pocket expense. Such written notice (which shall include calculations in
sufficiently reasonable detail to indicate the incurrence and amount of such
loss and out-of-pocket expense) shall be presumed correct and binding on the
Lessee absent demonstrable error. Notwithstanding anything herein to the
contrary, Lessee shall not be required to compensate a Participant pursuant to
this Section for any amounts under this Section 14.4 incurred more than one
hundred twenty (120) days prior to the date that such Participant notifies
Lessee of such amount and of such Participant’s intention to claim compensation
therefor.

 

Section 14.5. Increased Capital Costs. If any Participant reasonably determines
that compliance with any law or regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) issued, promulgated or made, as the case may be, after the Original Closing
Date affects or would affect the amount or liquidity of capital required or
expected to be maintained by such Participant or any corporation controlling
such Participant and that the amount or liquidity of such capital is increased
by or based upon the existence of such Participant’s Commitment hereunder and
other commitments of this type then, within thirty (30) days of demand by such
Participant together with the certificate referred to below (with a copy of such
demand and certificate to the Administrative Agent), the Lessee shall pay to the
Administrative Agent for the account of such Participant, from time to time as
specified by such Participant, additional amounts sufficient to compensate such
Participant or such corporation in the light of such circumstances, to the
extent that such Participant determines such increase in capital to be allocable
to the existence of such Participant’s Commitment hereunder or the Fundings made
by such Participant hereunder; provided, that no Participant shall be entitled
to demand such compensation if more than ninety (90) days following the later of
such Participant’s incurrence or sufferance thereof and such Participant’s
actual knowledge of the event giving rise to such Participant’s rights under
this section; provided further, however, that the foregoing proviso shall in no
way limit the right of any Participant to demand or receive such compensation to
the extent that such compensation relates to the retroactive application of any
law, regulation, guideline or request described above if such demand is made
within one hundred twenty (120) days after the implementation of such
retroactive law, interpretation, guidelines or request. A reasonably detailed
certificate as to such amounts submitted to the Lessee and the Administrative
Agent by such Participant in good faith shall be conclusive and binding for all
purposes, absent manifest error. Notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in law, regardless of the date enacted,
adopted or issued.

 

Section 14.6. After Tax Basis. Lessee shall pay all amounts owing under this
Article XIV on an After Tax Basis.

 

Section 14.7. Applicability of Certain Sections. The provisions of Sections 14.1
through

46



14.6 are applicable to the Lessor and the Participants in connection with any
funding or maintenance thereof by reference to the LIBO Rate, and not otherwise.

 

Section 14.8. Funding Office. If the Lessee is required to pay additional
amounts to or for the account of any Participant pursuant to Sections 13.4, 14.1
to 14.3 or Section 14.5, to the extent applicable, then such Participant will
agree to use reasonable efforts to reduce or eliminate any claim for
compensation thereunder, including, without limitation, to change the
jurisdiction of its Applicable Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the sole
judgment of such Participant, is not otherwise disadvantageous to such
Participant.

 

Section 14.9. Replacement of Participants. (a) If (i) any Participant shall make
demand for payment under Section 14.3 or 14.5, or shall deliver any notice to
the Administrative Agent pursuant to Section 14.1 resulting in the suspension of
certain obligations of the Participants with respect to LIBO Rate Advances, (ii)
any Participant is a Non-Renewing Participant, (iii) any Participant shall
refuse to consent to any amendment, modification or waiver which has been
approved by the Required Participants but can only become effective upon the
consent of all Participants, all Lenders, each Participant affected thereby or
each Lender affected thereby, as the case may be, or (iv) any Recipient becomes
subject to a Withholding Tax or any other Tax in respect of which Lessee is
required to pay additional amounts pursuant to Section 13.4, then within sixty
(60) days of such demand, failure to consent or refusal, Lessee may elect to
replace such Participant as a party to this Participation Agreement (or, if
later with respect to any Non-Renewing Participant, prior to the Renewal
Effective Date); provided that, concurrently with such replacement, (1) another
Eligible Assignee designated by the Lessee shall agree, as of such date, to (x)
purchase for cash all (but not less than all) of the outstanding Participant
Balance of such Participant being replaced (other than amounts, if any, paid by
the Lessee pursuant to subclause (2) below) pursuant to an Assignment Agreement
and (y) become a Participant for all purposes under this Participation Agreement
and to comply with the requirements of Section 12.1, and (2) Lessee shall pay to
such Participant being replaced in same day funds on the day of such replacement
(x) all interest, fees and other amounts then accrued but unpaid to such
Participant by Lessee hereunder to and including the date of termination (other
than amounts, if any, paid by the replacement Participant pursuant to subclause
(1) above), and (y) an amount, if any, which would have been due to such
Participant under Section 14.4 hereof if such Participant’s Loans and/or Lessor
Amount had been prepaid rather than assigned.

 

(b) The Administrative Agent and the Lessor hereby agree to reasonably cooperate
with the Lessee, at Lessee’s sole cost and expense, in Lessee’s efforts to
arrange one or more replacement Participants as contemplated by this Section
14.9.

 

(c) Each party hereto agrees that an assignment required pursuant to this
Section 14.9 may be effected pursuant to an Assignment Agreement executed by the
Lessee, the Administrative Agent and the assignee, and the Participant required
to make such assignment need not be a party thereto in order for such assignment
to be effective and shall be deemed to have consented to and be bound by the
terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable

47



Participant, provided that any such documents shall be without recourse to or
warranty by the parties thereto.

 

Article XV
Miscellaneous

 

Section 15.1. Survival of Agreements. All covenants, agreements, representations
and warranties in the Operative Documents made by the respective parties thereto
and in the certificates or other instruments delivered in connection with or
pursuant to any Operative Document shall be considered to have been relied upon
by the other parties hereto and thereto and shall survive the execution and
delivery of the Operative Documents and the making of the Advance, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that any party hereto or thereto may have had notice or
knowledge of any default or incorrect representation or warranty at the time any
credit is extended hereunder or thereunder, and shall continue in full force and
effect until the Lease Balance has been paid in full and the Commitments have
expired or been terminated. The provisions of Article XIII and Sections 14.3,
14.4, 14.5, 15.15, 15.16 and 15.17 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Lease Balance, the expiration or termination of the
Commitments or the termination of this Participation Agreement or any other
Operative Document or any provision hereof or thereof.

 

Section 15.2. No Broker, Etc. Except for Lessee’s and the Guarantors’ dealing
with Banc of America Leasing & Capital, LLC, as the Arranger, each of the
parties hereto represents to the others that it has not retained or employed the
Arranger, or any broker, finder or financial advisor to act on its behalf in
connection with this Participation Agreement, nor has it authorized the
Arranger, or any broker, finder or financial adviser retained or employed by any
other Person so to act, nor has it incurred any fees or commissions to which
Lessor, Administrative Agent or any Participant might be subjected by virtue of
their entering into the Overall Transaction. Any party who is in breach of this
representation shall indemnify and hold the other parties harmless from and
against any liability arising out of such breach of this representation.

 

Section 15.3. Notices. (a) Unless otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be in writing and shall be deemed to have been duly given and shall
be effective: (i) in the case of notice by letter, the earlier of when delivered
to the addressee by hand or courier if delivered on a Business Day and, if not
delivered on a Business Day, the first Business Day thereafter or on the third
Business Day after depositing the same in the mails, registered or certified
mail, postage prepaid, return receipt requested, (ii) in the case of a prepaid
delivery to a reputable national overnight air courier service, on the Business
Day following such date of delivery, and (iii) in the case of notice by
facsimile or bank wire, when receipt is confirmed if delivered on a Business Day
and, if not delivered on a Business Day, the first Business Day thereafter,
addressed as provided on Schedule III hereto, or to such other address as any of
the parties hereto may designate by written notice. Notices and other
communications delivered through Electronic Systems, to the extent provided in
Section 15.3(b) below, shall be effective as provided in such Section 15.3(b).

 

(b) Notices and other communications to the Participants under the Operative

48



Documents may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent. The Administrative Agent, the
Lessee or any Guarantor may, in its discretion, agree to accept notices and
other communications to such party under the Operative Documents by electronic
communications pursuant to procedures approved by such party; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

(c) Each Participant agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Participant for purposes of this Participation Agreement and other
applicable Operative Documents. Each Participant agrees (i) to notify the
Administrative Agent in writing of such Participant’s e-mail address to which a
Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Participant becomes a party to this
Participation Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such
Participant) and (ii) that any Notice may be sent to such e-mail address.

 

(d) The Lessee agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Participants by posting
the Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system in connection with the transactions contemplated hereby (the
“Approved Electronic Platform”).

 

(e) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Original Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Participants and the Lessee acknowledge and agree that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Participant that are added to the Approved
Electronic Platform, and that there are confidentiality and other risks
associated with such distribution. Each of the Participants and the Lessee
hereby approve distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

49



(f) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE LESSEE, ANY
GUARANTOR, ANY PARTICIPANT OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF TRANSMISSION OF COMMUNICATIONS BY THE LESSEE, ANY GUARANTOR, THE LESSOR OR
THE ADMINISTRATIVE AGENT THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM EXCEPT WITH RESPECT TO ACTUAL OR DIRECT DAMAGES TO THE EXTENT
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF ANY
APPLICABLE PARTY; PROVIDED THAT ANY COMMUNICATION OR ANY OTHER DISSEMINATION OR
DISCLOSURE OF ANY INFORMATION (AS DEFINED IN SECTION 15.14) TO ANY PARTICIPANTS,
PROSPECTIVE PARTICIPANTS, SUB-PARTICIPANTS OR PROSPECTIVE SUB-PARTICIPANTS OR,
TO THE EXTENT SUCH DISCLOSURE IS OTHERWISE PERMITTED BY SECTION 15.14, TO ANY
OTHER PERSON THROUGH THE APPROVED ELECTRONIC PLATFORM SHALL BE MADE SUBJECT TO
THE ACKNOWLEDGEMENT AND ACCEPTANCE BY SUCH PERSON THAT SUCH COMMUNICATION IS
BEING DISSEMINATED OR DISCLOSED ON A CONFIDENTIAL BASIS (ON TERMS SUBSTANTIALLY
THE SAME AS SET FORTH IN SECTION 15.14 OR OTHERWISE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE LESSEE), WHICH SHALL IN ANY EVENT REQUIRE “CLICK
THROUGH” OR OTHER AFFIRMATIVE ACTIONS ON THE PART OF THE RECIPIENT TO ACCESS
SUCH COMMUNICATION.

 

(g) Each of the Participants and the Lessee agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies.

 

(h) Nothing herein shall prejudice the right of the Lessee, any Guarantor, the
Administrative Agent or any Participant to give any notice or other
communication pursuant to

50



any Operative Document in any other manner specified in such Operative Document.

 

Section 15.4. Counterparts. This Participation Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

Section 15.5. Amendments. Except as provided in Section 14.2(b), no Operative
Document nor any of the terms thereof may be terminated, amended, restated,
supplemented, waived or modified without the written agreement or consent of
Administrative Agent, Lessee and the Required Participants; provided, however,
that Section 15.19 hereof may not be terminated, amended, restated,
supplemented, waived or modified without the written agreement or consent of the
Arranger; and provided, further, that such termination, amendment, supplement,
waiver or modification shall require the written agreement or consent of each
Participant if such termination, amendment, supplement, waiver or modification
would:

 

(a) modify any of the provisions of this Section 15.5, change the definition of
“Required Participants” or modify or waive any provision of an Operative
Document expressly requiring consent, approval or action by each Participant or
each Affected Participant;

 

(b) amend, modify, waive or supplement any of the provisions of Sections 4.1,
4.2, 4.5, 4.7 and 5.3 hereof or Sections 2.5, 2.6 or 2.7 of the Loan Agreement
or the definitions of “Applicable Margin”, “Interest Rate” or “Yield Rate”;

 

(c) reduce, modify, amend or waive any fees or indemnities in favor of any
Participant, including without limitation amounts payable pursuant to Article
XIII (except that any Person may consent to any reduction, modification,
amendment or waiver of any indemnity payable to it);

 

(d) modify, postpone, reduce or forgive, in whole or in part, any payment of
Rent (other than pursuant to the terms of the Operative Documents), any Loan or
Lessor Amount, the Lease Balance, the Loan Balance, Sale Option Recourse Amount,
Recourse Amount, Permitted Development Area Release Payment, amounts due
pursuant to Section 20.2 of the Lease, Interest, Yield or Upfront Fee (except
that any Person may consent to any modification, postponement, reduction or
forgiveness of any payment of any Fees payable to it or, subject to clause (c)
above, any other amount payable to it under the Lease or this Participation
Agreement), modify the definition or method of calculation of Rent (other than
pursuant to the terms of the Operative Documents), Loans or Lessor Amounts,
Lease Balance, Loan Balance, Lessor Balance, Sale Option Recourse Amount,
Commitment, Participant Balance or any other definition which would affect the
amounts to be advanced or which are payable under the Operative Documents;

 

(e) consent to any assignment of the Lease (other than any assignment or
sublease permitted by Article VI of the Lease) by the Lessee releasing the
Lessee from its obligations in respect of the payments of Rent, Loan Balance,
Lessor Balance or Lease Balance or changing the absolute and unconditional
character of such obligations;

51



(f) except as provided in the Operative Documents, (i) release of any Lien
granted by the Lessee or the Lessor under the Operative Documents, (ii) release
of any Guarantor under the Guaranty or release the Guaranty or (iii) modify
Section 1 of the Guaranty, or modify or waive any obligation of the Guarantor
that relates to an obligation of the Lessee expressly requiring consent,
approval or action by each Participant or each Affected Participant;

 

(g) amend, release or waive compliance with the terms of Section 16.1(h), (i) or
(j) of the Lease with respect to the Lessee or the Parent Guarantor; or

 

(h) increase the Aggregate Commitment Amount without the consent of each
Participant.

 

Without limiting the foregoing, (1) no increase in the Commitment of any
Participant shall occur without the consent of such Participant and (2) no
amendment, supplement, waiver or modification to the Operative Documents (A)
shall be effective with respect to the definitions of “Excepted Rights” and
“Excepted Payments”, the Loan Agreement, the Assignment of Leases, Articles VI,
IX, X, XI, XIII, XIX or XX of the Lease, Article XII of this Participation
Agreement or any definitions used therein, unless Lessor has agreed to such
amendment, supplement, waiver or modification or (B) which increases the
Lessor’s obligations under the Operative Documents or adversely affect the
Lessor’s rights or its interest under the Operative Documents or the Leased
Property, without the Lessor’s prior written consent. Notwithstanding anything
to the contrary in this Section 15.5, any amendment or modification pursuant to
Section 14.2(b) or of the financial covenants in this Participation Agreement
(or defined terms used in the financial covenants in this Participation
Agreement) shall not constitute a reduction in the rate of interest or fees for
purposes of this Section 15.5 even if the effect of such amendment or
modification would be to reduce the rate of Interest or Yield or to reduce any
fee payable under any of the Operative Documents.

 

Section 15.6. Obligations. The Lessee shall pay, as Supplemental Rent, when due,
all costs, expenses and other amounts (other than the principal and Interest on
the Loans which are payable to the extent otherwise required by the Operative
Documents) required to be paid by the Lessor to or on behalf of the
Administrative Agent or the Lenders under the Loan Agreement and any Security
Instrument.

 

Section 15.7. Headings, Etc. The Table of Contents and headings of the various
Articles and Sections of this Participation Agreement are for convenience of
reference only and shall not modify, define, expand or limit any of the terms or
provisions hereof.

 

Section 15.8. Parties in Interest. Except as provided in Section 15.19 and as
otherwise expressly provided herein, none of the provisions of this
Participation Agreement is intended for the benefit of any Person except the
parties hereto. Except as otherwise specifically provided for in an Operative
Document, the Lessee shall not assign or transfer any of its rights or
obligations under the Operative Documents without the prior written consent of
the Required Participants.

52



Section 15.9. Governing Law. This Participation Agreement shall in all respects,
except as set forth in the proviso, be governed by the internal law of the State
of New York as to all matters of construction, validity and performance, without
regard to conflicts of law principles, except Title 14 of Article 5 of the New
York general obligations law; provided, however, that with respect to the
creation, perfection, effect of perfection, priority and enforcement of security
interests and liens in the Leased Property and Collateral, such matters shall be
governed by the laws of the State of New York and, to the extent applicable, the
Uniform Commercial Code of such State (including the choice of law rules under
such Uniform Commercial Code).

 

Section 15.10. Severability. Any provision of this Participation Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 15.11. Further Assurances. The parties hereto shall promptly cause to be
taken, executed, acknowledged or delivered, at the reasonable expense of the
Lessee, all such further acts, conveyances, documents and assurances as the
other parties may from time to time reasonably request in writing in order to
carry out more effectively the intent and purposes of this Participation
Agreement and the other Operative Documents and the Overall Transaction,
including, without limitation, to establish, preserve, protect and perfect the
right, title and interest of Lessor and Administrative Agent in the Leased
Property, the Lien of Lessor and Administrative Agent in the other Collateral,
and/or any Participant’s rights under this Participation Agreement and the other
Operative Documents (including, without limitation, the preparation, execution
and filing of any and all UCC Financing Statements (including precautionary
financing statements) and other filings or registrations which the parties
hereto may from time to time reasonably request in writing to be filed or
effected). The Lessee, at its own expense and without the need of any prior
request from any other party, shall take such action as may be necessary
(including any action specified in the preceding sentence), or (if the Lessor
shall so request) as so requested, in order to maintain and protect all Liens
and security interests provided for hereunder or under any other Operative
Document.

 

Section 15.12. Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Participation Agreement or any other Operative Document, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the United States District Court for the Southern
District of New York and of any New York state court sitting in the borough of
Manhattan, and appellate courts from any thereof;

 

(b) consents that any such action or proceedings may be brought to such courts,
and waives any objection that it may now or hereafter have to the venue of any

53



such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth on Schedule III or at such other address of which the other
parties hereto shall have been notified pursuant to Section 15.3; and

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall affect the right that any
Participant or the Administrative Agent may otherwise have to sue in any other
jurisdiction.

 

Section 15.13. Waiver of Jury Trial. The parties hereto voluntarily and
intentionally waive any rights they may have to a trial by jury in respect of
any litigation based hereon, or arising out of, under, or in connection with,
this Participation Agreement or any other Operative Document, or any course of
conduct, course of dealing, statements (whether verbal or written) or actions of
any of the parties hereto and thereto. The parties hereto hereby agree that they
will not seek to consolidate any such litigation with any other litigation in
which a jury trial has not or cannot be waived. The provisions of this Section
15.13 have been fully negotiated by the parties hereto and shall be subject to
no exceptions. each party acknowledges and agrees that it has received full and
sufficient consideration for this provision (and each other provision of each
other Operative Document to which it is a party) and that this provision is a
material inducement for each other party entering into this Participation
Agreement and each other Operative Document.

 

Section 15.14. Confidentiality. Each of the Participants, the Arranger and the
Administrative Agent shall keep confidential, and shall not disclose, any
information (other than information (a) publicly available other than as a
result of a breach of this Section or (b) that becomes available to the
Participants, the Arranger or the Administrative Agent on a non-confidential
basis from a source other than a party hereto or Lessee, any Guarantor or any of
their respective Related Parties) that it obtains about the Lessee, the
Guarantors or their respective Affiliates or their respective business or
securities or the books and records of Lessee, the Guarantors or their
respective Affiliates or relating to the Leased Property (collectively, the
“Information”), except that such party may disclose such Information (i) to the
extent required by Applicable Laws, (ii) to its Affiliates and its and such
Affiliates’ respective attorneys, auditors, accountants and other professional
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); provided that the disclosing
Administrative Agent or Participant, as applicable, shall be responsible for
compliance by such

54



Persons with the provisions of this Section 15.14, (iii) in connection with the
enforcement of its rights or remedies under the Operative Documents, (iv) to any
participant, transferee, potential participant or potential transferee of such
disclosing party’s interests permitted by the Operative Documents; provided such
participant, transferee, potential participant or potential transferee agrees to
the terms of this Section 15.14, and (v) to any federal or state banking
authority or other regulatory authority having jurisdiction over such
Participant, the Arranger or Administrative Agent or any of their respective
Affiliates.

 

EACH OF THE ADMINISTRATIVE AGENT AND EACH PARTICIPANT ACKNOWLEDGES THAT SUCH
INFORMATION REFERRED TO ABOVE FURNISHED TO IT PURSUANT TO OR IN CONNECTION WITH
THIS PARTICIPATION AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE LESSEE, ANY GUARANTOR AND THEIR
RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY OR
ON BEHALF OF THE LESSEE OR ANY GUARANTOR OR THE ADMINISTRATIVE AGENT PURSUANT
TO, IN CONNECTION WITH OR OTHERWISE IN THE COURSE OF ADMINISTERING, THIS
PARTICIPATION AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LESSEE,
THE GUARANTORS AND THEIR RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH PARTICIPANT REPRESENTS TO THE LESSEE AND THE
GUARANTORS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

Section 15.15. Limited Liability of Lessor. The parties hereto agree that the
Lessor shall have no personal liability whatsoever to Lessee, the Lenders,
Administrative Agent or any of their respective successors and assigns for any
Claim based on or in respect of this Participation Agreement or any of the other
Operative Documents or arising in any way from the Overall Transaction;
provided, however, that the Lessor shall be liable in its individual capacity:
(a) for its own willful misconduct or gross negligence (or negligence in the
handling of funds), (b) for liabilities that may result from the inaccuracy or
incorrectness of any representation or warranty made by it in this Participation
Agreement or in any certificate or document delivered pursuant hereto, or from
the failure of the Lessor to perform the covenants and agreements set forth in
Section 10.1 hereof or any other breach by the Lessor of any of its other
covenants or obligations

55



hereunder or under any of the other Operative Documents, (c) any Lessor Lien
attributable to it, (d) for any Tax based on, with respect to or measured by any
income, fees, commission, compensation or other amounts received by it as
compensation for services (including for acting as Lessor) or otherwise under,
or as contemplated by, the Operative Documents and (e) as otherwise expressly
provided in the Operative Documents; provided, further, in no event shall
Lessor’s liability exceed its interest in the Facility (except that,
notwithstanding this proviso, Lessor shall remain liable for actual damages
caused by its gross negligence or willful misconduct).

 

Section 15.16. Limited Liability of Administrative Agent. The parties hereto
agree that Administrative Agent, in its individual capacity, shall have no
personal liability whatsoever to Lessee, Lessor, the Lenders or any of their
respective successors and assigns for any Claim based on or in respect of this
Participation Agreement or any of the other Operative Documents or arising in
any way from the Overall Transaction; provided, however, that Administrative
Agent shall be liable in its individual capacity: (a) for its own willful
misconduct or gross negligence (or, to the extent Administrative Agent receives
funds from any party hereto or any Guarantor, its negligence in the handling of
funds) and, to each Participant for the breach of its obligations to such
Participant in respect of the Operative Documents and the Leased Property, (b)
for liabilities that may result from the incorrectness of any representation or
warranty expressly made by it in this Participation Agreement or from its
failure to perform the covenants and agreements set forth in this Participation
Agreement or any other Operative Document, or (c) for any Tax based on or
measured by any fees, commission or compensation received by it for actions
contemplated by the Operative Documents. It is understood and agreed that,
except as provided in the preceding proviso, Administrative Agent shall have no
personal liability under any of the Operative Documents as a result of acting
pursuant to and consistent with any of the Operative Documents.

 

Section 15.17. Payment of Transaction Expenses and Other Costs.

 

(a) Transaction Expenses and Continuing Expenses. Subject to clause (b) below,
as and when any portion of Transaction Expenses becomes due and payable,
including the continuing fees, expenses and disbursements (including reasonable
and documented counsel fees) of Lessor, as Lessor under the Lease and
Administrative Agent under the Operative Documents, such Transaction Expenses
shall be paid by Lessee as Supplemental Rent (it being acknowledged that the
Transaction Expenses that were due and payable prior to the Restatement Date
were previously paid).

 

(b) Amendments, Supplements and Appraisal. Without limitation of the foregoing,
Lessee agrees to pay to the Participants and Administrative Agent all reasonable
and documented out-of-pocket costs and expenses (limited, in the case of legal
fees, to reasonable and documented legal fees and expenses of special counsel to
Administrative Agent and Lessor) incurred by any of them in connection with: (i)
the considering, evaluating, investigating, negotiating and entering into or
giving or withholding of any amendments or supplements or waivers or consents
with respect to any Operative Document; (ii) any Event of Loss, Specified
Significant Environmental Event or termination of the Lease or any other
Operative Document; (iii) the negotiation and documentation of any restructuring
or “workout”, whether or not

56



consummated, of any Operative Document; (iv) the enforcement of the rights or
remedies under the Operative Documents; or (v) any transfer by Lessor or a
Participant of any interest in the Operative Documents during the continuance of
an Event of Default.

 

Section 15.18. Reproduction of Documents. This Participation Agreement, all
documents constituting an Appendix, Schedule or Exhibit hereto, and all
documents relating hereto received by a party hereto, including, without
limitation: (a) consents, waivers and modifications that may hereafter be
executed; (b) documents received by the Participants or Lessor in connection
with the receipt and/or acquisition of the Leased Property; and (c) financial
statements, certificates, and other information previously or hereafter
furnished to Lessor, Administrative Agent or any Participant may be reproduced
by the party receiving the same by any photographic, photostatic, microfilm,
micro-card, miniature photographic or other similar process. Each of the parties
hereto agrees and stipulates that, to the extent permitted by law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such party in the
regular course of business) and that, to the extent permitted by law, any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 15.18 shall not prohibit the
Lessee, the Guarantors or any other party hereto from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

 

Section 15.19. Role of Arranger. Each party hereto acknowledges hereby that it
is aware of the fact that Banc of America Leasing & Capital, LLC has acted as an
“Arranger” with respect to the Overall Transaction. The parties hereto
acknowledge and agree that Arranger and its Affiliates, including Bank of
America, N.A., have not made any representations or warranties concerning, and
that they have not relied upon the Arranger as to, the tax, accounting or legal
characterization or validity of (i) the Operative Documents or (ii) any aspect
of the Overall Transaction. The parties hereto acknowledge and agree that the
Arranger has no duties, express or implied, under the Operative Documents in its
capacity as Arranger. The parties hereto further agree that Section 5.1, Section
15.2, Section 15.17(a) and this Section 15.19 are for the express benefit of the
Arranger, and the Arranger shall be entitled to rely thereon as if it were a
party hereto.

 

Section 15.20. Retention of Consultants. In connection with any matters to be
determined or resolved by an independent engineer, an independent environmental
consultant or other third party expert, Administrative Agent is hereby
authorized to retain any such third party consultant reasonably acceptable to
Lessee, at Lessee’s reasonable cost and expense, in accordance with the terms of
the Operative Document calling for or requiring the appointment of such third
party consultant.

 

Section 15.21. Liability Limited. No Participant shall have any obligation to
any other Participant or to the Lessee, the Lessor or the Administrative Agent
with respect to the Overall Transaction, except those obligations of such
Participant expressly set forth in the Operative Documents or except as set
forth in the instruments delivered in connection therewith, and no Participant
shall be liable for performance by any other party hereto of such other party’s

57



obligations under the Operative Documents, except as otherwise so set forth.

 

Section 15.22. Deliveries to Participants. Lessee may fulfill its obligations
hereunder and under each of the other Operative Documents to provide any item
(other than any notices) to any Participant by providing sufficient copies of
such item directly to the Administrative Agent, along with the costs of postage,
with instructions to the Administrative Agent to deliver such item to such
Participant; provided that this Section 15.22 shall not apply with respect to
notices and other communications made pursuant to Section 15.3(b) hereof or the
last paragraph of Section 8(a) or 8(b) of the Guaranty.

 

Section 15.23. USA Patriot Act Notice. Each Participant that is subject to the
Patriot Act hereby notifies Lessee, the Guarantors and Lessor that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Lessee, the Guarantors and Lessor, which information
includes the name and address of Lessee, the Guarantors and Lessor and other
information that will allow such Participant, as applicable, to identify Lessee
and Lessor, as applicable, in accordance with the Patriot Act.

 

Section 15.24. No Advisory or Fiduciary Responsibility.

 

(a) In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Operative Document), the Lessee acknowledges and agrees that:
(i) (A) the services regarding this Participation Agreement provided by the
Administrative Agent and the Participants are arm’s-length commercial
transactions between the Lessee, on the one hand, and the Administrative Agent
and the Participants, on the other hand, (B) Lessee has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Lessee is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Operative Documents; (ii) (A) the Administrative Agent and each
Participant is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Lessee or any other
Person and (B) neither the Administrative Agent nor any Participant has any
obligation to the Lessee or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Operative Documents; and (iii) the Administrative Agent
and the Participants and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Lessee and its Affiliates, and neither the Administrative Agent, nor any
Participant has any obligation to disclose any of such interests to the Lessee
or any of its Affiliates. None of the Administrative Agent and the Participants
will use confidential information obtained from or on behalf of Lessee or any
Guarantor by virtue of the transactions contemplated by the Operative Documents
or its other relationships with Lessee or any Guarantor in connection with the
performance by the Administrative Agent or such Participant of services for
other companies, and none of the Administrative Agent and the Participants will
furnish any such information to other companies. To the fullest extent permitted
by law, the Lessee hereby waives and releases any claims that it may have
against the Administrative Agent, or any Participant with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

58



(b) The Administrative Agent hereby informs the Participants that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Lease Balance and the Operative
Documents, (ii) may recognize a gain if it extended the Advance or the Loans for
an amount less than the amount being paid for an interest in the Advance or the
Loans by such Participant or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Operative Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

Section 15.25. Certain Confidentiality Obligations of Lessee. Lessee shall keep
confidential, and shall not disclose, any information (other than information
publicly available other than as a result of a breach of this Section) that it
obtains about the Lessor pursuant to Section 10.1(i), except that Lessee may
disclose such information (i) to the extent required by Applicable Laws, (ii) to
its Affiliates and its and such Affiliates’ respective attorneys, auditors,
accountants and other professional advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential); provided that the Lessee shall be responsible for compliance by
such Persons with the provisions of this Section 15.25, (iii) in connection with
the enforcement of its rights or remedies under the Operative Documents, (iv) to
any assignee or potential assignee of Lessee’s interests permitted by the
Operative Documents; provided such assignee or potential assignee agrees to the
terms of this Section 15.25, and (v) to any regulatory authority having
jurisdiction over Lessee or any of its Affiliates.

 

Section 15.26. Effect of Restatement. On the Restatement Date, the Original
Participation Agreement will be amended and restated as set forth in this
Participation Agreement. The parties hereto acknowledge and agree, however, that
(a) this Participation Agreement and the other Restated Operative Documents do
not constitute a novation or termination of the Obligations under and as defined
in the Original Participation Agreement or under the other Operative Documents
as in effect immediately prior to the Restatement Date, (b) such Obligations are
in all respects continuing with only the terms being modified as provided in
this Participation Agreement and the other Restated Operative Documents, (c) the
Guaranty, as amended and restated as of the Restatement Date, is in all respects
continuing and remains in full force and effect with respect to all Liabilities
(as defined therein), (d) the mortgage, liens and security interests in favor of
the Lessor securing payment of such Obligations are in all respects continuing
and in full force and effect with respect to all Obligations and (e) except to
the extent the context requires otherwise, all references in the other Operative
Documents to the “Participation Agreement” or other reference originally
applicable to the Original Participation Agreement shall be deemed to refer
without further amendment to this Participation Agreement, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

59



Article XVI
The Administrative Agent

 

Section 16.1. Appointment. Each Participant hereby irrevocably designates and
appoints the Administrative Agent as its agent under this Participation
Agreement and the other Operative Documents, and each such Participant
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Participation Agreement and
the other Operative Documents and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Participation Agreement and the other Operative Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Participation Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein and in the other Operative Documents, or any
fiduciary relationship with any Participant or any other party to the Operative
Documents, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Participation Agreement or
any other Operative Document or otherwise exist against the Administrative
Agent.

 

Section 16.2. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Participation Agreement and the other Operative Documents
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of agents or
attorneys-in-fact selected by it with reasonable care.

 

Section 16.3. Exculpatory Provisions. Neither the Administrative Agent (in its
capacity as such) nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Participation Agreement or any other Operative Document, except for its or
such Person’s own willful misconduct or gross negligence (or negligence in the
handling of funds) or (b) responsible in any manner to any Participant or any
other party to the Operative Documents for any recitals, statements,
representations or warranties made by the Lessor or the Lessee or the Guarantors
or any officer thereof contained in this Participation Agreement or any other
Operative Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Participation Agreement or any other Operative
Document, or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Participation Agreement or any other Operative Document
or for any failure of the Lessor or the Lessee or the Guarantors to perform
their respective obligations hereunder or thereunder. The Administrative Agent
shall not be under any obligation to any Participant or any other party to the
Operative Documents to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Participation Agreement or any other Operative Document, or to inspect the
properties, books or records of the Lessor, the Guarantors or the Lessee.

 

Section 16.4. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any Note,
Lessor Amount, writing, resolution, notice, consent, certificate, affidavit,
letter, facsimile message, statement, order or

60



other document or other written communication believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Lessor or the Lessee), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note or Lessor Amount as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent, in accordance with the Loan
Agreement or this Participation Agreement, as applicable. The Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Participation Agreement or any other Operative Document unless it shall
first receive the advice or concurrence of the Required Participants, or it
shall first be indemnified to its reasonable satisfaction by the applicable
Participants against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Participation Agreement and the other Operative Documents in
accordance with a request of the Required Participants, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Participants and all future transferees. Wherever in the Operative Documents the
consent or approval of the Administrative Agent is required, in giving any such
consent or approval the Administrative Agent may rely upon, or make its approval
subject to, the directions of or consent or approval from the Required
Participants.

 

Section 16.5. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Participant
referring to this Participation Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the Participants, Lessor and the Lessee. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be directed by the Required Participants; provided,
however, that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Participants, subject to any applicable terms of the Operative Documents.

 

Section 16.6. [Reserved].

 

Section 16.7. Administrative Agent in Its Individual Capacity. Each Participant
acknowledges that Bank of America, N.A. is acting as Administrative Agent
hereunder. Bank of America, N.A. and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Lessor, the Lessee and their
Affiliates as though it was not the Administrative Agent hereunder and under the
other Operative Documents and without notice to or consent of the Participants.
Each Participant acknowledges that, pursuant to such activities, Bank of
America, N.A. or its Affiliates may receive information regarding the Lessee,
the Guarantors, Lessor or their respective Affiliates (including information
that may be subject to confidentiality obligations in favor of the Lessee,
Lessor or their

61



respective Affiliates) and acknowledges that such Persons shall be under no
obligation to provide such information to them.

 

Section 16.8. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving thirty (30) days prior written notice thereof to
the Participants and the Lessee and may be removed at any time with or without
cause by the Required Participants. Upon any such resignation or removal, the
Required Participants shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Participants, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation or the Required Participants’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the
Participants, appoint a successor Administrative Agent, which shall be a
commercial bank described in clause (i) or (ii) of the definition of Eligible
Assignee with an office in New York, New York (or an Affiliate of any such bank)
and have a combined capital and surplus of at least $150,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Participation
Agreement. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article XVI shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Participation Agreement. Notwithstanding
the foregoing if no Event of Default shall have occurred and be continuing, then
no successor Administrative Agent shall be appointed under this Section 16.8
without the prior written consent of the Lessee, which consent shall not be
unreasonably withheld or delayed.

 

Section 16.9. Non-Reliance on Administrative Agent. Each Participant
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any of its Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Participation Agreement. Each Participant also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any of its Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Participation Agreement, any other Operative Document or any related agreement
or any document furnished hereunder or thereunder.

 

Section 16.10. Release of Collateral and Guarantors. Administrative Agent and
the Participants acknowledge and agree that Lessee shall be a third party
beneficiary of Section 6.2 of the Loan Agreement with respect to the provisions
set forth therein regarding the release of Liens and the Guaranty.

 

[End of Page]
[Signature Pages Follow]

62



In Witness Whereof, the parties hereto have caused this Amended and Restated
Participation Agreement to be duly executed by their respective officers or
other authorized signatories thereunto duly authorized as of the day and year
first above written.

 

  Old Saw Mill Holdings LLC, as Lessee         By: /s/ Leonard N. Brooks    
Name:  Leonard N. Brooks     Title: Treasurer

 

[Signature Page to Amended and Restated Participation Agreement]

 



  BA Leasing BSC, LLC, as Lessor         By: /s/ Erin M. Parks     Name:  Erin
M. Parks     Title: Vice President

 

[Signature Page to Amended and Restated Participation Agreement]

 



  Bank of America, N.A., not in its individual capacity, except as expressly
stated herein, but solely as Administrative Agent         By: /s/ Aamir Saleem  
  Name:  Aamir Saleem     Title: Vice President

 

[Lenders’ signature pages to the Amended and Restated Participation
Agreement are on file with the Lessee and the Administrative Agent]

 

[Signature Page to Amended and Restated Participation Agreement]

 



Definitions and Interpretation

 

(a) Interpretation. In each Operative Document, unless a clear contrary
intention appears:

 

(i) the definitions of terms herein or in any Operative Document shall apply
equally to the singular and plural forms of the terms defined;

 

(ii) any reference in any Operative Document to any Person shall be construed to
include such Person’s successors and assigns (subject to any applicable
restrictions on assignment set forth in the Operative Documents) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, and any reference to a Person in
a particular capacity excludes such Person in any other capacity or
individually;

 

(iii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

 

(iv) any definition of or reference to any agreement (including any Operative
Document), instrument or other document in any Operative Document shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any applicable restrictions on such amendments, restatements, supplements or
modifications set forth in the Operative Documents);

 

(v) any definition of or reference to any statute, rule or regulation or any
other Applicable Law shall be construed as referring thereto as from time to
time amended, restated, supplemented or otherwise modified (including by
succession of comparable successor laws);

 

(vi) reference in any Operative Document to any Article, Section, Appendix,
Schedule or Exhibit means such Article or Section of such Operative Document or
Appendix, Schedule or Exhibit to such Operative Document;

 

(vii) the words “herein”, “hereof” and “hereunder”, and words of similar import
in any Operative Document, shall be construed to refer to such Operative
Document in its entirety and not to any particular provision of such Operative
Document;

 

(viii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

 

(ix) relative to the determination of any period of time, “from” means “from and
including” and “to”, “until” and “through” means “to but excluding”;

 

Appendix 1
(to Amended and Restated Participation Agreement)

 



(x) the word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities;

 

(xi) the word “will” shall be construed to have the same meaning and effect as
the word “shall”; and

 

(xii) any reference in any Operative Document to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale or transfer, or similar term, as applicable, to, of or with a separate
Person, and any division of a limited liability company shall constitute a
separate Person under such Operative Document (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).

 

(b) Accounting Terms; GAAP; Pro Forma Calculations.

 

(i) Except as otherwise expressly provided in any Operative Document, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if the Parent Guarantor or Lessee
notifies the Administrative Agent that the Lessee requests an amendment to any
provision of any Operative Document to eliminate the effect of any change
occurring after the Original Closing Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Lessee that the Required Participants request an amendment to any provision of
any Operative Document for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained in any Operative
Document, (x) all terms of an accounting or financial nature used in any
Operative Document shall be construed, and all computations of amounts and
ratios referred to in any Operative Document shall be made (1) without giving
effect to any election under Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
the Parent Guarantor or Lessee or any Subsidiary at “fair value”, as defined
therein, and (2) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof and (y)
notwithstanding any modification or interpretative

 



change to GAAP after the Bank Credit Agreement Effective Date (including any
such modification or change as a result of any treatment of leases under
Accounting Standards Codification 842 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or
effect)), any obligations relating to any of the following shall be deemed to be
obligations relating to an operating lease and shall not constitute Capital
Lease Obligations under the Operative Documents: (1) a lease that was or would
have been accounted for by such Person as an operating lease as of the Bank
Credit Agreement Effective Date, (2) any Specified Lease Arrangements of such
Person or (3) any lease or arrangement similar to any of the foregoing entered
into after the Bank Credit Agreement Effective Date by such Person or an
Affiliate thereof. For the avoidance of doubt, it is understood and agreed that
a lease or other arrangement that would be accounted for by such Person as an
operating lease under Accounting Standards Codification 842 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) shall also be treated as an operating lease.

 

(ii) All pro forma computations required to be made under any Operative Document
giving effect to any Acquisition or disposition, or issuance, incurrence or
assumption of Indebtedness, or other transaction shall in each case be
calculated after giving pro forma effect thereto (and, in the case of any pro
forma computation made under any Operative Document, to determine whether such
Acquisition, disposition or issuance, incurrence or assumption of Indebtedness
or other transaction is not prohibited to be consummated under the Participation
Agreement or Guaranty) immediately after giving effect to such Acquisition,
disposition or issuance, incurrence or assumption of Indebtedness (and to any
other such transaction consummated since the first day of the period for which
such pro forma computation is being made and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered after the Original
Closing Date pursuant to Section 8(a)(i) or 8(a)(ii) of the Guaranty (or, prior
to the delivery of any such financial statements, ending with the last fiscal
quarter included in the financial statements delivered pursuant to Section
6.1(xviii) of the Original Participation Agreement), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of, any related incurrence or reduction of Indebtedness and
any related cost savings, operating expense reductions and synergies, all in
accordance with (and, in the case of cost savings, operating expense reductions
and synergies, to the extent permitted by) Article 11 of Regulation S-X under
the Securities Act; provided that no pro forma computation required to be made
under any Operative Document shall make or result in any pro forma adjustment to
Consolidated EBITDA for any Drug Acquisition or Exclusive License. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

 

(iii) Any computation of any financial ratio or other financial metric made or
required to be made under any Restated Operative Document as of the end of, or
with

 



respect to a period that includes, a fiscal quarter that ended prior to the
Restatement Date (including the computation of the financial covenants contained
in the Guaranty for the period ended March 31, 2019) shall be calculated and
determined in accordance with the definitions and other relevant provisions of
the Restated Operative Documents, as in effect from time to time from and after
the Restatement Date.

 

(c) Conflict in Operative Documents. If there is any conflict between any
Operative Documents, such Operative Document shall be interpreted and construed,
if possible, so as to avoid or minimize such conflict, but, to the extent (and
only to the extent) of such conflict, (i) the Participation Agreement shall
prevail and control or (ii) if such conflict is between the Lease and any other
Operative Document other than the Participation Agreement, the Lease shall
prevail and control.

 

(d) Legal Representation of the Parties. The Operative Documents were negotiated
by the parties with the benefit of legal representation and any rule of
construction or interpretation otherwise requiring the Operative Document to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof or thereof.

 

(e) Interest Rates; LIBOR Notification. Interest or Yield may be determined by
reference to the LIBO Rate, which is derived from the London interbank offered
rate. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administration, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine Interest or Yield. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in the relevant
provisions of Article XIV of the Participation Agreement, Section 14.2 of the
Participation Agreement provides a mechanism for determining an alternative rate
of Interest or Yield, as the case may be. The Administrative Agent will notify
the Lessee, pursuant to Section 14.2 of the Participation Agreement, in advance
of any change to the reference rate upon which the Interest and/or Yield is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 14.2, will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

 



(f) Defined Terms. Unless a clear contrary intention appears, terms defined
herein have the respective indicated meanings when used in each Operative
Document.

 

“Accelerated Lessor Rent Amount” is defined in Section 3.1(c) of the Lease.

 

“Acceleration” is defined in Section 5.2(a) of the Loan Agreement.

 

“Acquisition” means (i) any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Parent
Guarantor or any Subsidiary of (a) all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line (including rights in respect of any drug or other pharmaceutical
product) or line of business of) any Person, or (b) all or substantially all the
Equity Interests in a Person or division or line of business of a Person, (ii) a
Drug Acquisition or (iii) an Exclusive License to develop and commercialize a
drug or other product line of any Person.

 

“Acquisition Holiday” is defined in Section 9(f) of the Guaranty.

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under the Participation Agreement, or any successor
administrative agent pursuant to the terms of the Operative Documents.

 

“Administrative Agent Fee Letter” means the fee letter dated March 3, 2017,
between Lessee and Administrative Agent.

 

“Advance” means the advance by Lessor on March 3, 2017, to the Administrative
Agent for the benefit of the Lessee, of amounts Funded by the Participants
pursuant to Article III of the Original Participation Agreement.

 

“Advance Request” means the Advance Request executed and delivered by the Lessee
on February 28, 2017, in connection with the Original Participation Agreement.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliate Transferee” is defined in Article VI of the Lease.

 

“After Tax Basis” means, with respect to any payment to be received (to the
extent the receipt of such payment constitutes taxable income to such
recipient), the amount of such payment increased so that, after deduction of the
amount of all Taxes (including any Taxes payable by reason of inclusion of such
amount in income otherwise excluded by the definition of Impositions, and
assuming for this purpose that the recipient of such payment is subject to
taxation at the highest Federal and applicable state and local marginal rates
applicable to such recipient for the year in which such income is taxable)
required to be paid by the recipient (less any tax savings, credits, deductions
or other quantifiable tax benefits that are reasonably expected to be realized,
utilizing the same tax rate assumptions as set forth in the immediately

 



preceding parenthetical phrase, and the present value of any tax savings
projected, utilizing the same tax rate assumptions as set forth in the
immediately preceding parenthetical phrase, that are reasonably expected to be
realized by the recipient as a result of the payment of the indemnified amount)
with respect to the receipt by the recipient of such amounts, such increased
payment (as so reduced) is equal to the payment otherwise required to be made.

 

“Aggregate Commitment Amount” means Seven Hundred Twenty Million Dollars
($720,000,000.00).

 

“ALTA” means the American Land Title Association or any successor thereto.

 

“Alternate Base Rate” means, on any date with respect to any Loan or Lessor
Amount, a fluctuating rate of interest per annum equal to the higher of (A) the
rate of interest most recently announced by Bank of America, N.A. in the United
States from time to time as its “prime rate”, and (B) the Federal Funds
Effective Rate most recently determined by Administrative Agent plus .50% per
annum, plus the Applicable Margin. If either of the aforesaid rates or their
equivalent changes from time to time after the Original Closing Date, the
Alternate Base Rate shall be automatically increased or decreased, if
appropriate and as the case may be, without notice to Lessee or any Participant,
effective from and including the effective date of such change. The “prime rate”
is a rate set by Bank of America, N.A. based upon various factors including Bank
of America, N.A.’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such prime
rate announced by Bank of America, N.A. shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Annual Modification Cap” is defined in Section 10.1(b) of the Lease.

 

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, and all similar laws, rules,
and regulations of any jurisdiction applicable to Parent Guarantor or its
Subsidiaries from time to time concerning or relating to bribery or corruption.

 

“Applicable Laws” means, collectively, all international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations (including
Environmental Laws), ordinances, codes and administrative or judicial precedents
or authorities, including official rulings and interpretations thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof having the force of law or with which affected Persons
customarily comply, and all applicable orders, judgments, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority.

 

“Applicable Lending Office” means, for each Participant, the office, branch,
affiliate or correspondent bank of such Participant set forth as the Applicable
Lending Office for such Participant on Schedule III to the Participation
Agreement, as applicable, or such other office, branch, affiliate or
correspondent bank of such Participant (or of an Affiliate of such Participant)
as such Participant may from time to time specify to the Administrative Agent
and Lessee by

 



written notice as the office from which its Loans or Lessor Amount, as
applicable, and accruing Interest or Yield, as applicable, at the LIBO Rate are
made available and maintained.

 

“Applicable Margin” means, for any day, with respect to the Loans and the Lessor
Amount, as the case may be, the applicable rate per annum set forth below under
the caption “Applicable Margin for Loans” or “Applicable Margin for Lessor
Amount”, as the case may be, based upon the Pricing Level applicable on such
date:

 

Pricing Level   Applicable
Margin for Loans   Applicable Margin
for Lessor Amount           I.   1.375%   1.675%           II.   1.500%   1.800%
          III.   1.625%   1.925%           IV.   1.750%   2.050%

 

For purposes hereof: (i) Pricing Level I and Ratings Level A are equivalent and
correspond to each other, and they are the highest levels for purposes of this
definition, (ii) Pricing Level II, Leverage Level 2 and Ratings Level B are
equivalent and correspond to each other, and they are the second highest levels
for purposes of this definition, (iii) Pricing Level III, Leverage Level 3 and
Ratings Level C are equivalent and correspond to each other, and they are the
third highest levels for purposes of this definition and (iv) Pricing Level IV,
Leverage Level 4 and Ratings Level D are equivalent and correspond to each
other, and they are the lowest levels for purposes of this definition.

 

At any time of determination, the Pricing Level shall be determined by reference
to the higher of the Leverage Level and the Ratings Level then in effect (or if
Ratings Level A is then in effect, solely by reference to Ratings Level A).

 



Leverage Level Determination

 

Leverage
Level   Total Leverage Ratio       1.   N/A       2.   < 1.00 to 1.00       3.  
> 1.00 to 1.00 but < 2.00 to 1.00       4.   > 2.00 to 1.00

 

Unless Ratings Level A is then in effect, if at any time the Parent Guarantor
fails to deliver the Financials on or before the date such Financials are due
pursuant to Section 8(a) of the Guaranty, Leverage Level 4 shall be deemed
applicable for the period commencing three (3) Business Days after such required
date of delivery and ending on the date which is three (3) Business Days after
such Financials are actually delivered, after which the Leverage Level shall be
determined in accordance with this definition, as applicable.

 

Except as otherwise provided in the paragraph below or in the immediately
preceding paragraph, adjustments, if any, to the Leverage Level then in effect
shall be effective three (3) Business Days after the Administrative Agent has
received the applicable Financials (it being understood and agreed that each
change in Leverage Level shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change).

 

Notwithstanding anything to the contrary set forth in this definition, Leverage
Level 2 shall be deemed to be applicable until the Administrative Agent’s
receipt of the applicable financial statements for the Parent Guarantor’s first
full fiscal quarter ending after the Original Closing Date and adjustments to
the Leverage Level then in effect shall thereafter be effected in accordance
with the terms of this definition.

 

Ratings Level Determination

 

Ratings Level   Index Debt Rating
(S&P/Moody’s)       A.   BBB+/Baa1 or higher       B.   BBB/Baa2       C.  
BBB-/Baa3       D.   BB+/Ba1 or lower

 

For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this

 



definition), then such rating agency shall be deemed to have established a
Ratings Level in Level D; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
Ratings Levels, the Ratings Level shall be based on the higher of the two
ratings unless one of the two ratings is two or more Ratings Levels lower than
the other, in which case the Ratings Level shall be determined by reference to
the Ratings Level next below that of the higher of the two ratings; (iii) if
only one of S&P and Moody’s shall have in effect a rating for the Index Debt,
the Ratings Level shall be determined by reference to the available rating; and
(iv) if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall be changed (other than as a result of a change
in the rating system of Moody’s or S&P), such change shall be effective as of
the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Parent Guarantor to the Administrative Agent pursuant to Section 8(a)(v) of the
Guaranty or otherwise. Each change in the Ratings Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Lessee and
the Participants shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the Ratings
Level shall be determined by reference to the rating most recently in effect
prior to such change or cessation.

 

“Appraisal” is defined in Section 6.1(v) of the Participation Agreement

 

“Appraiser” means National Property Valuation Advisors, Inc., or any third party
appraiser appointed as a successor thereto by the Lessor, which successor shall
be a Designated Member of the Appraisal Institute and shall carry the “MAI”
designation from the Appraisal Institute.

 

“Approved Electronic Platform” has the meaning assigned to such term in Section
15.3(d) of the Participation Agreement.

 

“Appurtenant Rights” means, with respect to the Site, (i) all agreements,
easements, rights of way or use, rights of ingress or egress, privileges,
appurtenances, tenements, and other rights and benefits at any time belonging or
pertaining to the Site or the Improvements thereon, including, without
limitation, the use of any streets, ways, alleys, vaults or strips of land
adjoining, abutting, adjacent or contiguous to the Site and (ii) all permits,
licenses and rights, whether or not of record, appurtenant to the Site, but in
any such case, excluding any Excluded Property.

 

“Arranger” means BALC, in its capacity as such.

 

“Arranger Fee” means the “Arrangement Fee” (as defined in the Arranger Fee
Letter) payable to the Arranger on the Original Closing Date pursuant to the
Arranger Fee Letter.

 

“Arranger Fee Letter” means that certain Engagement Letter between the Arranger
and Parent Guarantor dated December 29, 2016.

 



“Assignment Agreement” means an assignment and assumption agreement entered into
by a Participant and an assignee or transferee (with the consent of any party
whose consent is required by Section 12.1 of the Participation Agreement), and
accepted by the Administrative Agent, substantially in the form of Exhibit E to
the Participation Agreement or any other form approved by the Administrative
Agent and the Lessee.

 

“Assignment of Leases” means that certain Amended, Restated and Consolidated
Mortgage, Assignment of Leases and Security Agreement, dated as of March 3,
2017, by Lessor and Lessee in favor of Administrative Agent for the benefit of
the Lenders.

 

“Assignment of Purchase Agreement” means that certain Assignment of Right to
Receive Deed, dated as of March 3, 2017, between Lessee and Lessor.

 

“BALC” means Banc of America Leasing & Capital, LLC.

 

“Bank Credit Agreement” means that certain Credit Agreement, dated as of
December 14, 2018, among Regeneron Pharmaceuticals, Inc., the Subsidiary
Borrowers (as such term is defined therein) party thereto from time to time, the
lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
administrative agent, and Bank of America, N.A. and U.S. Bank National
Association, as co-syndication agents, as the same may be amended, restated,
modified, supplemented, extended, refinanced or replaced.

 

“Bank Credit Agreement Effective Date” means December 14, 2018.

 

“Bank Credit Agreement Specified Loan Party” means any borrower or guarantor
under the Bank Credit Agreement that is (a) a Foreign Subsidiary, (b) a Domestic
Foreign Holdco Subsidiary or (c) a Domestic Subsidiary whose Equity Interests
are owned directly or indirectly by a CFC.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended.

 

“Base Term” is defined in Section 2.3 of the Lease.

 

“Base Term Commencement Date” means the Original Closing Date.

 

“Basic Rent” means, for any Payment Date on which Basic Rent is due, an amount
equal to the sum of the aggregate amount of Interest and Yield payable under the
Operative Documents on such date on the Notes and the Lessor Amount in respect
of the applicable Interest Period.

 

“Basic Rent Adjustment” is defined in Section 3.1(c) of the Lease.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Beneficiary” and “Beneficiaries” is defined in Section 1 of the Guaranty.

 



“Benefitted Lender” is defined in Section 8.6 of the Loan Agreement.

 

“Borrower” means Lessor, in its capacity as borrower under the Loan Agreement.

 

“Break Costs” means an amount equal to the amount, if any, required to
compensate Lessor or any Lender for any additional losses (including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or funds acquired by Lessor or any Lender to fund its
obligations under the Operative Documents, but excluding loss of anticipated
profits) it may reasonably incur as a result of (w) the exercise by Lessor of
the purchase option set forth in Section 2.10 of the Loan Agreement, (x) the
Lessee’s payment of Basic Rent other than on a Payment Date, or (y) any
conversion of the LIBO Rate during an Interest Period pursuant to and in
accordance with the Operative Documents. A statement as to the amount of such
loss, cost or expense, prepared in good faith and in reasonable detail and
submitted by Lessor or any Lender, as the case may be, to the Lessee, shall be
presumed correct absent demonstrable error.

 

“Business Day” means (i) each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banks in New York, New York are generally authorized
or obligated, by law or executive order, to close and (ii) relative to any
determination of the LIBO Rate, any day which is a Business Day under clause (i)
and is also a day on which dealings in Dollars are carried on in the London
interbank Eurodollar market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. The foregoing is subject to clause (b) of this Appendix 1 to the
Participation Agreement.

 

“Casualty” means an event of damage or casualty relating to any portion of the
Leased Property.

 

“CFC” means a Person that is a “controlled foreign corporation” within the
meaning of section 957 of the Code.

 

“CFC Debt” means, with respect to any Person, any Indebtedness or accounts
receivable that is owed, or treated as owed for United States federal income tax
purposes, by any CFC to such Person.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder, each as in effect on the Bank Credit Agreement Effective Date) of
Equity Interests representing more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Parent
Guarantor; (b) within any period of 24 consecutive months, occupation of a
majority of the seats

 



(other than vacant seats) on the board of directors of the Parent Guarantor
other than by individuals who were (i) directors at the beginning of such
period, (ii) nominated or approved by the board of directors of the Parent
Guarantor or (iii) appointed (or, in the case of a vacancy, elected) by
directors so nominated, approved or appointed, in each case which nomination,
approval or appointment (or, in the case of a vacancy, election) to such board
of directors was made by individuals referred to in the foregoing clauses (i),
(ii) or (iii) constituting at the time of such nomination, approval or
appointment (or, in the case of a vacancy, election) at least a majority of such
board; or (c) the Parent Guarantor ceases to (1) Control, directly or
indirectly, Lessee or (2) own, directly or indirectly, 100% (other than (x)
directors’ qualifying shares; (y) shares issued to foreign nationals to the
extent required by applicable law; and (z) shares held by a Person on trust for,
or otherwise where the beneficial interest is held by, the Parent Guarantor
(directly or indirectly)) of the ordinary voting and economic interests in
Lessee’s issued and outstanding Equity Interests; or (e) the Parent Guarantor
ceases to (1) Control, directly or indirectly, any Subsidiary Guarantor that is
also a borrower under the Bank Credit Agreement or (2) own, directly or
indirectly, 100% (other than (x) directors’ qualifying shares; (y) shares issued
to foreign nationals to the extent required by applicable law; and (z) shares
held by a Person on trust for, or otherwise where the beneficial interest is
held by, the Parent Guarantor (directly or indirectly)) of the ordinary voting
and economic interests in the issued and outstanding Equity Interests of any
Subsidiary Guarantor that is also a borrower under the Bank Credit Agreement, in
any such case of this subclause (e), unless (i) a notice of termination of such
Subsidiary Guarantor as a borrower under the Bank Credit Agreement (x) has
become effective with respect to such Subsidiary Guarantor in accordance with
the Bank Credit Agreement, or (y) will become effective with respect to such
Subsidiary Guarantor substantially concurrently with any transaction not
prohibited by the Operative Documents pursuant to which such Subsidiary
Guarantor ceases to be a wholly-owned Subsidiary of the Parent Guarantor or (ii)
such event under this subclause (e) does not constitute or has been waived as a
“change in control” under the Bank Credit Agreement.

 

“Civil Asset Forfeiture Reform Act” means the Civil Asset Forfeiture Reform Act
of 2000 (HR 1658), Pub. L. No. 106-185, 106th Cong. (2000), as amended.

 

“Claims” means any and all obligations, liabilities, losses, actions, suits,
judgments, enforcement actions, proceedings, damages, penalties, fines, claims,
demands, settlements, costs and expenses (including, without limitation,
reasonable legal fees and expenses) of any nature whatsoever; provided, however,
“Claims” shall not include Taxes.

 

“Closing Date Material Adverse Effect” means a material adverse effect on (a)
the operations, financial condition or business of Parent Guarantor and its
Subsidiaries taken as a whole, or (b) the ability of (i) Lessee to perform its
material obligations under the Operative Documents (taken as a whole) or (ii)
the Lessee and the Guarantors, taken as a whole, to perform their material
obligations under the Operative Documents (taken as a whole).

 

“Code” means the United States Internal Revenue Code of 1986.

 



“Collaboration Arrangement” means any license, sublicense, lease, sublease,
collaboration agreement or other profit-loss sharing arrangement relating to the
discovery, research, development, manufacture or commercialization of any drug,
product line or service.

 

“Collateral” means all of Lessee’s right, title and interest in (i) the Leased
Property, (ii) the Purchase Agreement, (iii) contracts and warranties relating
to the Leased Property, (iv) the Security Property, (v) any rights to rebates,
offset or other warranty payments, or assignment under a purchase order, invoice
or purchase agreement with any manufacturer of or contractor for any portion of
the Collateral, (vi) all insurance policies required to be maintained pursuant
to the Lease, and (vii) all products, excess successions, subleases, rents,
issues, profits, products, returns, income and proceeds of and from any or all
of the foregoing (including proceeds from any of the foregoing), and to the
extent not otherwise included, all payments under insurance (whether or not
Lessee is the loss payee thereof) or any indemnity, warranty or guarantee
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing, in any such case, excluding any Excluded Property.

 

“Commitment” means (i) as to any Lender, its Loan Commitment, and (ii) as to
Lessor, its Lessor Commitment.

 

“Commitment Percentage” means, (i) with respect to Lessor, the percentage of the
Aggregate Commitment Amount represented by the Lessor Commitment (and the
initial Commitment Percentage of the Lessor as of the Original Closing Date is
set forth opposite Lessor’s name under the heading “Commitment Percentage (of
the Aggregate Commitment Amount)” on Schedule I to the Participation Agreement)
and (ii) with respect to any Lender, the percentage of the Aggregate Commitment
Amount represented by such Lender’s Loan Commitment (and the initial Commitment
Percentage of each Lender as of the Original Closing Date is set forth opposite
such Lender’s name under the heading “Commitment Percentage (of the Aggregate
Commitment Amount)” on Schedule II to the Participation Agreement), in each
case, as such schedule may be amended or modified from time to time pursuant to
the terms and conditions of the Participation Agreement.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of Lessee or
any Guarantor pursuant to any Operative Document or the transactions
contemplated therein which is distributed by the Administrative Agent or any
Participant by means of electronic communications, including through an
Electronic System.

 

“Condemnation” means any condemnation, requisition, confiscation, seizure or
other taking or sale of the use or title to the Leased Property or any part
thereof in, by or on account of any eminent domain proceeding or other action by
any Governmental Authority under the power of eminent domain or otherwise or any
transfer in lieu of or in anticipation thereof. A Condemnation shall be deemed
to have “occurred” on the earliest of the dates that use or title is taken or
transferred.

 

“Consolidated EBITDA” means, with reference to any period and without
duplication, an amount equal to (a) Consolidated Net Income, plus (b) to the
extent deducted in determining

 



Consolidated Net Income, (i) Consolidated Interest Expense, (ii) income tax
expenses, (iii) depreciation, (iv) amortization, (v) non-cash charges, expenses
or losses (including any non-cash charges attributable to impairment of goodwill
or other intangible assets or impairment of long-lived assets and non-cash
expenses related to equity-based compensation, benefits or incentives), (vi)
extraordinary, non-recurring or unusual charges, expenses or losses (including,
without limitation, with respect to restructuring activities, consolidations,
integration, headcount reductions or other similar actions, including severance
charges in respect of employee terminations) and in an aggregate amount not in
excess of $75,000,000 during any such period, (vii) losses due to fluctuations
in currency exchange rates, (viii) unrealized losses under Swap Agreements, (ix)
net after-tax losses (including all fees and expenses or charges relating
thereto) on any sale or disposition of any asset of the Parent Guarantor or any
of its Subsidiaries outside of the ordinary course of business and net after-tax
losses from discontinued operations, (x) net after-tax losses (including all
fees and expenses or charges relating thereto) on the retirement or
extinguishment of debt, (xi) write-off of non-cash deferred revenue in
connection with purchase accounting adjustments applied in respect of any
Acquisition (it being understood that such non-cash deferred revenue shall be
recognized in such period(s) as it would have been recognized but for such
Acquisition), (xii) out-of-pocket fees, expenses and other transaction costs
paid to unaffiliated third parties in connection with any actual or proposed
Acquisitions, merger, joint venture, Collaboration Arrangements, other
investments, sales or dispositions of assets, incurrence of indebtedness and
issuance of Equity Interests or other securities by the Parent Guarantor or any
of its Subsidiaries, in each case, to the extent incurred within twelve (12)
months of the completion or abandonment (as applicable) of such transactions and
so long as such transactions are not prohibited under the Operative Documents
and whether or not consummated, (xiii) charges or losses that are, or could
reasonably be expected to be, reimbursed or covered by insurance policies or
contractual indemnities and not disputed by the insurer or contractual
indemnitor thereunder, in each case so long as such amounts are actually
reimbursed to the Parent Guarantor or applicable Subsidiary in cash within two
(2) fiscal quarters after the related amount is first added to Consolidated
EBITDA pursuant to this clause (xiii) (and if not so reimbursed within two (2)
fiscal quarters, such amount shall be deducted from Consolidated EBITDA during
the next applicable period), (xiv) acquired in-process research and development
expenditures, (xv) unrealized non-cash losses arising from the revaluation of
equity securities, and (xvi) Milestone Payments and one-time Upfront Payments,
minus (c) to the extent included in Consolidated Net Income, (1) interest
income, (2) income tax credits and refunds (to the extent not netted from income
tax expense), (3) any cash payments made during such period in respect of items
described in clauses (v) or (xi) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were incurred, (4) non-cash or
extraordinary, unusual or non-recurring income or gains, (5) gains due to
fluctuations in currency exchange rates, (6) unrealized gains under Swap
Agreements, (7) net after-tax gains (less all fees and expenses or charges
relating thereto) on any sale or disposition of any asset of the Parent
Guarantor or any of its Subsidiaries outside of the ordinary course of business
and net after-tax gains from discontinued operations (without reduction on
account of any amounts added back in clause (b)(ii) of this definition), (8) any
net after-tax gains (less and fees and expenses or charges related thereto) on
the retirement or extinguishment of debt and (9) unrealized non-cash gains
arising from the revaluation of equity securities, all calculated for the Parent
Guarantor and its Subsidiaries in accordance with GAAP on a consolidated basis.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each such period, a

 



“Reference Period”), (i) if at any time during such Reference Period the Parent
Guarantor or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Parent Guarantor or any Subsidiary shall have made a
Material Acquisition and the Consolidated EBITDA attributable to the property
that is the subject of such Material Acquisition is positive for such Reference
Period, Consolidated EBITDA for such Reference Period shall be calculated after
giving pro forma effect thereto as if such Material Acquisition occurred on the
first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property by the Parent Guarantor or any Subsidiary that (a) constitutes (i)
assets comprising all or substantially all or any significant portion of a
business or operating unit of a business, or (ii) all or substantially all of
the common stock or other Equity Interests of a Person, and (b) involves the
payment of consideration by the Parent Guarantor and its Subsidiaries in excess
of $25,000,000 (calculated to include the aggregate amount of Indebtedness
assumed in connection with such acquisition); and “Material Disposition” means
any sale, transfer or disposition of property of the Parent Guarantor or any
Subsidiary or series of related sales, transfers, or dispositions of property of
the Parent Guarantor or such Subsidiary (other than any Exclusive License or
transactions between or among any of the Parent Guarantor, the Guarantors, or
any of their Subsidiaries (or any combination thereof)) that yields gross cash
proceeds to the Parent Guarantor or any of its Subsidiaries in excess of
$25,000,000 in the aggregate on or prior to the consummation thereof (and which,
for the avoidance of doubt, shall not include any royalty, earnout, contingent
payment or any other deferred payment that may be payable thereafter).

 

“Consolidated Interest Expense” means, with reference to any period, the excess
of (a) the interest expense (including without limitation interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP)
of the Parent Guarantor and its Subsidiaries calculated on a consolidated basis
for such period with respect to all outstanding Indebtedness of the Parent
Guarantor and its Subsidiaries allocable to such period in accordance with GAAP
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs under interest rate Swap Agreements to the extent such net costs
are allocable to such period in accordance with GAAP) minus (b) to the extent
included in clause (a) above, (i) non-cash amounts attributable to amortization
of financing costs paid in a previous period, (ii) non-cash amounts attributable
to amortization of debt discounts or accrued interest payable in kind for such
period, (iii) any break funding payment made pursuant to the Bank Credit
Agreement and (iv) any interest expense in respect of any Operating Lease,
including any interest, yield, rent or break funding payment (or similar
obligations) paid or payable pursuant to any Operative Documents. In the event
that the Parent Guarantor or any Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, Consolidated Interest Expense shall be determined for such period on a
pro forma basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

 



“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Parent Guarantor and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis (without duplication) for such period;
provided that there shall be excluded any income (or loss) of any Person other
than the Parent Guarantor or a Subsidiary, but any such income so excluded may
be included in such period or any later period to the extent of any dividends,
distributions or other payments actually paid in cash (or to the extent
converted into cash) in the relevant period to the Parent Guarantor or any
wholly-owned Subsidiary of the Parent Guarantor.

 

“Consolidated Net Worth” means, as of the date of any determination thereof, the
consolidated stockholders’ equity of the Parent Guarantor and its Subsidiaries
calculated on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Indebtedness” means at any date the sum, without
duplication, of (a) the aggregate Indebtedness of the Parent Guarantor and its
Subsidiaries (other than intercompany Indebtedness among the Parent Guarantor
and its Subsidiaries) that is of a type that would be reflected on a
consolidated balance sheet of the Parent Guarantor prepared as of such date in
accordance with GAAP, (b) the aggregate amount of Indebtedness of the Parent
Guarantor and its Subsidiaries constituting drawn and unreimbursed amounts under
all letters of credit, bankers acceptances, bank guarantees and letters of
guaranty issued by banks or other financial institutions for the account of the
Parent Guarantor or any Subsidiary and (c) Indebtedness of the type referred to
in clause (a) or (b) above of another Person (other than the Parent Guarantor or
any Subsidiary) guaranteed by the Parent Guarantor or any of its Subsidiaries;
provided that Consolidated Total Indebtedness (i) shall not include obligations
in respect of letters of credit, bankers acceptances, bank guarantees, letters
of guaranty issued by banks or other financial institutions and similar
obligations except to the extent of amounts actually drawn thereunder and not
yet cash collateralized or reimbursed by the Parent Guarantor or any Subsidiary
and (ii) shall be subject, in all respects, to the limitations and exclusions
set forth in the definition of Indebtedness, including as to the calculation of
the amount of any limited recourse guarantee under clause (c) above.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Substances Act” means 21 U.S.C. ch. 13, §801 et seq., known as the
Controlled Substances Act, as amended.

 

“Cumulative Basic Rent Adjustment” shall mean, as of a particular date, the sum
of the Basic Rent Adjustments which have actually occurred as of such date.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or

 



other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Deed” means the special warranty deed, executed by the Sellers and dated the
Original Closing Date, with respect to the Facility and fixtures existing on the
Leased Property, sufficient to convey to Lessor good and marketable fee simple
title thereto free of all Liens, other than Permitted Liens.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would, unless cured or waived,
constitute an Event of Default.

 

“Deposit” means $57,000,000, which is the aggregate amount of deposits paid by
Parent Guarantor to Sellers pursuant to the Purchase Agreement.

 

“Disclosed Matters” means any event, circumstance, condition or other matter
disclosed in the reports and other documents furnished to or filed with the SEC
by the Parent Guarantor or posted by the Parent Guarantor on
http://www.regeneron.com or https://investor.regeneron.com, in any such case,
that are publicly available on or prior to the Restatement Date or described on
any schedule to the Purchase Agreement or any Operative Document.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors (or similar governing body) of such Person who
does not have any material direct or indirect financial interest in or with
respect to such transaction. It is understood and agreed that no such Person
shall be deemed to have a material indirect financial interest if such Person
would not be deemed to have an “indirect material interest” within the meaning
of Item 404(a) of Regulation S-K.

 

“Disregarded Entity” means any entity treated as disregarded as an entity
separate from its owner under Treasury Regulations Section 301.7701-3.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary (a)
substantially all of the assets of which consist of the Equity Interests of one
or more CFCs and, if any, CFC Debt or (b) that is a Disregarded Entity that
holds no material assets other than Equity Interests of one or more CFCs and, if
any, CFC Debt, in the case of clause (a) above, so long as such Domestic
Subsidiary (i) does not conduct any substantial business or activities other
than the ownership of such Equity Interests and, if any, CFC Debt (except for
immaterial assets and activities reasonably related or ancillary thereto) and
(ii) does not incur, and is not otherwise liable for, any material Indebtedness
or other material liabilities (other than intercompany indebtedness permitted
pursuant to Section 9(a)(iii) of the Guaranty and, if such Domestic Subsidiary
is a borrower under the Bank Credit Agreement, Indebtedness permitted pursuant
to Section 9(a)(xxi) of the Guaranty).

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 



“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on the market (including related intellectual property), but not
of Equity Interests in any Person or any operating business unit.

 

“Early Termination Option” means the Lessee’s option to purchase all, but not
less than all, of the Leased Property in accordance with the provisions of
Section 18.1 of the Lease.

 

“Electronic System” means any electronic system, including e-mail, e-fax, any
Approved Electronic Platform and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

 

“Eligible Assignee” means (a) any Participant or Affiliate or Subsidiary of a
Participant, (b) any Person that is a lender or Affiliate or Subsidiary of a
lender under the Bank Credit Agreement at the time of the proposed assignment
pursuant to Section 12.1 of the Participation Agreement, (c) any other
commercial bank, in any case of this clause (c), that (i) is approved by the
Lessee (such approval not to be unreasonably withheld or delayed) and (ii)
either is a bank organized or licensed under the laws of the United States of
America or any State thereof or has agreed to provide the information listed in
Section 12.3 of the Participation Agreement (to the extent that it may lawfully
be a Participant) or (d) any other financial institution, leasing company or
“accredited investor” (as defined in Regulation D), in any case of this clause
(d), that (i) is approved by the Lessee (such approval not to be unreasonably
withheld or delayed), (ii) is primarily engaged in making, purchasing or
otherwise investing in commercial loans or lease transactions in the ordinary
course of its business and (iii) either is organized or licensed under the laws
of the United States of America or any State thereof or has agreed to provide
the information listed in Section 12.3 of the Participation Agreement (to the
extent that it may lawfully be a Participant); provided that (x) after the
Original Closing Date, Lessee’s consent or approval is not required pursuant to
clause (a) or (b) or, with respect to clause (c) or (d), during the existence
and continuation of an Event of Default and (y) none of Lessee or any of its
Affiliates or Subsidiaries shall qualify as an Eligible Assignee; provided
further that in no event shall an Eligible Assignee be a natural person.

 

“Environmental Audit” means a Phase I environmental site assessment (the scope
and performance of which meets or exceeds ASTM Standard E1527-13 Standard
Practice for Environmental Site Assessments: Phase I Environmental Site
Assessment Process or any updates thereto) of the Site and any other
environmental assessments, reports or information reasonably requested by Lessor
in writing to Lessee promptly prior to the Original Closing Date, including, if
recommended or necessitated by the Phase I environmental site assessment, a
Phase II environmental site assessment.

 

“Environmental Claims” is defined in Section 13.7 of the Participation
Agreement.

 

“Environmental Laws” means any Applicable Law relating to pollution, protection
of the environment, natural resources or wildlife, or the protection of human
health and safety from or

 



release of Hazardous Materials, including, without limitation, laws relating to
(i) the Release or threatened Release of Hazardous Materials and (ii) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

 

“Environmental Violation” means, with respect to the Leased Property, any
activity, occurrence or condition that violates or results in non-compliance
with any Environmental Law.

 

“Equipment” means equipment, apparatus, fittings and personal property of every
kind and nature whatsoever purchased, leased or otherwise acquired by the Lessor
using amounts advanced by the Participants pursuant to the Participation
Agreement and now or subsequently attached to, contained in or used or usable in
any way in connection with any operation or letting of the Leased Property,
including, but without limiting the generality of the foregoing, all screens,
awnings, storm doors and windows, heating, electrical, switch gear,
uninterrupted power supply, and mechanical equipment, lighting, switchboards,
plumbing, ventilation, air conditioning and air-cooling apparatus, refrigerating
and incinerating equipment, escalators, generators, elevators, loading and
unloading equipment and systems, laundry equipment, cleaning systems (including
window cleaning apparatus), communications systems (including satellite dishes
and antennae), sprinkler systems and other fire prevention and extinguishing
apparatus and materials, security systems, motors, engines, machinery, pipes,
pumps, tanks, conduits, fittings and fixtures of every kind and description.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other similar rights entitling the holder thereof to purchase or acquire any
of the foregoing. Notwithstanding the foregoing, (a) Permitted Convertible
Notes, (b) Permitted Call Spread Swap Agreements and (c) any Indebtedness that
is convertible into Equity Interests and/or cash by reference to the value
(howsoever defined or determined) of Equity Interests shall not constitute
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Guarantor, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent Guarantor or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Parent Guarantor or any ERISA Affiliate from the
PBGC or a plan administrator of any written notice relating to an

 



intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Parent Guarantor or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Parent Guarantor or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Parent Guarantor or any ERISA
Affiliate of any written notice, or the receipt by any Multiemployer Plan from
the Parent Guarantor or any ERISA Affiliate of any written notice, concerning
the imposition upon the Parent Guarantor or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Event of Default” is defined at Section 16.1 of the Lease.

 

“Event of Loss” means any Significant Casualty or Significant Condemnation.

 

“Excepted Payments” means: (a) all indemnity payments or payments under any
guaranty (including indemnity payments made pursuant to Article XIII of the
Participation Agreement) to which any Participant or any of their respective
Affiliates, agents, officers, directors or employees is entitled pursuant to the
Operative Documents; (b) any amounts (other than Basic Rent or amounts payable
by Lessee pursuant to Section 15.2 of the Lease or Article XVI or XVIII of the
Lease) payable under any Operative Document to reimburse the Lessor or any of
its Affiliates (including the reasonable expenses of the Lessor or such
Affiliates incurred in connection with any such payment) for performing or
complying with any of the obligations of the Lessee under and as permitted by
any Operative Document; (c) any amount payable to any Participant by any
transferee permitted under the Operative Documents of the interest of any
Participant as the purchase price of the Participant’s interest (or a portion
thereof); (d) any insurance proceeds (or payments with respect to self-insured
risks or policy deductibles) under liability policies; (e) any insurance
proceeds under policies maintained by the Administrative Agent or any
Participant in accordance with Section 13.4 of the Lease; (f) Transaction
Expenses or Fees paid or payable to or for the benefit of the Administrative
Agent, the Arranger or any Participant; (g) all right, title and interest of the
Lessor to the Leased Property or any portion thereof or any other property to
the extent any of the foregoing has been released from the Liens of the Security
Instruments following the payment of the Purchase Amount or Lease Balance, as
applicable; and (h) any payments in respect of interest to the extent
attributable to payments referred to in clauses (a) through (g) above.

 

“Excepted Rights” means the Lessor’s right (a) to receive from Parent Guarantor,
Lessee or the Administrative Agent all notices, certificates, reports, filings,
opinions of counsel, copies of all documents and all information which the
Parent Guarantor and/or Lessee is permitted or required to give or furnish to
the “Lessor” pursuant to the Lease or any other Operative Document, (b) to
exercise the inspection rights provided for in Section 4.2 of the Lease, (c) to
give any demand notice under Section 16.1 of the Lease and to demand payment
from the Lessee under the Lease in default in respect thereof and to retain the
right to cause the Lessee to take any action and execute and deliver such
documents and assurances as the “Lessor” may from time to time reasonably
request pursuant to Article XVI of the Lease and (d) Lessor’s rights under
Section 15.5 of the Participation Agreement.

 



“Excluded Property” means (a) “Reserved Company Assets” and “Excluded Contracts”
as such terms are defined in the Purchase Agreement, (b) computer software, (c)
all furniture, furnishings, fixtures, equipment, vehicles, tools, and tangible
personal property of every kind and description owned by or leased to (other
than by the Lessee) any of the tenants, (d) any other personal property listed
on Schedule 1.32 to the Purchase Agreement, (e) Lessee Property, (f) any lease
(other than a sublease of Leased Property), license, contract or agreement to
which Lessee is a party or under which Lessee has rights, and any of its rights
or interests thereunder, if and to the extent that a security interest (i) is
prohibited by or in violation of any Applicable Law, or (ii) is prohibited by or
in violation of any term, provision or condition of any such lease, license,
contract or agreement or creates a right of termination in favor of any other
party thereto other than the Lessee or any of its Subsidiaries (unless such
Applicable Law, term, provision or condition would be rendered ineffective with
respect to the creation of the security interest under the applicable Operative
Documents pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided, however, that, to the extent such lease, license, contract or
agreement would otherwise constitute Collateral but for this clause (f),
Collateral shall include (and such security interest shall attach) immediately
at such time as the contractual or legal prohibition shall no longer be
applicable thereto and to the extent severable, shall attach immediately to any
portion of such lease, license, contract or agreement (that would otherwise
constitute Collateral but for this clause (f)) not subject to the prohibitions
specified in (i) or (ii) above; provided, further, that the exclusions referred
to in this clause (f) shall not include any Proceeds of any such lease, license,
contract or agreement that would otherwise constitute Collateral but for this
clause (f) (to the extent such Proceeds do not otherwise constitute Excluded
Property).

 

“Excluded Subsidiary” means (a) any Domestic Foreign Holdco Subsidiary, (b) any
Domestic Subsidiary whose Equity Interests are owned directly or indirectly by a
CFC, (c) any Subsidiary that is prohibited by applicable law or contractual
obligations (other than any contractual obligation in favor of the Parent
Guarantor or any of its Subsidiaries) existing on the Restatement Date (or, in
the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligations would require governmental
(including regulatory) consent, approval, license or authorization (unless such
consent, approval, license or authorization has been obtained), (d) any captive
insurance company and (e) any Domestic Subsidiary that, at the applicable time
of determination, (i) does not constitute a Material Subsidiary, (ii) is not a
borrower or guarantor under the Bank Credit Agreement at such time and (iii) is
not required to be a guarantor under the Bank Credit Agreement at such time.

 

“Exclusive License” means any license to develop and commercialize a drug or
other product line of any Person with a term greater than five (5) years and
made on an exclusive basis.

 

“Existing Lease” means, collectively:

 

(a) that certain Lease dated as of December 21, 2006, by and between
BMR-Landmark at Eastview LLC and the Parent Guarantor, as amended by that
certain First

 



Amendment to Lease dated as of October 24, 2007, that certain Second Amendment
to Lease dated as of September 30, 2008, that certain Third Amendment to Lease
dated as of April 29, 2009, that certain Fourth Amendment to Lease dated as of
December 3, 2009, that certain Fifth Amendment to Lease dated as of February 11,
2010, that certain Sixth Amendment to Lease dated as of June 4, 2010, that
certain Seventh Amendment to Lease dated as of December 22, 2010, that certain
Eighth Amendment to Lease dated as of August 1, 2011, that certain Ninth
Amendment to Lease dated as of September 30, 2011, that certain Tenth Amendment
to Lease dated as of October 25, 2012, that certain Eleventh Amendment to Lease
dated as of April 3, 2013, that certain Twelfth Amendment to Lease dated as of
May 31, 2013, that certain Thirteenth Amendment to Lease dated as of May 31,
2013, that certain Fourteenth Amendment to Lease dated as of October 25, 2013,
that certain Fifteenth Amendment to Lease dated as of June 12, 2014, that
certain Sixteenth Amendment to Lease dated as of June 30, 2015, that certain
Seventeenth Amendment to Lease, dated as of August 10, 2015, that certain
Eighteenth Amendment to Lease, dated as of March 3, 2017, and the Omnibus Lease
Amendment, as the same may have been further assigned, amended, amended and
restated, supplemented or modified from time to time, whereby Parent Guarantor
leases certain premises from Lessee at 735, 745, 755, 765, 767 and 777 Old Saw
Mill River Road in Tarrytown, New York;

 

(b) that certain Mt. Pleasant Lease dated as of April 3, 2013, by and between
BMR-Landmark at Eastview LLC and Parent Guarantor, as amended by that certain
First Amendment to Mt. Pleasant Lease dated as of June 30, 2015, that certain
Second Amendment to Mt. Pleasant Lease, dated as of March 3, 2017, and the
Omnibus Lease Amendment, as the same may have been further assigned, amended,
amended and restated, supplemented or modified from time to time, whereby Parent
Guarantor leases certain premises from Lessee in the Mt. Pleasant Project known
as Building 8 and Building 9 in Tarrytown, New York; and

 

(c) that certain Amended and Restated Agreement of Lease dated as of October 28,
2009, by and between BMR-Landmark at Eastview LLC and Progenics Pharmaceuticals,
Inc., as amended by that certain First Amendment to Amended and Restated
Agreement of Lease dated as of June 1, 2010, that certain Second Amendment to
Amended and Restated Agreement of Lease dated as of November 19, 2010, that
certain Third Amendment to Amended and Restated Agreement of Lease dated as of
January 23, 2012, that certain Letter Agreement dated as of February 6, 2012,
that certain Fourth Amendment to Amended and Restated Agreement of Lease dated
as of May 30, 2013, as amended by Subordination, Non-Disturbance and Attornment
Agreement dated January 27, 2016, that certain Assignment and Assumption
Agreement dated as of May 6, 2016 between Progenics Pharmaceuticals, Inc. and
Parent Guarantor, that certain Fifth Amendment to Amended and Restated Agreement
of Lease dated as of May 6, 2016, that certain Sixth Amendment to Amended and
Restated Agreement of Lease dated as of March 3, 2017, and the Omnibus Lease
Amendment, as the same may have been further assigned, amended, amended and
restated, supplemented or modified from time to time, whereby Parent Guarantor
leases certain premises from Lessee at 771 Old Saw Mill River Road, Tarrytown,
New York.

 

“Expiration Date” means the fifth anniversary of the Original Closing Date as
such date may be renewed or otherwise extended pursuant to Section 4.7 of the
Participation Agreement.

 



“F.R.S. Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Facility” means the office, laboratory and research and development campus
commonly known as “Landmark at Eastview” installed on the Site, including all
buildings, structures, fixtures, Equipment and other improvements of every kind
related thereto existing at any time and from time to time (including those
purchased with amounts advanced by the Participants pursuant to the
Participation Agreement) on or under the Site, together with any and all
easements, rights of way or use, rights of ingress or egress, privileges,
benefits, and Appurtenant Rights, including streets, sidewalks, ways, alleys,
vaults and strips of land adjoining, abutting, adjacent, appurtenant or
contiguous to the Site, all paving, grading, utility pipes, fencing, conduits
and lines, signs, retaining walls, lighting, electrical and drainage structures,
parking areas and roadways, all Modifications and other additions to or changes
in the Facility at any time, but in any such case, excluding any Excluded
Property.

 

“Fair Market Value” means with respect to the Leased Property or any portion
thereof, as of the date of the determination, the amount (which in any event
shall not be less than zero) as determined by the Appraiser (or any other
independent appraiser chosen by Lessor at the direction of the Administrative
Agent and reasonably acceptable to Lessee) that would be paid in an arm’s-length
transaction between an informed and willing buyer (other than a buyer currently
in possession) and an informed and willing seller, under no compulsion to buy or
sell, and neither of which is related to Lessor, Administrative Agent or Lessee
or any Affiliate thereof, for the purchase of the Leased Property or such
portion thereof, as applicable. Such fair market value shall (a) be calculated
assuming that the Leased Property is in the condition and state of repair
required to be maintained by the terms of the Lease (unless such fair market
value is being determined for purposes evaluating the items described in Section
5.3(d) or Section 13.2 of the Participation Agreement, in which case this
assumption shall not be made) and (b) take into account the effect of any
sublease of the Leased Property to any Person that is not an Affiliate of
Lessee, to the extent such sublease is permitted pursuant to the Lease.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Original Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day and such rate is not so published for such day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to the next whole multiple of
1/100 of 1%) charged to Bank of America, N.A. on such day on such transactions
as determined by the Administrative Agent; provided that, if the Federal

 



Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of the Operative Documents.

 

“Fee Letters” means, collectively, the Arranger Fee Letter and the
Administrative Agent Fee Letter, and each a “Fee Letter”.

 

“Fees” is defined in Section 4.4 of the Participation Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer, senior vice president-finance or
controller (or, if applicable, deputy controller) of the Lessee (or, as the
context may require, a Guarantor).

 

“Financials” means the annual or quarterly financial statements of the Parent
Guarantor and its consolidated Subsidiaries required to be delivered pursuant to
Section 8(a)(i) or 8(a)(ii) of the Guaranty and accompanying certificates
required to be delivered pursuant to Section 8(a)(iii) of the Guaranty.

 

“FIRPTA” means a certification as to the nonforeign status for federal tax
withholding purposes.

 

“FIRREA” means the Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended, and all regulations promulgated pursuant thereto.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“Fund,” “Funded” or “Funding” means the funding by a Participant of a portion of
the principal under its Note or a portion of its Lessor Amount (as the case may
be) constituting a portion of the Advance as described in Article III of the
Participation Agreement.

 

“Funding Indemnity Agreement” means the Funding Indemnity Agreement, between
Lessee and Administrative Agent, delivered in connection with the Advance.

 

“GAAP” means generally accepted accounting principles in the United States,
subject to clause (b) of this Appendix 1 to the Participation Agreement.

 

“General Indemnitee” or “Tax Indemnitee” means each Participant, the
Administrative Agent (in its individual capacity and as agent), the Arranger,
any additional, separate co-agent appointed in accordance with the terms of the
Participation Agreement, and the respective Affiliates, successors, permitted
assigns, permitted transferees, contractors, employees, officers, directors,
shareholders, partners, participants (including, without limitation, any
assignee or transferee permitted by Article XII of the Participation Agreement),
representatives and agents of each of the foregoing Persons; provided, however,
that in no event shall Lessee or any of its Affiliates be a General Indemnitee
or Tax Indemnitee.

 

“Governmental Action” means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, written
interpretations, decrees,

 



licenses, exemptions, publications, filings, comfort letters (to the extent any
are in effect at the applicable time with respect to the applicable Person or
property), no further action letters (to the extent any are in effect at the
applicable time with respect to the applicable Person or property),
environmental deed restrictions (to the extent any are in effect at the
applicable time with respect to the applicable Person or property), notices to
and declarations of or with, or required by, any Governmental Authority, or
required by any Applicable Laws, and shall include, without limitation, all
environmental and operating permits and licenses that are required for the
ownership, occupancy, full use and operation of the Leased Property.

 

“Governmental Authority” means any federal, any state or other political
subdivision thereof or any other entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Gross Proceeds” is defined in Section 20.1(l) of the Lease.

 

“Grossed-Up Basis” is defined in Section 13.4(c)(ii) of the Participation
Agreement.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued by a bank or other financial
institution to support such Indebtedness or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the lesser of (a) the stated or determinable amount of the
primary payment obligation in respect of which such Guarantee is made and (b)
the maximum amount for which the guaranteeing Person may be liable pursuant to
the terms of the instrument embodying such Guarantee, unless such primary
payment obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of the
Guarantee shall be such guaranteeing Person’s maximum reasonably possible
liability in respect thereof as reasonably determined by the Parent Guarantor or
Lessee in good faith.

 

“Guarantors” means, individually and collectively, the Parent Guarantor and the
Subsidiary Guarantors.

 

“Guaranty” means that certain Guaranty, dated as of the Original Closing Date,
as amended and restated by that certain Amended and Restated Guaranty
substantially in the form of Exhibit D to the Participation Agreement, dated as
of the Restatement Date, executed by the Parent Guarantor and each Subsidiary
Guarantor party thereto from time to time and any other

 



Person required pursuant to Article VI of the Lease in connection with an
Affiliate Transferee, including any and all supplements to the foregoing, as the
foregoing may be further amended, restated, supplemented or otherwise modified
from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

 

“Hazardous Substance” means any substance, waste or material that (i) is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous by listing characteristic or definition under
any Environmental Law including asbestos, polychlorinated biphenyls, radon gas,
petroleum, crude oil or any fraction thereof, petroleum derivatives, by products
and other hydrocarbons or (ii) that is or becomes otherwise regulated pursuant
to any Environmental Law.

 

“Highest Lawful Rate” is defined in Section 4.6(b) of the Participation
Agreement.

 

“Home Depot Ground Lease” means that certain Ground Lease, dated September 7,
2006, by and between Eastview Holdings LLC and Home Depot U.S.A., Inc., as the
same may be amended, restated, modified, supplemented, extended or replaced.

 

“IFRS” means the International Financial Reporting Standards and applicable
accounting requirements (as issued by the International Accounting Standards
Board and the International Financial Reporting Standards Interpretations
Committee and/or adopted by the European Union) or other generally accepted
accounting principles applicable to a Person in a particular country.

 

“Impositions” means any and all liabilities, losses, expenses and costs of any
kind whatsoever for fees, taxes, levies, imposts, duties, charges, assessments
or withholdings of any nature whatsoever imposed by a Governmental Authority
(“Taxes”) (including (i) real property taxes and personal property taxes on any
property covered by the Lease that is classified by Governmental Authorities as
personal property, and real estate or ad valorem taxes in the nature of property
taxes; (ii) sales taxes, use taxes and other similar taxes (including rent taxes
and intangibles taxes); (iii) any excise taxes; (iv) real estate transfer taxes,
conveyance taxes, mortgage taxes, intangible taxes, stamp taxes and documentary
recording taxes and fees; (v) taxes that are or are in the nature of franchise,
income, value added, gross receipts, privilege and doing business taxes, license
and registration fees; and (vi) assessments on the Site or Facility, including
all assessments for public improvements or benefits, whether or not such
improvements are commenced or completed within the Term), and in each case all
interest, additions to tax and penalties thereon, which at any time may be
levied, assessed or imposed by any Federal, state or local authority upon or
with respect to (a) any Tax Indemnitee, the Leased Property or any part thereof
or interest therein, or the Lessee or any sublessee or user of the Leased
Property; (b) the financing, refinancing, demolition, construction,
substitution, subleasing, assignment, control, condition, servicing,
maintenance, repair, ownership, possession, purchase, rental, lease, activity
conducted on, delivery, insuring, use, operation,

 



improvement, transfer, return or other disposition of the Leased Property or any
part thereof or interest therein; (c) the Notes, Lessor Amount, or other
indebtedness with respect to the Leased Property or any part thereof or interest
therein or transfer thereof; (d) the rentals, receipts or earnings arising from
the Leased Property or any part thereof or interest therein; (e) the Operative
Documents or any payment made or accrued pursuant thereto; (f) the income or
other proceeds received with respect to the Leased Property or any part thereof
or interest therein upon the sale or disposition thereof; (g) any contract
relating to the construction, acquisition or delivery of the Facility or any
part thereof or interest therein; (h) the issuance of the Notes, (i) any
transaction contemplated by Section 10.1(f) of the Participation Agreement; or
(j) otherwise in connection with the Overall Transaction.

 

Notwithstanding anything in the first paragraph of this definition (except as
provided in the final paragraph of this definition) the term “Impositions” shall
not mean or include:

 

(i) Taxes and impositions imposed upon a Tax Indemnitee (other than Taxes that
are, or are in the nature of, sales, use, value added, rental, transfer,
property or ad valorem taxes with respect to the Leased Property or any sublease
or other transfer thereof) that are imposed by any Governmental Authority and
that are based upon or measured by the overall gross or net income or overall
gross or net receipts (including, without limitation, any minimum taxes, income
or capital gains taxes, or taxes on, measured by, with respect to, or in the
nature of capital, net worth, excess profits, items of tax preference, capital
stock, franchise, business privilege or doing business taxes or any taxes in the
nature of an intangibles tax, an ad valorem tax or property tax imposed on a
Participant, Sub-Participant, or any holder of a Note or Lessor Amount by reason
of owning or holding a Note or Lessor Amount); provided that this clause (i)
shall not be interpreted to prevent a payment from being made on an After Tax
Basis if such payment is otherwise required to be so made;

 

(ii) any Tax or imposition to the extent, but only to such extent, it relates to
any act, event or omission that occurs, or relates to a period, after the
termination of the Lease (but not any Tax or imposition that relates to any
period prior to the termination of the Lease with respect to the Leased Property
to which such Tax or Imposition relates;

 

(iii) any Tax or imposition for so long as, but only for so long as, it is being
contested in accordance with the provisions of Section 13.4(b) of the
Participation Agreement, provided that the foregoing shall not limit the
Lessee’s obligation under Section 13.4(b) of the Participation Agreement to
advance to such Tax Indemnitee amounts with respect to Taxes or impositions that
are being contested in accordance with Section 13.4(b) of the Participation
Agreement or any expenses incurred by such Tax Indemnitee in connection with
such contest;

 

(iv) any Taxes or impositions imposed upon a Tax Indemnitee with respect to any
transfer, sale, financing or other disposition by such Tax Indemnitee of any
interest in the Leased Property or any part thereof, or any interest therein or
any interest or obligation under the Operative Documents or any Note or Lessor
Amount, or from any sale, assignment, transfer or other disposition of any
interest in a Tax Indemnitee or any

 



Affiliate thereof, (other than any transfer in connection with (1) the exercise
by the Lessee of its Early Termination Option or any termination option or other
purchase of the Leased Property by the Lessee (including the Purchase Option) or
the exercise by Lessee of the Sale Option, (2) the occurrence of an Event of
Default, (3) a Casualty or Condemnation affecting the Leased Property or (4) any
assignment, sublease, modification or addition of or to the Leased Property by
the Lessee);

 

(v) any Taxes or impositions imposed on a Tax Indemnitee to the extent such Tax
Indemnitee or its Affiliate actually receives the benefit of a credit (or
otherwise has a reduction in a liability for Taxes) in respect thereof against
Taxes that are not indemnified under the Participation Agreement (but only to
the extent such credit is not taken into account in calculating the indemnity
payment on an After Tax Basis);

 

(vi) any Taxes or impositions imposed against or payable by a Tax Indemnitee
resulting from, or that would not have been imposed but for, the gross
negligence or willful misconduct of such Tax Indemnitee or its Affiliates;

 

(vii) Taxes or impositions imposed on or payable by a Tax Indemnitee to the
extent such Taxes or impositions would not have been imposed but for a breach by
the Tax Indemnitee or any Affiliate thereof of any representations, warranties
or covenants set forth in the Operative Documents (unless such breach is caused
by the Lessee’s breach of its representations, warranties or covenants set forth
in the Operative Documents);

 

(viii) Taxes or impositions to the extent resulting from such Tax Indemnitee’s
failure to comply with the provisions of Section 13.4(b) of the Participation
Agreement, which failure precludes the ability to conduct a contest pursuant to
Section 13.4(b) of the Participation Agreement (unless such failure is caused by
the Lessee’s breach of its obligations under the Operative Documents); and

 

(ix) Taxes or impositions imposed on or with respect to or payable as a result
of activities of a Tax Indemnitee or its Affiliate unrelated to the Overall
Transaction.

 

Notwithstanding the foregoing, the exclusions from the definition of
“Impositions” set forth in clauses (i), (ii), (iv) and (ix) shall not apply (but
the other exclusions shall apply) to any Taxes or any increase in Taxes imposed
on a Tax Indemnitee net of any decrease in Taxes realized by such Tax
Indemnitee, to the extent that such Tax increase or decrease would not have
occurred if on the Original Closing Date the Participants had advanced funds to
the Lessee in the form of a loan secured by the Leased Property in an amount
equal to the Participant Costs funded on the Original Closing Date, with debt
service for such loan equal to the Basic Rent payable on each Payment Date and a
principal balance at the maturity of such loan in an amount equal to the then
outstanding Loans and Lessor Amount at the end of the Term of the Lease.

 

“Improvement” is defined in Section 10.2(b) of the Lease.

 



“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) the principal amount of all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, (c)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (excluding trade
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing unconditional right to be secured by) any
Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided that, if such Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
obligations shall be deemed to be in an amount equal to the lesser of (i) the
amount of such Indebtedness and (ii) fair market value of such property at the
time of determination (in the Parent Guarantor’s or Lessee’s good faith
estimate), (f) all Guarantees by such Person of Indebtedness of others, (g) all
Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty issued by banks or other financial institutions, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person under Sale and Leaseback
Transactions. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor by operation of law as a
result of such Person’s ownership interest in such entity, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.
The amount of Indebtedness (including any Guarantees constituting Indebtedness)
for which recourse is limited either to a specified amount or to an identified
asset of such Person shall be deemed to be equal to the lesser of (x) such
specified amount and (y) the fair market value of such identified asset as
determined by such Person in good faith. Notwithstanding anything to the
contrary in this definition, the term “Indebtedness” shall not include (i)
deferred or prepaid revenue, (ii) purchase price holdbacks to satisfy warranty
or other unperformed obligations of a seller, (iii) obligations arising under
any Swap Agreement, (iv) contingent or deferred payment obligations (including,
without limitation, any purchase price adjustments, indemnification obligations,
reimbursement obligations, funding or investment commitments, or earnout,
non-compete, consulting, royalty, milestone, option, development or other
incentive payment obligations) with respect to (A) any Collaboration Arrangement
or (B) any Acquisition, disposition, other acquisition of assets or other
business combination, (v) obligations arising under any Permitted Call Spread
Swap Agreement, (vi) all obligations of such Person arising under any Tax
Abatement Transaction, (vii) the Obligations and Liabilities, and (viii) all
obligations of such Person under or relating to any Operating Lease.

 

“Indemnitee” means any of Lessor, a Participant Indemnitee, a General Indemnitee
or a Tax Indemnitee, as applicable.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Parent Guarantor that is not guaranteed by any other person or entity or
subject to any other credit enhancement.

 

“Information” is defined in Section 15.14 of the Participation Agreement.

 



“Information Memorandum” means that certain Confidential Information Memorandum,
dated December 2016, relating to the Parent Guarantor and a lease financing of
the Site, as amended and otherwise supplemented on January 27, 2017, and as may
be further amended, supplemented or otherwise modified in writing prior to the
Original Closing Date.

 

“Insolvency Event” means any Event of Default described in Section 16.1(h) or
(i) of the Lease with respect to the Lessee or the Parent Guarantor.

 

“Inspecting Parties” is defined in Section 4.2(a) of the Lease.

 

“Insurance Consultant” means A.J. Gallagher & Co. or any successor named by
Lessor.

 

“Insurance Requirements” means all terms and conditions of any insurance policy
required by Section 13.1 and Section 13.2 of the Lease to be maintained by the
Lessee.

 

“Interest” means the interest accruing on the Loans as computed and payable in
accordance with the terms of the Loan Agreement (including, without limitation,
in accordance with Section 2.5 of the Loan Agreement).

 

“Interest Period” means the period commencing on (and including) the Original
Closing Date and ending on (but excluding) the next succeeding Payment Date, and
thereafter each period commencing on (and including) a Payment Date and ending
on (but excluding) the next succeeding Payment Date.

 

“Interest Rate” means with respect to each Loan the interest rate calculated
pursuant to Section 2.5(a) of the Loan Agreement.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Lease” means the Lease and Remedies Agreement, dated as of the Original Closing
Date, as amended and restated by that certain Amended and Restated Lease and
Remedies Agreement, dated as of the Restatement Date, between the Lessor and the
Lessee, as amended, restated, supplemented or modified from time to time.

 

“Lease Balance” means, as of any date of determination, an amount equal to the
sum, without duplication, of the Loan Balance with respect to each Lender and
the Lessor Balance.

 

“Lease Renewal” is defined at Section 4.7(a) of the Participation Agreement.

 

“Lease Renewal Term” is defined at Section 4.7(a) of the Participation
Agreement.

 

“Leased Property” means, collectively, (a) the Facility, (b) the Site, and (c)
all other rights relating to the Site and/or the Facility conveyed to Lessor
pursuant to that certain Bill of Sale from the Sellers dated as of March 3,
2017, but, in any such case, excluding Excluded Property.

 



“Leased Property Records” means those maintenance and other records relating to
the maintenance and operation of the Leased Property in the possession of
Lessee.

 

“Lenders” means, collectively, each of the financial institutions party to the
Participation Agreement from time to time as a Lender and any other Person that
shall have become a Lender under the Loan Agreement and Participation Agreement
pursuant to an Assignment Agreement or other documentation contemplated thereby,
other than any such Person that ceases to be a party to the Loan Agreement and
the Participation Agreement pursuant to an Assignment Agreement or as otherwise
contemplated thereby.

 

“Lenders’ Policy” is defined in Section 6.1(x) of the Participation Agreement.

 

“Lessee” means Old Saw Mill Holdings LLC, a New York limited liability company,
together with its successors and permitted assigns, in its capacity as Lessee
under the Lease.

 

“Lessee Property” is defined in Section 10.2(d) of the Lease.

 

“Lessor” means BA Leasing BSC, LLC, a Delaware limited liability company, as
Lessor under the Lease.

 

“Lessor Amount” means, as of any date of determination, the aggregate amount of
the Advance made by Lessor from its Lessor Commitment pursuant to Section 3.1 of
the Original Participation Agreement, net of any distributions (other than
distributions of Yield) with respect thereto.

 

“Lessor Balance” means, as of any date of determination, an amount equal to the
sum of the outstanding Lessor Amount net of any distributions (other than
distributions of Yield) with respect thereto, together with all accrued and
unpaid Yield thereon.

 

“Lessor Commitment” means the commitment of the Lessor to make available the
Lessor Commitment Amount.

 

“Lessor Commitment Amount” means the aggregate principal amount set forth on
Schedule I of the Participation Agreement.

 

“Lessor Documents” means the Operative Documents to which Lessor is a party or
is otherwise bound.

 

“Lessor Financing Statements” means UCC financing statements appropriately
completed for filing in the applicable jurisdiction in order to protect the
Lessor’s interest under the Lease to the extent the Lease is a security
agreement.

 

“Lessor Lien” means any Lien, true lease or sublease or disposition or other
transfer of title to or any interest in the Leased Property or rights in the
Operative Documents arising as a result of (a) any claim against the Lessor,
Administrative Agent or any Participant not resulting from the Overall
Transaction or otherwise contemplated by the Operative Documents, (b) any act

 



or omission of the Lessor, Administrative Agent or any Participant which is not
required or permitted by the Operative Documents or is in violation of any of
the terms of the Operative Documents, (c) any claim against Lessor,
Administrative Agent or any Participant with respect to Taxes or Transaction
Expenses against which Lessee is not required to indemnify the Lessor,
Administrative Agent or any Participant, in its individual capacity, pursuant to
Article XIII of the Participation Agreement, (d) any claim against the Lessor,
Administrative Agent or any Participant arising out of any transfer by the
Lessor or the Administrative Agent of all or any portion of the interest of the
Lessor or the Administrative Agent in the Leased Property or the Operative
Documents other than the transfer of title to or possession of the Leased
Property by the Lessor pursuant to and in accordance with the Operative
Documents, including pursuant to the exercise of remedies, or (e) any claim
against any Participant arising out of any transfer by such Participant of any
Note or Lessor Amount, or any interest therein, other than in accordance with
the Participation Agreement and, in the case of a transfer of any Note, in
accordance with the Loan Agreement.

 

“Lessor Shortfall Amount” is defined in Section 3.1(c) of the Lease.

 

“Liabilities” is defined in Section 1 of the Guaranty.

 

“LIBO Rate” means, for any date and at any time, the rate per annum equal to (i)
the applicable London interbank offered rate per annum for deposits in Dollars
appearing on Bloomberg LIBO Page (or any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion) (in each case the “LIBOR
Screen Rate”) as of 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, or if Bloomberg LIBOR Page or applicable successor or substitute screen
or page is not available, the applicable LIBO Rate for the relevant Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the arithmetic average of the rates at which Bank of America, N.A. offers to
place deposits in U.S. dollars with first-class banks in the London interbank
market at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of such Interest Period, in the approximate amount of Bank of
America, N.A.’s or its Affiliate’s relevant portion of the aggregate outstanding
principal amount of the Notes and Lessor Amount and having a maturity
approximately equal to such Interest Period. In no event shall the LIBO Rate be
less than zero (0). It is understood and agreed that all of the terms and
conditions of this definition of “LIBO Rate” shall be subject to Section 14.2 of
the Participation Agreement.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease, ground lease,

 



master lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

 

“Loan Agreement” means the Loan Agreement dated as of March 3, 2017, between
Lessor, as Borrower thereunder, Administrative Agent, and the Lenders, as
amended, restated, supplemented or modified from time to time.

 

“Loan Balance” means, as of any date of determination with respect to any
Lender, the aggregate principal amount of Loans made by such Lender net of any
distributions (other than distributions of Interest) with respect thereto
(together with all accrued and unpaid Interest).

 

“Loan Commitment” means the commitments of the Lenders to make Loans to the
Borrower on the Original Closing Date in an aggregate principal amount set forth
on Schedule II to the Participation Agreement.

 

“Loan Documents” means the Loan Agreement and the Notes.

 

“Loans” means the Loans made by each Lender under and pursuant to Article II of
the Loan Agreement.

 

“Material Acquisition” is defined in the definition of Consolidated EBITDA.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations or financial condition of Parent Guarantor and its
Subsidiaries taken as a whole, (b) the ability of (i) Lessee to perform its
payment obligations under the Operative Documents (taken as a whole) or (ii) the
Lessee and the Guarantors, taken as a whole, to perform their payment
obligations under the Operative Documents (taken as a whole), (c) the material
rights or remedies of the Administrative Agent and the Participants under the
Operative Documents (taken as a whole), (d) the rights or interests of
Administrative Agent, Lessor or the Lenders in the Leased Property (taken as a
whole) or (e) the validity or priority of the Liens on the Collateral (taken as
a whole).

 

“Material Disposition” is defined in the definition of Consolidated EBITDA.

 

“Material Domestic Subsidiary” means each Material Subsidiary that is a Domestic
Subsidiary and not an Excluded Subsidiary.

 

“Material Environmental Violation” is defined in Section 14.3 of the Lease.

 

“Material Indebtedness” means Indebtedness (other than, for the avoidance of
doubt, the Obligations or the obligations under the Guaranty and other than any
intercompany indebtedness), or obligations in respect of one or more Swap
Agreements, of any one or more of the Lessee or any Guarantor in an aggregate
principal amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Lessee or any
Guarantor in respect of any Swap Agreement at any time shall be the maximum

 



aggregate amount (giving effect to any netting agreements) that the Lessee or
any such Guarantor would be required to pay if such Swap Agreement were
terminated at such time.

 

“Material Subsidiary” means, at any time of determination, each wholly-owned
Subsidiary which, as of the most recent fiscal year of the Parent Guarantor, for
the period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 8(a)(i) of the Guaranty,
contributed greater than ten percent (10%) of Consolidated EBITDA for such
period.

 

“Maturity Date” means the Expiration Date, as extended from time to time.

 

“Memorandum of Lease” means the Memorandum of Lease and Remedies Agreement,
dated as of March 3, 2017, between the Lessee and the Lessor, as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Milestone Payments” means payments based on the achievement of specified
revenue, profit or other performance targets (financial or otherwise), in any
such case, that are made pursuant to contractual arrangements during the period
of twelve months ending on the Bank Credit Agreement Effective Date or arising
thereafter in connection with any drug or pharmaceutical product research and
development or Collaboration Arrangements or any Drug Acquisition and that are
recognized as expense in the period in which they are incurred.

 

“Modifications” is defined in Section 10.1 of the Lease.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Nonconformance Amount” is defined in Section 13.2 of the Participation
Agreement.

 

“Non-Renewing Participant” is defined in Section 4.7(c) of the Participation
Agreement.

 

“Nonseverable” means a Modification or part of a Modification which cannot be
readily removed from the Leased Property without causing material damage to or
materially impairing the Fair Market Value, utility, useful life or residual
value thereof as set forth in the Appraisal delivered on or prior to the
Original Closing Date.

 

“Notes” is defined in Section 2.3 of the Loan Agreement.

 

“Obligations” means all obligations (monetary or otherwise) of the Lessee
arising under or in connection with any of the Operative Documents.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 



“Omnibus Lease Amendment” means that certain Omnibus Agreement Regarding Leases,
dated as of March 3, 2017, by and between Lessee and the Parent Guarantor.

 

“Operating Lease” means any Specified Lease Arrangement or other arrangement
that is accounted for as an operating lease for purposes of the Operative
Documents pursuant to clause (b) of this Appendix 1 to the Participation
Agreement.

 

“Operative Documents” means the following:

 

(a)the Participation Agreement;

 

(b)the Purchase Agreement;

 

(c)the Lease;

 

(d)the Loan Agreement;

 

(e)the Notes;

 

(f)the Security Instruments;

 

(g)the Administrative Agent Fee Letter and the Arranger Fee Letter (solely with
respect to the provisions thereof relating to the Arranger Fee for purposes of
Section 4.4 of the Participation Agreement);

 

(h)the Memorandum of Lease;

 

(i)the Guaranty;

 

(j)the Assignment of Purchase Agreement;

 

(k)the Funding Indemnity Agreement; and

 

(l)the Deed.

 

“Original Closing Date” is defined in the recitals to the Participation
Agreement.

 

“Original Executed Counterpart” is defined in Section 25.9 of the Lease.

 

“Original Payment” is defined in Section 13.5 of the Participation Agreement.

 

“Overall Transaction” means, collectively, the execution, delivery and
performance by each of the Lessee, the Guarantors and Participants of the
Operative Documents to which such Person is a party, the Funding, the use of the
proceeds thereof, the issuance of Notes under the Loan Agreement and the lease
of the Leased Property by the Lessor to the Lessee.

 



“Overdue Rate” means, with respect to any Loan or Lessor Amount, the lesser of
(i) the Alternate Base Rate for such Loan or Lessor Amount plus 2.0% per annum
and (ii) the Highest Lawful Rate.

 

“Owner’s Policy” is defined in Section 6.1(x) of the Participation Agreement.

 

“Parent Guarantor” means Regeneron Pharmaceuticals, Inc., a New York
corporation.

 

“Participant Balance” means, with respect to any Participant as of any date of
determination: (i) with respect to any Lender, the Loan Balance held by such
Lender or (ii) with respect to Lessor, the Lessor Balance.

 

“Participant Costs” means the aggregate amount of the Purchase Price and
reimbursement of the Deposit (to the extent not applied to the payment of the
Purchase Price to the Sellers), subject to the Aggregate Commitment Amount.

 

“Participant Financing Statements” means UCC financing statements appropriately
completed and executed for filing in the applicable jurisdiction in order to
perfect a security interest in favor of the Administrative Agent for the benefit
of the Participants in the Lessee Collateral.

 

“Participant Indemnitee” means each Participant, the Administrative Agent (in
its individual capacity and as agent), the Arranger, any additional, separate or
co-agent appointed in accordance with the terms of the Participation Agreement,
and their respective Affiliates, successors, permitted assigns, permitted
transferees, contractors, employees, officers, directors, shareholders,
partners, participants, representatives and agents of each of the foregoing
Persons; provided, however, that in no event shall Lessee or any Guarantor or
any of their Affiliates be a Participant Indemnitee.

 

“Participant” or “Participants” means, individually and collectively, as the
context may require, the Lessor and the Lenders.

 

“Participation Agreement” means that certain Participation Agreement, dated as
of the Original Closing Date, as amended and restated by that certain Amended
and Restated Participation Agreement, dated as of the Restatement Date, by and
among the Lessee, the Lessor. the Lenders party thereto from time to time and
the Administrative Agent, as amended, restated, supplemented or modified from
time to time.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“Payment Date” means (a) the third (3rd) day of the month in which the Base Term
Commencement Date occurs and the third (3rd) day of every month thereafter. If
the third (3rd) day of any month is not a Business Day, then the Payment Date
shall be the next following Business Day, unless the result of such extension
would carry such Payment Date into the next

 



succeeding month, in which case such payment shall be made on the immediately
preceding Business Day and (b) in any case, the Expiration Date (or, if
applicable, the Termination Date).

 

“Payment Default” means the failure of Lessee to make any payment of (i) any
amounts due pursuant to Sections 15.1, 18.1, 19.1(b) or 20.1 of the Lease when
due and payable, or (ii) Basic Rent or, to the extent not subject to clause (i)
above, any other amount required to be paid by Lessee pursuant to the Operative
Documents when due and payable and, in any such case of this clause (ii), such
failure shall continue unremedied for a period of five (5) Business Days.

 

“Payment Office” means the office of the Lessor or the Administrative Agent
identified on Schedule III to the Participation Agreement as its Payment Office.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted 767 Improvements” means the Improvements described on Schedule C to
the Lease.

 

“Permitted Call Spread Swap Agreement” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Parent Guarantor acquires an option requiring the
counterparty thereto to deliver to the Parent Guarantor shares of common stock
of the Parent Guarantor, the cash value of such shares or a combination thereof
from time to time upon exercise of such option and (b) any Swap Agreement
pursuant to which the Parent Guarantor issues to the counterparty thereto
warrants to acquire common stock of the Parent Guarantor (whether such warrant
is settled in shares, cash or a combination thereof), in each case entered into
by the Parent Guarantor in connection with the issuance of Permitted Convertible
Notes; provided that the terms, conditions and covenants of each such Swap
Agreement shall be such as are customary for Swap Agreements of such type (as
determined by the Board of Directors of the Parent Guarantor in good faith). For
the avoidance of doubt, “Permitted Call Spread Swap Agreement” includes any
convertible note hedge and warrant transaction similar to any such transaction
that was previously entered into by the Parent Guarantor in connection with the
Parent Guarantor’s 1.875% convertible senior notes due October 1, 2016.

 

“Permitted Convertible Notes” means any unsecured notes issued by the Parent
Guarantor that are convertible into common stock of the Parent Guarantor, cash
or any combination thereof. For the avoidance of doubt, “Permitted Convertible
Notes” includes any such notes similar to the Parent Guarantor’s 1.875%
convertible senior notes due October 1, 2016.

 

“Permitted Developed Area Release Payment” means Sixteen Million Six Hundred
Thousand Dollars ($16,600,000).

 

“Permitted Developed Areas” is defined in Section 10.3(b) of the Lease.

 



“Permitted Development Projects” means the work and development permitted under
Sections 10.3(a) and 10.3(b) of the Lease.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes that have not yet been paid (to the extent
such non-payment does not violate Section 8(d) of the Guaranty) or are being
contested in compliance with Section 8(d) of the Guaranty, and Liens for unpaid
utility charges;

 

(b) carriers’, warehousemen’s, materialmen’s, mechanics’, workers’, repairmen’s,
employees’, suppliers’ or other like Liens imposed by law arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days (or if more than 60 days overdue, are unfiled and no
other action has been taken to enforce such Liens) or are being contested in
compliance with Section 8(d) of the Guaranty;

 

(c) pledges and deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security or
retirement benefits laws or regulations or employment laws, to secure liability
to insurance carriers under insurance or self-insurance arrangements or to
secure other public, statutory or regulatory obligations;

 

(d) pledges and deposits to secure the performance of bids, trade contracts,
government contracts, leases, statutory obligations, customer deposits and
advances, surety, customs and appeal bonds, performance and completion bonds and
other obligations of a like nature, in each case in the ordinary course of
business, and Liens to secure letters of credit or bank guarantees supporting
any of the foregoing;

 

(e) any Lien granted or arising in connection with any legal proceeding
(including judgment Liens) to the extent such proceeding has not resulted in an
Event of Default under Section 16.1(k) of the Lease or Liens securing appeal or
surety bonds related to such legal proceedings or judgments;

 

(f) easements, zoning restrictions, rights-of-way and similar charges or
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Parent Guarantor and its Subsidiaries, taken
as a whole;

 

(g) any interest or title of, and other statutory and common law liens of, a
landlord, lessor or sublessor under any lease or sublease or any Lien affecting
solely the interest of the landlord, lessor or sublessor;

 

(h) leases, licenses, subleases or sublicenses (i) that are granted to others
and do not adversely interfere in any material respect with the business of the
Parent Guarantor and its Subsidiaries as conducted at the time granted, taken as
a whole, (ii) between or among any of the Lessee, any Guarantor or any of their
respective Subsidiaries (or any combination thereof) or (iii) granted to other
Persons and not prohibited under Section 9(c) of the Guaranty;

 



(i) purported Liens evidenced by the filing of precautionary UCC financing
statements or similar filings relating to operating leases of personal property
entered into by the Parent Guarantor or any of its Subsidiaries in the ordinary
course of business;

 

(j) any interest or title of a licensor under any license or sublicense entered
into by the Parent Guarantor or any Subsidiary as a licensee or sublicensee (i)
existing on the Original Closing Date or the Restatement Date, (ii) in the
ordinary course of its business or (iii) not otherwise prohibited by the
Operative Documents;

 

(k) with respect to any real property, immaterial title defects or
irregularities that do not materially impair the use of such real property; and

 

(l) Liens on real property, fixtures, equipment, other fixed or capital assets
or other related assets in connection with a Tax Abatement Transaction in favor
of the Related Municipal Party.

 

“Permitted Lien” means (a) the respective rights and interests of the parties to
the Operative Documents, as provided in the Operative Documents, (b) Lessor
Liens, (c) Liens for Taxes or utility charges that have not yet been paid (to
the extent such non-payment does not violate the Lease, the Participation
Agreement or Section 8(d) of the Guaranty) or being contested in good faith and
by appropriate proceedings diligently conducted, so long as (i) no Event of
Default shall have occurred and be continuing, (ii) such proceedings shall not
involve any meaningful risk of the sale, forfeiture or loss of any of the Leased
Property, the other Collateral, the Operative Documents, title thereto or any
interest therein and shall not interfere with the use or disposition of the
Leased Property, the other Collateral, the Operative Documents or the payment of
Rent, (iii) such proceedings do not impair the perfection or priority of the
Lien created by the Lease or the Security Instruments and (iv) the Lessee or the
Parent Guarantor has set aside on its books adequate reserves in accordance with
GAAP in respect of the Lien, (d) materialmen’s, mechanics’, workers’,
repairmen’s, employees’, suppliers’ or other like Liens relating to the
construction of any Improvements or in connection with any Modifications or
arising in the ordinary course of business and securing obligations that are not
overdue by more than sixty (60) days or being contested in good faith and by
appropriate proceedings so long as (i) no Event of Default shall have occurred
and be continuing, (ii) such proceedings shall not involve any meaningful risk
of the sale, forfeiture or loss of any of the Leased Property, the other
Collateral, the Operative Documents, title thereto or any interest therein and
shall not interfere with the use or disposition of the Leased Property, the
other Collateral, the Operative Documents or the payment of Rent and (iii) such
proceedings do not impair the perfection or priority of the Lien created by the
Lease or the Security Instruments and, (e) Liens arising out of judgments or
awards with respect to which appeals or other proceedings for review are being
prosecuted in good faith and for the payment of which adequate reserves have
been provided as required by GAAP or other appropriate provisions have been
made, so long as such proceedings have the effect of staying the execution of
such judgments or awards and satisfy the conditions for the continuation of
proceedings set forth in Section 12.1 of the Lease, (f) the rights of any
sublessee under a sublease permitted pursuant to and subject to the terms of the
Lease, (g) easements, rights of way and other encumbrances permitted pursuant to
Section 11.2 of the Lease, (h) Liens expressly permitted under the Purchase
Agreement, (i) easements, zoning restrictions, rights-of-

 



way and similar charges or other Liens imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Parent Guarantor and its
Subsidiaries, taken as a whole, (j) with respect to any real property,
immaterial title defects or irregularities that do not materially impair the use
of such real property, (k) Liens of any of the types referred to in clause (c),
(d) or (e) above that have been bonded for not less than the full amount in
dispute (or as to which other security arrangements satisfactory to the Lessor
have been made), which bonding (or arrangements) shall comply with Applicable
Laws, and has effectively stayed any execution or enforcement of such Liens, (l)
Liens described on any of the Title Policies, (m) Liens on real property,
fixtures, equipment, other fixed or capital assets or other related assets in
connection with a Specified Tax Abatement Transaction in favor of the Related
Municipal Party, (n) materialmen’s, mechanics’, workers’, repairmen’s,
employees’, suppliers’ or other like Liens relating to the construction of any
Improvements or in connection with any Modifications or arising in the ordinary
course of business not exceeding (or, if less, attaching to Leased Property
having a value not exceeding) $1,000,000 in the aggregate for this clause (n),
and (o) Liens for Taxes that have not yet been paid securing obligations not
exceeding (or, if less, attaching to Leased Property having a value not
exceeding) $50,000 in the aggregate for this clause (o).

 

“Permitted Modification” is defined in Section 10.1(a) of the Lease.

 

“Permitted Restructurings” means a transaction or series of transactions
pursuant to which direct and indirect Subsidiaries of the Parent Guarantor are
converted, restructured or reorganized for tax planning or due to changes or
potential changes in any relevant legal or regulatory framework, whether by (i)
transfer, (ii) acquisition, (iii) contribution, (iv) merger, (v) consolidation,
(vi) voluntary dissolution, (vii) liquidation, (viii) recapitalization, (ix)
change in identity, form, place of organization, incorporation, domicile or, to
the extent relevant, centre of main interests (as that term is used in Article
3(1) of the Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings), or (x) otherwise, in each case the result of which may cause a
direct or indirect sale, assignment or transfer of Equity Interests and/or other
assets between and among the Parent Guarantor and/or various Subsidiaries of the
Parent Guarantor, and in each case to the extent the Administrative Agent
(acting in its reasonable credit judgment) approves such Permitted Restructuring
(it being understood and agreed that the proposed Permitted Restructurings
disclosed in writing by the Parent Guarantor to the Administrative Agent prior
to the Restatement Date are approved).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Personalty” is defined in Section 24.2(c) of the Lease.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Guarantor or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 



“Priority Indebtedness” means (a) Indebtedness of the Parent Guarantor or any
Subsidiary secured by any Lien on any asset(s) of the Parent Guarantor or any
Subsidiary and (b) unsecured Indebtedness of any Subsidiary (other than Lessee,
a Bank Credit Agreement Specified Loan Party or a Subsidiary Guarantor), in each
case owing to a Person other than the Parent Guarantor or any Subsidiary.

 

“Purchase Agreement” means the Purchase Agreement, dated as of December 30,
2016, between Sellers and Lessee (as assignee of Parent Guarantor).

 

“Purchase Amount” means, as of any date of determination and without
duplication, the sum of (a) the Lease Balance, plus (b) all other amounts owing
by Lessee to the Administrative Agent, if any, and/or the Participants under the
Operative Documents (including, but without duplication, accrued and unpaid
Rent), plus (c) all Break Costs.

 

“Purchase Notice” means an irrevocable written notice by the Lessee delivered to
the Lessor pursuant to Section 18.1 of the Lease, notifying the Lessor of the
Lessee’s intention to exercise its Early Termination Option, and the proposed
purchase date therefor.

 

“Purchase Option” is defined in Section 19.1(b) of the Lease.

 

“Purchase Price” means Seven Hundred Twenty Million Dollars ($720,000,000.00).

 

“PwC” means PricewaterhouseCoopers LLP.

 

“Recipient” is defined in Section 12.3 of the Participation Agreement.

 

“Related Municipal Party” means the industrial development agency or other
Governmental Authority party to a Tax Abatement Transaction and, if applicable,
any trustee or agent with respect to such Tax Abatement Transaction.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.

 

“Release” means any release, migrating, pumping, pouring, emptying, injecting,
escaping, leaching, dumping, seepage, spill, leak, flow, discharge, disposal or
emission of a Hazardous Substance into the environment, including, without
limitation, ambient air, surface water, ground water or land.

 

“Renewal Effective Date” is defined at Section 4.7(a) of the Participation
Agreement.

 

“Renewal Option” is defined in Section 19.1(a) of the Lease.

 

“Renewal Option Request” is defined at Section 4.7(a) of the Participation
Agreement.

 



“Renewal Option Response Date” is defined at Section 4.7(a) of the Participation
Agreement.

 

“Renewal Rescission” is defined in Section 4.7(a) of the Participation
Agreement.

 

“Renewal Rescission Period” is defined in Section 4.7(a) of the Participation
Agreement.

 

“Rent” means, collectively, the Basic Rent and the Supplemental Rent, in each
case payable under the Lease.

 

“Required Modification” is defined in Section 10.1(a) of the Lease.

 

“Required Participants” means, at any time, the Participants whose aggregate
Credit Exposures (as hereinafter defined) constitute more than 50% of the
aggregate Credit Exposure of all Participants at such time. For purposes of the
preceding sentence, the term “Credit Exposure” as applied to (i) the Lessor
shall mean the outstanding Lessor Amount owed to the Lessor at such time and
(ii) each Lender shall mean the aggregate principal amount of Loans held by such
Lender at such time net of any distributions (other than distributions of
Interest) with respect thereto.

 

“Responsible Officer” means, relative to the Lessee or a Guarantor, as the
context may require, the chief executive officer, president, a Financial Officer
or chief legal officer of the Lessee or such Guarantor, as applicable, or any
other Person designated by the Lessee or such Guarantor, as applicable, in
writing to the Administrative Agent and reasonably acceptable to the
Administrative Agent.

 

“Responsible Officer’s Certificate” means a certificate signed by any
Responsible Officer of the Lessee or a Guarantor, as the context may require,
which certificate shall certify as true and correct the subject matter being
certified to in such certificate.

 

“Restated Operative Documents” means, collectively, the Participation Agreement,
the Guaranty, and the Lease, in each case, as amended and restated as of the
Restatement Date.

 

“Restatement Date” is defined in Section 2.4 of the Participation Agreement.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Parent Guarantor or any Subsidiary, and (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Parent Guarantor or any option,
warrant or other similar right to acquire any such Equity Interests in the
Parent Guarantor. Notwithstanding the foregoing, and for the avoidance of doubt,
any of the foregoing directly on account of any Permitted Convertible Notes or
any Permitted Call Spread Swap Agreement, including (i) any issuance of,
conversion of (including any cash payment upon conversion), or payment of any
principal or premium on, or payment of any interest with respect to, or any
other exercise of rights or performance of obligations under any Permitted
Convertible Notes and

 



(ii) any entry into, payment with respect to, or early unwind or settlement of,
or any other exercise of rights or performance of obligations under any
Permitted Call Spread Swap Agreement, in any such case, shall not constitute a
Restricted Payment.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sale Option” is defined in Section 19.1(c) of the Lease.

 

“Sale Option Recourse Amount” means, as of any date of determination, the Lease
Balance and all other amounts owing by Lessee to the Administrative Agent, if
any, and/or the Participants under the Operative Documents (including, but
without duplication, accrued and unpaid Rent).

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (which for purposes
of illustration and clarification includes, as of the Restatement Date, Crimea,
Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person located, organized or resident in a
Sanctioned Country, or (c) any Person owned 50% or more or controlled by any
such Person described in clause (a) or (b) above.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Instruments” means the Lease, the Assignment of Leases and the UCC
Financing Statements.

 

“Security Property” is defined in Section 24.2(b) of the Lease.

 

“Sellers” means BMR-Landmark at Eastview LLC and BMR-Landmark Eastview IV LLC.

 

“Significant Casualty” means that the Leased Property shall suffer (i) damage or
destruction if the resulting cost to repair or restore the Leased Property is in
excess of

 



$100,000,000 and cannot be restored prior to the Expiration Date or (ii) damage
or destruction if the resulting cost to repair or restore the Leased Property is
in excess of $250,000,000.

 

“Significant Condemnation” means that (i) (x) title to all or any material
portion of the Leased Property shall be taken or appropriated by a Governmental
Authority under the power of eminent domain or otherwise, (y) all or any
material portion of the Leased Property shall be taken, confiscated, seized or
requisitioned for use by any Governmental Authority under the power of eminent
domain or otherwise, and such taking, confiscation, seizure or requisition for
use pursuant to this clause (y) is for a period that exceeds one hundred eighty
(180) consecutive days or, if less, the remaining portion of the Term, or (ii)
as a result of any rule, regulation, order or other action by any Governmental
Authority, the use of the Leased Property in commercial operation shall have
been prohibited, directly or indirectly, for a period of sixty (60) consecutive
days.

 

“Significant Environmental Event” means an Environmental Violation the cost of
remediation of which, in the reasonable judgment of an independent environmental
consultant would exceed $1,000,000.

 

“Site” means an approximately 150-acre parcel of real property and the Facility
and other improvements thereon located in the towns of Mount Pleasant and
Greenburgh, New York as more fully described in the Lease, including any
Appurtenant Rights, but, in any such case, excluding Excluded Property.

 

“Specified Lease Arrangements” means‎, to the extent any of the following
constitute Capital Lease Obligations (but for the provisions set forth in clause
(b) of this Appendix 1 to the Participation Agreement) or other obligations
reflected as a liability on the consolidated balance sheet of the Parent
Guarantor, (a) any obligations of the Parent Guarantor and its Subsidiaries owed
to any Affiliates of the Parent Guarantor related to leases of assets (whether
pursuant to a Sale and Leaseback Transaction or otherwise), (b) any arrangement
similar to either of the Existing Leases identified in clause “(a)” or “(b)” of
the definition thereof (each as in effect immediately prior to the Original
Closing Date), (c) the Obligations and Liabilities and (d) any lease or other
obligation that was or would have been categorized as “facility lease
obligations” or “facility financing obligations” on the Parent Guarantor’s
consolidated balance sheet as of the Bank Credit Agreement Effective Date.

 

“Specified Material Environmental Violation” is defined in Section 14.3(b) of
the Lease.

 

“Specified Significant Environmental Event” means (a) the occurrence of a
Specified Material Environmental Violation but only to the extent and for so
long as the Lessor shall have the right to terminate the Lease pursuant to
Section 14.3(b) of the Lease due to such Specified Material Environmental
Violation or (b) an Environmental Violation the cost of remediation of which, in
the reasonable judgment of the Participants, after consultation with an
independent environmental consultant and the Lessee, would exceed $25,000,000.

 

“Specified Tax Abatement Documents” means the documents evidencing each
Specified Tax Abatement Transaction.

 



“Specified Tax Abatement Transaction” means any Tax Abatement Transaction with
respect to all or any part of the Leased Property.

 

“Subject Contract” is defined in Section 24.2(b) of the Lease.

 

“Subject Leases” is defined in Section 24.2(b) of the Lease.

 

“Sub-Participant” is defined in Section 12.2 of the Participation Agreement.

 

“Subsidiary” or “subsidiary” means, with respect to any Person (the “parent”) at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, Controlled or held. Unless otherwise qualified, all references
to a “Subsidiary” or “subsidiary” in any Operative Document shall refer to a
Subsidiary of the Parent Guarantor.

 

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Guaranty. The Subsidiary Guarantors on the Restatement Date are
identified as such in Schedule IV attached to the Participation Agreement.

 

“Supplemental Rent” means all amounts, liabilities and obligations for the
payment of money (other than Basic Rent) which Lessee assumes or agrees to pay
or is otherwise obligated to pay under the Lease or any other Operative Document
(whether or not designated as Supplemental Rent) to Lessor, Administrative Agent
or any other Person, including, without limitation, Break Costs, any Sale Option
Recourse Amount, any Lease Balance and all rent and other amounts payable under
the Lease.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Guarantor,
Lessee or any Subsidiary shall be a Swap Agreement.

 

“Tax Abatement Documents” means the documents evidencing each Tax Abatement
Transaction.

 

“Tax Abatement Transaction” means a transaction between the Parent Guarantor,
Lessee and/or any Subsidiary, on the one hand, and a Related Municipal Party, on
the other hand (and, if applicable, other Person(s)), entered into for the
purposes of reducing certain of the Parent

 



Guarantor’s, Lessee’s and/or any Subsidiary’s Tax liabilities through (a) the
sale, other transfer, lease or license to such Related Municipal Party of title
to or an interest in real property, fixtures, equipment, other fixed or capital
assets or other related assets of the Parent Guarantor, Lessee or such
Subsidiary, (b) the granting to such Related Municipal Party of Liens on real
property, fixtures, equipment, other fixed or capital assets or other related
assets of the Parent Guarantor, Lessee or such Subsidiary, (c) a Sale and
Leaseback Transaction or other transfer and licensing arrangement between the
Parent Guarantor, Lessee and/or any Subsidiary, on the one hand, and such
Related Municipal Party, on the other hand (and, if applicable, such other
Person(s)), with respect to real property, fixtures, equipment, other fixed or
capital assets or other related assets of the Parent Guarantor, Lessee or such
Subsidiary, (d) any PILOT agreement or (e) any combination of the foregoing or
through arrangements similar thereto.

 

“Tax Indemnitee” is defined in the definition of General Indemnitee.

 

“Taxes” is defined in the definition of Impositions.

 

“Term” is defined in Section 2.3 of the Lease.

 

“Termination Date” is defined in Section 15.2 of the Lease.

 

“Termination Notice” is defined in Section 15.1(a) of the Lease.

 

“Title Insurance Company” means (i) Chicago Title Insurance Company and First
American Title Insurance Company with respect to the Administrative Agent’s
Policy and (ii) Chicago Title Insurance Company, First American Title Insurance
Company, Commonwealth Land Title Insurance Company and Old Republic National
Title Insurance Company with respect to the Owner’s Policy, and, in each case,
their successors or another national title insurance company selected by Lessee
and reasonably satisfactory to the Administrative Agent.

 

“Title Policies” is defined in Section 6.1(x) of the Participation Agreement.

 

“Total Leverage Ratio” is defined in Section 9(f) of the Guaranty.

 

“Transaction Expenses” means all reasonable costs and expenses incurred in
connection with the preparation, execution and delivery of the Operative
Documents and the transactions contemplated by the Operative Documents,
including, without limitation, the following (it being acknowledged that (i) the
fees, costs and expenses referred to in clauses (a), (c), (d), (f), (g), (h),
and (j) below were previously paid in full, and (ii) to the extent due and
payable prior to the Restatement Date, the fees, costs and expenses referred to
in clauses (b), (e), and (i) below were previously paid):

 

(a) the Arranger Fee payable to BALC and BALC’s reasonable and documented
out-of-pocket costs and expenses, including the costs and expenses incurred by
BALC, with respect to any syndication and any other reasonable and documented
out-of-pocket expenses of Arranger in connection with the consummation of the
Overall Transaction;

 



(b) the reasonable and documented fees and expenses of Chapman and Cutler LLP,
special counsel to the Lessor;

 

(c) the initial fees and reasonable and documented out-of-pocket expenses of
each of Lessor and Administrative Agent incurred in connection with the
consummation of the Overall Transaction;

 

(d) all applicable reasonable and documented appraisal fees and reasonable and
documented expenses incurred in connection with the Appraisal that was delivered
pursuant to Section 6.1(v) of the Participation Agreement;

 

(e) search fees, recording fees, filing fees and Taxes incurred in connection
with Lien searches and the filing of UCC Financing Statements, Memorandum of
Lease and any and all mortgages, deeds of trust or other Operative Documents;

 

(f) any title fees, premiums and escrow costs and other expenses relating to
title insurance incurred in connection with the Advance as contemplated by the
Operative Documents, and any reasonable and documented expenses incurred for the
inspection of the site;

 

(g) reasonable and documented costs and expenses for the survey of the Site;

 

(h) reasonable and documented costs and expenses for the review of the
environmental reports of the Site by Lessor;

 

(i) the Fees payable to Administrative Agent; and

 

(j) the reasonable and documented fees and expenses of the Insurance Consultant.

 

“UCC Financing Statements” means collectively the Participant Financing
Statements and the Lessor Financing Statements.

 

“Uniform Commercial Code” and “UCC” means the Uniform Commercial Code as in
effect from time to time in any applicable jurisdiction.

 

“United States” and “U.S.” mean the United States of America.

 

“Upfront Fee” means an amount payable to the Administrative Agent, for the
account of each Participant, on the Original Closing Date, equal to (A) (i) 15
basis points (0.15%) if the commitment provided by such Participant (on a
combined basis with all affiliates of such Participant) during syndication prior
to the Original Closing Date is less than $50,000,000, (ii) 20 basis points
(0.20%) if the commitment provided by such Participant (on a combined basis with
all affiliates of such Participant) during syndication prior to the Original
Closing Date is equal to or greater than $50,000,000 but less than $100,000,000
or (iii) 30 basis points (0.30%) if the commitment provided by such Participant
(on a combined basis with all affiliates of such

 



Participant) during syndication prior to the Original Closing Date is equal to
or greater than $100,000,000, multiplied by, in each such case, (B) the final
allocated Commitment of such Participant (to the extent actually funded on the
Original Closing Date).

 

“Upfront Payments” means any upfront or similar payments made during the period
of twelve months ending on the Bank Credit Agreement Effective Date or arising
thereafter in connection with any drug or pharmaceutical product research and
development or Collaboration Arrangements or the closing of any Drug Acquisition
and that are recognized as expense in the period in which they are incurred.

 

“wholly-owned Subsidiary” means a Subsidiary with respect to which 100% of the
issued and outstanding Equity Interests are owned directly or indirectly by the
Parent Guarantor (other than (x) directors’ qualifying shares; (y) shares issued
to foreign nationals to the extent required by applicable law; and (z) shares
held by a Person on trust for, or otherwise where the beneficial interest is
held by, the Parent Guarantor (directly or indirectly)).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Taxes” means Taxes arising under the laws of any national,
municipal or local government, political subdivision or taxing authority of the
United States or any other jurisdiction imposed or collected by way of
withholding (regardless of whether such taxes may also be imposed upon or
collected from the recipient of a payment), and fines, interest, penalties or
other additions thereto, thereon, in lieu thereof or for non-collection or in
respect thereof.

 

“Yield” means, with respect to each Interest Period, the product of (a) the
Yield Rate for such Interest Period and (b) the aggregate Lessor Amount
outstanding, as determined for the applicable Interest Period in accordance with
Section 4.1 of the Participation Agreement.

 

“Yield Rate” means, with respect to any Interest Period (A) the sum of the LIBO
Rate for such Interest Period, plus the Applicable Margin for the Lessor Amount,
and (B) if the provisions of Section 14.1 or Section 14.2 of the Participation
Agreement for such Interest Period shall apply, the Alternate Base Rate.

 



Lessor Commitment as of Original Closing Date

 

Lessor   Lessor
Commitment   Commitment Percentage
(of the Aggregate Commitment
Amount) BA Leasing BSC, LLC   $72,000,000   10%

 

Schedule I

(to Amended and Restated Participation Agreement)



 



Lenders’ Commitments as of Original Closing Date

 

Lenders  Loan
Commitment  Commitment
Percentage
(of the Aggregate
Loan Commitment
Amount)  Commitment
Percentage
(of the Aggregate
Commitment
Amount)            BA Leasing BSC, LLC  $153,000,000  23.61%  21.25%           
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $95,000,000  14.66%  13.19%            JPMorgan Chase Bank, N.A.  $95,000,000 
14.66%  13.19%            U.S. Bank National Association  $95,000,000  14.66% 
13.19%            Fifth Third Bank
  $65,000,000  10.03%  9.03%            Citibank, N.A.  $40,000,000  6.17% 
5.56%            Goldman Sachs Bank USA  $40,000,000  6.17%  5.56%           
The Northern Trust Company  $15,000,000  2.31%  2.08%            PNC Equipment
Finance, LLC  $25,000,000  3.86%  3.47%            Citizens Bank, N.A. 
$25,000,000  3.86%  3.47%            TOTAL:  $648,000,000  100%  90%

 

Schedule II
(to Amended and Restated Participation Agreement)

 



Notice Information, Payment Offices
and Applicable Lending Offices

 

[A copy of Schedule III to the Amended and Restated Participation
Agreement is on file with the Lessee and the Administrative Agent]

 

Schedule III
(to Amended and Restated Participation Agreement)

 



Subsidiary Guarantors as of Restatement Date

 

REGENERON HEALTHCARE SOLUTIONS, INC., a New York corporation

 

REGENERON GENETICS CENTER LLC, a Delaware limited liability company

 

Schedule IV
(to Amended and Restated Participation Agreement)

 



Governmental Actions; Filings and Recordings as of Original Closing Date

 

1. Recordation of the following instruments and documents in the Office of the
County Clerk of the County of Westchester, New York:

 

  a. the Deed;   b. the Memorandum of Lease;   c. the Assignment of Leases;

d.the Subordination Agreement by and among Lessee and Parent Guarantor in favor
of Administrative Agent dated March 3, 2017

 

2. Filing of a UCC-1 financing statement in the Office of the County Clerk of
the County of Westchester, New York, naming Lessee as debtor, Administrative
Agent (as Administrative Agent for the Lenders), as total assignee secured
party, and Lessor, as assignor secured party.

 

3. Filing of a UCC-1 financing statement in the office of the Secretary of State
of the State of New York, naming Lessee as debtor, Administrative Agent (as
Administrative Agent for the Lenders), as total assignee secured party, and
Lessor, as assignor secured party.

 

4. Filing of a UCC-1 financing statement in the Office of the County Clerk of
the County of Westchester, New York, naming Lessor as debtor and Administrative
Agent (as Administrative Agent for the Lenders) as secured party.

 

5. Filing of a UCC-1 financing statement in the office of the Secretary of State
of the State of Delaware, naming Lessor as debtor and Administrative Agent (as
Administrative Agent for the Lenders) as secured party.

 

Schedule 6.1(xi)
(to Amended and Restated Participation Agreement)

 



Exhibit A
(to Amended and Restated Participation Agreement)

 

[Reserved]

 

Exhibit A
(to Amended and Restated Participation Agreement)

 



Form of Lessee’s Restatement Date Certificate

 

Dated as of May 2, 2019

 

To: Bank of America, N.A., as Administrative Agent

BA Leasing BSC, LLC, as Lessor

 

This Restatement Date Certificate is delivered to you pursuant to Section
6.2(iii) of the Amended and Restated Participation Agreement, dated as of the
date hereof (the “Participation Agreement”), among Old Saw Mill Holdings LLC, a
New York limited liability company, as Lessee (“Lessee”), BA Leasing BSC, LLC, a
Delaware limited liability company, as Lessor, Bank of America, N.A., not in its
individual capacity, except as expressly stated therein, but solely as
Administrative Agent, and the Lenders party thereto. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in Appendix 1 to the Participation Agreement, unless the context otherwise
requires.

 

The undersigned, in his capacity as a Responsible Officer of the Lessee, is duly
authorized and hereby certifies, in such capacity and on behalf of the Lessee
and not in any personal capacity, to the Lessor and Administrative Agent that as
of the date hereof:

 

1. All of the conditions set forth in Section 6.2 of the Participation Agreement
are fully satisfied as of the date hereof (or waived in accordance with the
Operative Documents), in any such case, except to the extent satisfaction of any
such condition is subject to the discretion or control of the Administrative
Agent any Participant and/or their Related Parties.

 

2. Each and every representation and warranty of the Lessee contained in each
Operative Document to which it is a party is true and correct in all material
respects on and as of the Restatement Date, except to the extent such
representation or warranty specifically refers to an earlier date, in which case
such representation or warranty is true and correct in all material respects on
and as of such earlier date.

 

3. No Default, Event of Default, Event of Loss, Specified Significant
Environmental Event or Specified Material Environmental Violation has occurred
and is continuing.

 

Exhibit B-2
(to Amended and Restated Participation Agreement)

 



In Witness Whereof, I have signed my name as a duly authorized Responsible
Officer of Lessee on the date first written above.

 

 Old Saw Mill Holdings LLC     By:
 

Name:
 
Title:
 

 



Form of Parent Guarantor’s Restatement Date Certificate

 

Dated as of May 2, 2019

 

To: Bank of America, N.A., as Administrative Agent

BA Leasing BSC, LLC, as Lessor

 

This Restatement Date Certificate is delivered to you pursuant to Section
6.2(iii) of the Amended and Restated Participation Agreement, dated as of the
date hereof (the “Participation Agreement”), among Old Saw Mill Holdings LLC, a
New York limited liability company, as Lessee (“Lessee”), BA Leasing BSC, LLC, a
Delaware limited liability company, as Lessor, Bank of America, N.A., not in its
individual capacity, except as expressly stated therein, but solely as
Administrative Agent, and the Lenders party thereto, and in connection with that
certain Amended and Restated Guaranty, dated as of the date hereof (the
“Guaranty”), executed by Regeneron Pharmaceuticals, Inc., a New York corporation
(the “Parent Guarantor”), and certain Subsidiary Guarantors from time to time
party thereto. All capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in Appendix 1 to the Participation
Agreement, unless the context otherwise requires.

 

The undersigned, in his capacity as a Responsible Officer of the Parent
Guarantor, is duly authorized and hereby certifies, in such capacity and on
behalf of the Parent Guarantor and not in any personal capacity, to the Lessor
and Administrative Agent that as of the date hereof:

 

1. Each and every representation and warranty of each Guarantor contained in
each Operative Document to which it is a party is true and correct in all
material respects on and as of the Restatement Date, except to the extent such
representation or warranty specifically refers to an earlier date, in which case
such representation or warranty is true and correct in all material respects on
and as of such earlier date.

 

2. No Default, Event of Default, Event of Loss, Specified Significant
Environmental Event or Specified Material Environmental Violation has occurred
and is continuing.

 

Exhibit C-2
(to Amended and Restated Participation Agreement)

 



In Witness Whereof, I have signed my name as a duly authorized Responsible
Officer of Parent Guarantor on the date first written above.

 

 Regeneron Pharmaceuticals, Inc.      By:                              Name:
 Title:

 



Form of Amended and Restated Guaranty

 

(See attached).

 

Exhibit D
(to Amended and Restated Participation Agreement)

 



EXECUTION VERSION

 

 

Amended and Restated Guaranty

 

dated as of May 2, 2019

 

made by

 

Regeneron Pharmaceuticals, Inc.,
as Parent Guarantor,

 

and

 

The Subsidiary Guarantors party hereto from time to time

 

 

Exhibit D
(to Amended and Restated Participation Agreement)

 



Table of Contents

 

Section Heading Page       Section 1. Guarantee 2 Section 2. Guarantor’s
Obligations Unconditional 3 Section 3. Waiver of Subrogation 7 Section 4.
Reasonableness and Effect of Waivers 7 Section 5. Transfers by Beneficiaries 7
Section 6. No Waiver by Beneficiaries 8 Section 7. Guarantor Representations and
Warranties 8 Section 8. Guarantor Affirmative Covenants 13 Section 9. Guarantor
Negative Covenants 18 Section 10. Successors and Assigns 29 Section 11.
Severability 30 Section 12. Submission to Jurisdiction; Service of Process 30
Section 13. Notices 30 Section 14. Amendment 30 Section 15. Governing Law;
Waiver of Jury Trial 30 Section 16. No Advisory or Fiduciary Responsibility 31
Section 17. Releases; Termination of Guaranty 32 Section 18. Contribution with
Respect to Liabilities 33 Section 19. Effect of Restatement 33

 

Schedules

 

Schedule 7(a) — Subsidiaries Schedule 9(a) — Existing Indebtedness Schedule 9(b)
— Existing Liens

 

Annexes and Exhibits

 

Annex I — Form of Supplement to Guaranty

 



Amended and Restated Guaranty

 

This Amended and restated guaranty (as amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”), dated as of May 2, 2019,
is made by (i) Regeneron Pharmaceuticals, Inc., a New York corporation (the
“Parent Guarantor”), (ii) each of the undersigned Subsidiaries (as hereinafter
defined) of the Parent Guarantor (the “Initial Subsidiary Guarantors” and
together with Parent Guarantor, the “Initial Guarantors”) and (iii) any
additional Subsidiaries of the Parent Guarantor which become parties to this
Guaranty by executing a supplement hereto in the form attached as Annex I
(collectively with the Initial Subsidiary Guarantors, the “Subsidiary
Guarantors” and together with Parent Guarantor, the “Guarantors”) in favor of
(a) each Participant (as hereinafter defined) and (b) Bank of America, N.A., not
in its individual capacity, except as expressly stated therein, but solely as
Administrative Agent (together with its successors and permitted assigns, in its
capacity as Administrative Agent, the “Administrative Agent”), for the benefit
of itself and the other Beneficiaries (as hereinafter defined).

 

Witnesseth:

 

Whereas, Old Saw Mill Holdings LLC, a New York limited liability company, as
Lessee (together with its successors and permitted assigns, in its capacity as
lessee, “Lessee”), BA Leasing BSC LLC, a Delaware limited liability company, as
lessor (together with its successors and permitted assigns, in its capacity as
Lessor, “Lessor”), the Administrative Agent, and the lenders from time to time
party thereto have entered into that certain Amended and Restated Participation
Agreement, dated as of May 2, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Participation Agreement”; unless
otherwise defined herein or the context hereof otherwise requires, capitalized
terms used herein but not otherwise defined herein or defined herein by
reference to the Participation Agreement shall have the same meanings assigned
to such terms in the Participation Agreement);

 

Whereas, the Initial Guarantors and the Administrative Agent are currently party
to that certain Guaranty, dated as of March 3, 2017 (as amended, supplemented or
otherwise modified prior to the Restatement Date, the “Original Guaranty”);

 

WHEREAS, the Parent Guarantor has requested that the Original Guaranty be
amended and restated as set forth herein, which amendment and restatement shall
become effective on the Restatement Date; and

 

WHEREAS, it is the intent of the parties hereto that this Guaranty (i) shall
amend, restate and supersede in its entirety the Original Guaranty and (ii)
shall re-evidence the “Liabilities” (under, and as defined in, the Original
Guaranty) as contemplated hereby (and it shall not constitute a novation of the
obligations and liabilities of the parties under the Original Guaranty).

 

Now, Therefore, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto hereby agree that the Original
Guaranty is hereby amended and restated in its entirety as follows:

 



Section 1. Guarantee. Each Guarantor, jointly and severally, hereby irrevocably
and unconditionally guarantees to (i) each Participant, for the benefit of
itself and its Related Parties that are Beneficiaries (as hereinafter defined),
and (ii) the Administrative Agent, for the benefit of itself and the other
Beneficiaries (a) the full and prompt payment when due, whether by acceleration
or otherwise, and at all times thereafter, and (b) the full and prompt
performance when due of all of the Liabilities (as hereinafter defined) (or, in
the case of such guarantee to each Participant, all of the Liabilities owed to
such Participant and its Related Parties that are Beneficiaries), including,
interest or yield on any such Liabilities, whether accruing before or after any
bankruptcy or insolvency case or proceeding involving Lessee or any other
Person, and, if interest or yield on any portion of such obligations ceases to
accrue by operation of law by reason of the commencement of such case or
proceeding, including such interest and yield as would have accrued on any such
portion of such obligations if such case or proceeding had not commenced. Each
Guarantor further agrees to pay all expenses (including reasonable attorneys’
fees actually incurred and legal expenses) paid or incurred by any Beneficiary
in endeavoring to collect the Liabilities, or any part thereof, and in enforcing
this Guaranty, subject to the limitations set forth in Section 15.17 of the
Participation Agreement (including with respect to attorneys’ fees). The term
“Beneficiaries,” as used herein, shall mean each of Lessor, Administrative
Agent, each other Participant and each other Indemnitee. The term “Liabilities,”
as used herein, shall mean all of the following, in each case howsoever created,
arising or evidenced, whether direct or indirect, joint or several, absolute or
contingent, or now or hereafter existing, or due or to become due: all Rent
(including, but not limited to Basic Rent and Supplemental Rent), Lease Balance,
Purchase Amount, Sale Option Recourse Amount, indemnities and all additional
amounts and other sums at any time due and owing, and required to be paid, in
each case of the foregoing, by Lessee under the terms of the Lease, the
Participation Agreement or any other Operative Document and all other
obligations, covenants and agreements to be performed by Lessee under the Lease,
the Participation Agreement or any other Operative Document (whether or not
Lessee, any Guarantor or any other Person shall be relieved or released from any
or all liability or obligations under any thereof, except on account of the full
and indefeasible payment and performance of all Liabilities).

 

In any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or any other law affecting the
rights of creditors generally, if the obligations of any Guarantor under this
Guaranty would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Guaranty, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Guarantor or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding.

 

Each Guarantor agrees that upon the occurrence of an Event of Default described
in Section 16.1(h) or (i) of the Lease, the Guarantors will pay to the
Administrative Agent, for the benefit of the Beneficiaries, forthwith the full
amount which would be payable hereunder by the Guarantors as if all Liabilities
were then due and payable.

 

This Guaranty shall in all respects be an absolute and unconditional guaranty of
payment and performance (and not of collection), and shall remain in full force
and effect until the full

2



and indefeasible payment and performance of all of the Liabilities and
Guarantors’ obligations hereunder (notwithstanding, without limitation, the
dissolution of Guarantors). The liability of Guarantors hereunder may be
enforced without the Beneficiaries being required to resort to any other right,
remedy or security; provided that any such enforcement shall be subject to any
applicable grace or notice and cure period and shall be in accordance with
Section 5.2 of the Loan Agreement and 16.2 of the Lease; provided, further,
that, if an Acceleration has not occurred and a Payment Default exists under
clause (ii) of such definition with respect to amounts owed to any Participant
or its Related Parties that are Beneficiaries (other than a Payment Default with
respect to (x) Basic Rent or (y) amounts owed to all Lenders or all
Participants), then such Participant may demand payment hereunder for such
amounts.

 

The obligations of Guarantor are independent of any obligations of Lessor,
Administrative Agent, any Participant or any other Person under any of the
Operative Documents. Each and every Event of Default under any of the Operative
Documents with respect to the Liabilities shall give rise to a separate claim
and cause of action hereunder, and separate claims or suits may be made and
brought, as the case may be, hereunder as each such Event of Default occurs
(subject to the provisos at the end of the immediately preceding paragraph).

 

Lessor and/or Administrative Agent on behalf of itself and the Beneficiaries
may, from time to time at its discretion and without notice to any Guarantor,
but subject to the provisions of the Operative Documents, take any or all of the
following actions: (a) retain or obtain a lien upon or a security interest in
any property to secure any of the Liabilities or any obligation hereunder; (b)
retain or obtain the primary or secondary obligation of any obligor or obligors,
in addition to the Guarantors, with respect to any of the Liabilities; (c)
extend or renew for one or more periods (regardless of whether longer than the
original period), alter or exchange any of the Liabilities, or release or
compromise any obligation of any Guarantor hereunder or any obligation of any
nature of any other obligor with respect to any of the Liabilities (including,
without limitation, Lessee); (d) release or fail to perfect its lien upon or
security interest in, or impair, surrender, release or permit any substitution
or exchange for, all or any part of any property securing any of the Liabilities
or any obligation hereunder, or extend or renew for one or more periods
(regardless of whether longer than the original period) or release, compromise,
alter or exchange any obligations of any nature of any obligor with respect to
any such property; and (e) resort to any Guarantor for payment of any of the
Liabilities, regardless of whether Lessor, any Lender or any other Person shall
have resorted to any property securing any of the Liabilities or any obligation
hereunder or shall have proceeded against any other obligor primarily or
secondarily obligated with respect to any of the Liabilities (all of the actions
referred to in this paragraph being hereby expressly waived by each Guarantor).

 

Notwithstanding anything to the contrary herein, amounts paid or collected under
this Guaranty shall be subject to Section 5.3 of the Participation Agreement,
except to the extent otherwise expressly provided in any other applicable
provision of the Participation Agreement.

 

Section 2. Guarantor’s Obligations Unconditional. Guarantors’ obligations
hereunder are independent of Lessee’s obligations under the Lease and the other
Operative Documents or in respect of any other Person, and the Administrative
Agent, for the benefit of the Beneficiaries,

3



may enforce any of its rights hereunder independently of any other right or
remedy that it or any other Beneficiary may at any time hold with respect to the
Liabilities or any security or other guaranty therefor. Such obligations shall
be absolute and unconditional, shall not be subject to any counterclaim, setoff,
deduction (other than deductions or withholdings in respect of Taxes that are
permitted by the Operative Documents), diminution, abatement, recoupment,
suspension, deferment, reduction or defense (other than full and indefeasible
payment and performance of all of the Liabilities), whether based upon any claim
that Lessee, Guarantor or any other Person may have against any Beneficiary or
any other Person or otherwise, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, any
circumstance or condition whatsoever (other than full and indefeasible payment
and performance of all of the Liabilities or as otherwise expressly permitted by
Section 17) (whether or not any Guarantor or any other Person shall have any
knowledge or notice thereof) including, without limitation, any of the
following:

 

(A) subject to the terms of the Lease and the other Operative Documents, any
amendment, modification, addition, deletion, supplement or renewal to or of or
other change in the Liabilities or any Operative Document or any of the
agreements referred to in any thereof, or any other instrument or agreement
applicable to any Operative Document or any of the parties to such agreements,
or to the Leased Property, or any assignment, mortgage or transfer thereof or of
any interest therein, or any furnishing or acceptance of additional security
for, guaranty of or right of offset with respect to, any of the Liabilities; or
the failure of any security or the failure of any Beneficiary to perfect or
insure any interest in any collateral;

 

(B) any failure, omission or delay on the part of Lessee, any Beneficiary or any
other Guarantor to conform or comply with any term of any instrument or
agreement referred to in clause (A) above;

 

(C) any waiver, consent, extension, indulgence, compromise, release or other
action or inaction under or in respect of any instrument, agreement, guaranty,
right of offset or security referred to in clause (A) above or any obligation or
liability of Lessee or any Beneficiary or any other Person, or any exercise or
non-exercise by any Beneficiary or any other Person of any right, remedy, power
or privilege under or in respect of any such instrument, agreement, guaranty,
right of offset or security or any such obligation or liability;

 

(D) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding with respect to Lessee, any
Beneficiary, any Guarantor or any other guarantor or obligor of any Liabilities
or any of their respective properties, or any action taken by any trustee,
receiver or court in any such proceeding;

 

(E) subject to Sections 15.15 and 15.16 of the Participation Agreement, any
limitation on the liability or obligations of any Person (including, without
limitation, Lessee) under any Operative Document, the Liabilities, any
collateral security for the Liabilities, any other guaranty of the Liabilities
or any discharge, termination,

4



cancellation, frustration, irregularity, invalidity or unenforceability, in
whole or in part, of any of the foregoing or any other agreement, instrument,
guaranty or security referred to in clause (A) above or any term of any thereof
(other than any such discharge, termination or cancellation as a result of full
and indefeasible payment and performance of all of the Liabilities);

 

(F) any defect in the title, compliance with specifications, condition, design,
operation or fitness for use of, or any damage to or loss or destruction of, or
any interruption or cessation in the use of the Leased Property by Lessee or any
other Person for any reason whatsoever (including, without limitation, any
governmental prohibition or restriction, condemnation, requisition, seizure or
any other act on the part of any governmental or military authority, or any act
of God or of the public enemy) regardless of the duration thereof (even though
such duration would otherwise constitute a frustration of a lease), whether or
not resulting from accident and whether or not without fault on the part of
Lessee or any other Person;

 

(G) any merger or consolidation of Lessee or any Guarantor into or with any
other Person, or any sale, lease or transfer of any of the assets of Lessee or
any Guarantor to any other Person, except as otherwise expressly provided by
Section 17;

 

(H) any change in the ownership of any shares of capital stock of Lessee or any
Guarantor or any corporate change in Lessee or any Guarantor, except as
otherwise expressly provided by Section 17;

 

(I) any recovery of judgment against Lessee, or by any levy of any writ or
process of execution under any such judgment (except to the extent such recovery
indefeasibly reduces the Liabilities);

 

(J) any legal characterization of the obligations created by the Lease and the
other Operative Documents as a lease, a secured financing or otherwise;

 

(K) absence of any notice to, or knowledge of, Guarantors of the existence or
occurrence of any of the foregoing clauses (A) through (J); or

 

(L) any other occurrence or circumstance whatsoever, whether similar or
dissimilar to the foregoing, and any other circumstance that might otherwise
constitute a legal or equitable defense or discharge of the liabilities of a
guarantor or surety or that might otherwise limit recourse against the
Guarantors (other than full and indefeasible payment and performance of all of
the Liabilities or as otherwise expressly permitted by Section 17).

 

The obligations of the Guarantors set forth herein constitute the full recourse
obligations of the Guarantors enforceable against them on a joint and several
basis to the full extent of all their respective assets and properties,
notwithstanding any provision in the Lease or any other Operative Documents.

5



Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Liabilities and notice of or proof of reliance by any
Beneficiary upon this Guaranty or acceptance of this Guaranty, and the
Liabilities, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guaranty; provided that the
foregoing shall not constitute a waiver of any notice specifically required to
be given to such Guarantor by any Beneficiary under any of the Operative
Documents. Each Guarantor unconditionally waives, to the extent permitted by
law: (a) acceptance of this Guaranty and proof of reliance by any Beneficiary
hereon; (b) notice of any of the matters referred to in clauses (A) through (L)
above (other than any notice specifically required to be given to such Guarantor
by any Beneficiary under any of the Operative Documents), or any right to
consent or assent to any thereof (except to the extent the consent of such
Guarantor with respect thereto is specifically required under any of the
Operative Documents); (c) all notices that may be required by statute, rule of
law or otherwise, now or hereafter in effect, to preserve intact any rights
against Guarantor, including, without limitation, any demand, presentment,
protest, proof or notice of nonpayment under any Operative Document, and notice
of default or any failure on the part of Lessee to perform and comply with any
covenant, agreement, term or condition of any Operative Document (in any such
case, other than any notice specifically required to be given to such Guarantor
by any Beneficiary under any of the Operative Documents); (d) any right to the
enforcement, assertion or exercise against Lessee of any right, power, privilege
or remedy conferred in any Operative Document or otherwise; (e) any requirement
of diligence on the part of any Person; (f) any requirement of any Beneficiary
to take any action whatsoever, to exhaust any remedies or to mitigate the
damages resulting from a default by any Person under any Operative Document; (g)
any notice of any sale, transfer or other disposition by any Person of any right
under, title to or interest in any Operative Document or the Leased Property;
and (h) any other circumstance whatsoever that might otherwise constitute a
legal or equitable discharge, release or defense of a guarantor or surety, or
that might otherwise limit recourse against any Guarantor (other than full and
indefeasible payment and performance of all of the Liabilities or as otherwise
expressly permitted by Section 17).

 

Each Guarantor agrees that this Guaranty shall be automatically reinstated if
and to the extent that for any reason any payment under any Operative Document
by or on behalf of itself or Lessee is rescinded or must be otherwise disgorged
or restored by any Beneficiary whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

 

Each Guarantor further agrees that, without limiting the generality of this
Guaranty, if an Event of Default shall have occurred and be continuing and any
Beneficiary is prevented by Applicable Law from exercising its remedies under
the Operative Documents, the Administrative Agent shall be entitled to receive
hereunder from Guarantors, upon demand therefor, the sums which would have
otherwise been due from Lessee to any such Beneficiary had such remedies been
exercised.

 

Notwithstanding anything to the contrary herein, nothing contained in this
Section 2 shall (i) prevent the assertion by any Guarantor or Lessee of any
claim such Person may have against any Beneficiary by separate suit or
proceedings or by compulsory counterclaim or (ii) constitute a waiver of any
such claim, including, without limitation, any such claim arising from any
breach

6



or non-compliance by any Beneficiary of any Operative Document or any term of
any instrument or agreement referred to in clause (A) of the first paragraph of
this Section 2.

 

Section 3. Subordination of Subrogation. Until full and indefeasible payment and
performance of all of the Liabilities or the termination of this Guaranty
pursuant to Section 17(d), no Guarantor will exercise any rights with respect to
any claim or other rights which it may now or hereafter acquire against Lessee
arising from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Guaranty or any other Operative Document,
including any right of subrogation, reimbursement, contribution, exoneration, or
indemnification, any right to participate in any claim or remedy of any
Beneficiary against Lessee or any property or assets now or hereafter
constituting part of the Collateral, whether or not such claim, remedy or right
arises in equity, or under contract, statute or common law, including the right
to take or receive from Lessee directly or indirectly, in cash or other property
or by setoff or in any manner, payment or security on account of such claim or
other rights (other than to file proofs of claims only if the obligation owing
to each Beneficiary hereunder has been fully satisfied). If any amount shall be
paid to any Guarantor in violation of the preceding sentence and the Liabilities
shall not have been indefeasibly paid in cash or this Guaranty terminated
pursuant to Section 17(d), such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and held in trust for, the Administrative Agent,
for the benefit of the Beneficiaries, and shall forthwith be paid to the
Administrative Agent to be credited and applied pursuant to the terms of the
Operative Documents. Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Operative
Documents and that the waiver set forth in this paragraph is knowingly made in
contemplation of such benefits.

 

Each Guarantor hereby absolutely, unconditionally and irrevocably waives and
agrees not to assert or take advantage of any defense based upon an election of
remedies by any Beneficiary, including an election to proceed by nonjudicial
rather than judicial foreclosure, which destroys or impairs any right of
subrogation of such Guarantor or the right of such Guarantor to proceed against
any Person for reimbursement, or both.

 

If all the Liabilities shall be paid indefeasibly in full or performed, Lessee,
Lessor, Administrative Agent and/or the Lenders, as the case may be, will, at
Guarantors’ request and expense, execute and deliver to Guarantors appropriate
documents, without recourse and without warranty or representation, necessary to
evidence the transfer by subrogation to Guarantors of an interest in the
Liabilities resulting from such payment by Guarantors.

 

Section 4. Reasonableness and Effect of Waivers. Each Guarantor warrants and
agrees that each of the waivers set forth in this Guaranty is made with full
knowledge of its significance and consequences and that, under the
circumstances, the waivers are reasonable and not contrary to public policy or
law. If any of such waivers are determined to be contrary to any Applicable Law
or public policy, such waivers shall be effective only to the maximum extent
permitted by law.

 

Section 5. Transfers by Beneficiaries. Each Beneficiary may, from time to time,
whether before or after any discontinuance of this Guaranty, at its sole
discretion and without

7



notice to Guarantors, assign or transfer any or all of its portion of the
Liabilities or any interest therein in accordance with the terms and conditions
of the Operative Documents; and, notwithstanding any such assignment or transfer
or any subsequent assignment or transfer thereof, such Liabilities shall be and
remain Liabilities for the purposes of this Guaranty, and each and every
immediate and successive permitted assignee or transferee of any of the
Liabilities or of any interest therein shall, to the extent of such assignee’s
or transferee’s interest in the Liabilities, be entitled to the benefits of this
Guaranty to the same extent as if such assignee or transferee were such
Beneficiary.

 

Section 6. No Waiver by Beneficiaries. No delay in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise of
any right or remedy shall preclude other or further exercise thereof or the
exercise of any other right or remedy. The rights and remedies provided in this
Guaranty shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law. Each Guarantor hereby acknowledges that there are no
conditions to the effectiveness of this Guaranty, other than the occurrence of
the Restatement Date.

 

Section 7. Guarantor Representations and Warranties. Parent Guarantor, on behalf
of itself and its Subsidiaries, and as applicable, each Subsidiary Guarantor (as
to itself), represents and warrants to the Administrative Agent and each of the
Participants as of the Restatement Date, other than with respect to Disclosed
Matters, that:

 

(a) Organization; Powers; Subsidiaries. Each Guarantor and its Material
Subsidiaries (i) is duly organized or incorporated, as the case may be, validly
existing and in good standing (to the extent the concept is applicable in such
jurisdiction) under the laws of the jurisdiction of its organization or
incorporation, as applicable, (ii) has all requisite organizational power and
authority to carry on its business as now conducted and (iii) is qualified to do
business in, and (to the extent the concept is applicable in such jurisdiction)
is in good standing in, every jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, in any such clauses (i) (solely with respect to the good standing
status of any such Subsidiary that is not a Guarantor), (ii) (solely with
respect to the power and authority of any such Subsidiary that is not a
Guarantor) and (iii), except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. Schedule 7(a) hereto identifies
each Subsidiary as of the Restatement Date, noting whether such Subsidiary is a
Material Domestic Subsidiary and/or a Material Subsidiary as of the Restatement
Date, the jurisdiction of its incorporation or organization, as the case may be,
the percentage of issued and outstanding shares of each class of its capital
stock or other equity interests owned by the Parent Guarantor and the other
Subsidiaries and, if such percentage is not 100% (excluding (i) directors’
qualifying shares and (ii) shares issued to foreign nationals to the extent
required by applicable law), a description of each class issued and outstanding.
All of the outstanding shares of capital stock and other equity interests of the
Lessee and each Material Subsidiary are validly issued and outstanding and fully
paid and nonassessable and all such shares and other equity interests indicated
on Schedule 7(a) as owned by the Parent Guarantor or another Subsidiary are
owned, beneficially and of record, by the Parent Guarantor or any Subsidiary as
of the Restatement Date free and clear of all Liens, other than Liens permitted
pursuant to Section 9(b).

8



(b) Authorization; Enforceability. The Operative Documents are within each
Guarantor’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders of such
Guarantor. The Operative Documents to which any Guarantor is a party have been
duly executed and delivered by such Guarantor and constitute a legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, subject to (i) applicable bankruptcy, insolvency,
examinership, reorganization, moratorium or other laws affecting creditors’
rights generally, (ii) general principles of equity, regardless of whether
considered in a proceeding in equity or at law and (iii) requirements of
reasonableness, good faith and fair dealing.

 

(c) Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Guarantor of the Operative Documents to which such Guarantor
is a party (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as are not
material or have been, or will be by the time required, obtained or made and
are, or will be by the time required, in full force and effect, (ii) will not
violate in any material respect any applicable material law or regulation or the
charter, by-laws, constitution or other organizational documents of such
Guarantor or any material order of any Governmental Authority binding upon any
Guarantor or its assets, (iii) will not violate in any material respect or
result in a default under any indenture, material agreement or other material
instrument binding upon such Guarantor or any of its Material Subsidiaries or
its assets, or give rise to a right thereunder to require any payment to be made
by any Guarantor or any of its Material Subsidiaries, except, in the case of
this clause (iii), for any such violations, defaults or rights that could not
reasonably be expected to result in a Material Adverse Effect, and (iv) will not
result in the creation or imposition of any Lien on any asset of such Guarantor
or any of its Material Subsidiaries, other than Permitted Liens and requirements
(if any) to provide cash collateral or deposits under any of the Operative
Documents.

 

(d) Financial Condition; No Material Adverse Change. (i) The Parent Guarantor
has heretofore furnished to the Participants its consolidated balance sheet and
statements of operations, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2018. Such financial statements present fairly,
in all material respects, the financial position of the Parent Guarantor and its
consolidated Subsidiaries as of the end of such fiscal year and their results of
operations for such fiscal year on a consolidated basis in accordance with GAAP.

 

(ii) As of the Restatement Date and excluding any Disclosed Matters, since
December 31, 2018, there has been no material adverse change in the business,
results of operations or financial condition of the Parent Guarantor and its
Subsidiaries, taken as a whole.

 

(e) Properties. (i) Except for Liens permitted pursuant to Section 9(b), each of
the Parent Guarantor and its Subsidiaries (including the Lessee) has good title
to, or (to the knowledge of the Parent Guarantor) valid leasehold interests in,
all its real and personal property (other than intellectual property, which is
subject to Section 7(e)(ii)) material to its business, except as could not
reasonably be expected to result in a Material Adverse Effect.

9



(ii) Except for Disclosed Matters or as could not reasonably be expected to
result in a Material Adverse Effect, (A) each of the Parent Guarantor and its
Subsidiaries (including the Lessee) owns or is licensed to use (subject to the
knowledge-qualified infringement representation in this Section 7(e)) all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and (B) the use thereof by the Parent Guarantor and
its Subsidiaries (including the Lessee), to the Parent Guarantor’s knowledge,
does not infringe upon the rights of any other Person.

 

(f) Litigation; Environmental Matters. (i) As of the Restatement Date and except
for Disclosed Matters, there are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Parent Guarantor, threatened in writing
against or affecting the Parent Guarantor or any of its Subsidiaries (including
the Lessee) (A) that could reasonably be expected to result in a Material
Adverse Effect or (B) that involve this Guaranty, the Operative Documents or the
Overall Transaction.

 

(ii) Except with respect to (x) Disclosed Matters and (y) other matters that
could not reasonably be expected to result in a Material Adverse Effect (and
other than with respect to the Site or Leased Property, which is subject to
Section 7(p)), the Parent Guarantor and its Subsidiaries (including the Lessee)
(A) are in compliance with all applicable Environmental Laws (which compliance
includes possession of and compliance with all permits, licenses or other
approvals required under applicable Environmental Laws), (B) are not subject to
any Environmental Liability or (C) have not received written notice of any claim
with respect to any Environmental Liability.

 

(g) Compliance with Laws. Each of the Parent Guarantor and its Subsidiaries
(including the Lessee) is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property, except (i) for
Disclosed Matters or (ii) where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

(h) Investment Company Status. Neither the Parent Guarantor nor any of its
Subsidiaries (including the Lessee) is required to be registered as an
“investment company” as defined in the Investment Company Act or subject to
regulation as an “investment company” thereunder.

 

(i) Taxes. Each of the Parent Guarantor and its Subsidiaries (including the
Lessee) has timely filed or caused to be filed all federal income Tax returns
and all other material Tax returns and reports required to have been filed by it
and has paid, caused to be paid or made a provision for the payment of, all
federal income Taxes and all other material Taxes required to have been paid by
it, except (A) Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent Guarantor and/or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (B) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

 

(j) ERISA. No ERISA Event has occurred or is reasonably expected to occur

10



that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

 

(k) Disclosure. All written information and all information that is formally
presented at a general meeting (which may be a telephonic meeting) of the
Lenders (in any such case, other than any projections, estimates, forecasts and
other forward-looking information and information of a general economic or
industry-specific nature) furnished by or on behalf of the Parent Guarantor or
any Subsidiary to the Lessor or Administrative Agent or any other Participant
pursuant to or in connection with this Guaranty or any other Operative Document,
when taken as a whole and after giving effect to all supplements and updates
thereto, does not (when furnished) contain any untrue statement of material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading (when taken as a whole) in light of
the circumstances under which such statements are made; provided that, with
respect to forecasts or projections of financial information with respect to the
Parent Guarantor or any Subsidiary so furnished to the Lessor, the
Administrative Agent or any Participant pursuant to or in connection with this
Guaranty or any other Operative Document, each Guarantor represents only that
such information was prepared in good faith based upon assumptions believed by
the Parent Guarantor to be reasonable at the time prepared (it being understood
by the Lessor, the Administrative Agent and the other Participants that any such
projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Parent Guarantor, the Lessee or their respective Subsidiaries, that no
assurances can be given that such projections will be realized and that actual
results may differ materially from such projections).

 

(l) Federal Reserve Regulations. No part of the proceeds of the Advance have
been used or will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the F.R.S. Board, including
Regulations T, U and X of the F.R.S. Board.

 

(m) No Default. As of the Restatement Date, no Default, Event of Default, Event
of Loss, Specified Significant Environmental Event or Specified Material
Environmental Violation has occurred and is continuing.

 

(n) Anti-Corruption Laws and Sanctions. The Parent Guarantor has implemented and
maintains in effect policies and is implementing procedures reasonably designed
to achieve material compliance by the Parent Guarantor, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Parent Guarantor, its Subsidiaries and,
to the knowledge of the Parent Guarantor, their respective directors, officers,
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Parent Guarantor, any
Subsidiary or to the knowledge of the Parent Guarantor or such Subsidiary any of
their respective directors, officers or employees, or (b) to the knowledge of
the Parent Guarantor, any agent of the Parent Guarantor or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No use of proceeds or Overall
Transaction has violated any Anti-Corruption Law or applicable Sanctions.

11



(o) Certain Original Closing Date Representations. The representations and
warranties set forth in clauses (o), (q), (s), (t) and (u) of Section 7 of the
Original Guaranty were true and correct in all material respects as of the
Original Closing Date.

 

(p) Environmental Condition of the Site. Except as set forth in the
Environmental Audit described in Section 6.1(vi) of the Participation Agreement
or as could not reasonably be expected to result in a Material Adverse Effect:

 

(i) neither the Parent Guarantor nor the Lessee has received any written notice
of, or written inquiry from any Governmental Authority regarding, any
Environmental Claim or any violation or non-compliance with Environmental Laws
with regard to the Site;

 

(ii) neither the Parent Guarantor nor the Lessee has stored, released or
transported any Hazardous Substances on the Leased Property or the Site in
violation of Environmental Laws;

 

(iii) the Site does not contain any Hazardous Substance at, on or under the Site
in amounts or concentrations that constitute a violation of Environmental Laws;
and

 

(iv) Parent Guarantor or Lessee has obtained all Governmental Approvals relating
to the Site which are required of it under all Environmental Laws.

 

(q) [Reserved].

 

(r) Patents, Trademarks. There are no material patents, patent rights,
trademarks, service marks, trade names, copyrights, licenses or other
intellectual property rights with respect to the Leased Property that are
necessary for the operation of the Leased Property by the Lessee, except to the
extent that the Lessee has rights in respect thereof without material payment of
royalties or other material licensing payments, which rights may be freely
leased, licensed or otherwise provided to Lessor or any successor owner, lessee,
user or operator of the Leased Property pursuant to the Operative Documents.

 

(s) [Reserved].

 

(t) [Reserved].

 

(u) [Reserved].

 

(v) Applicable Law. The Facility and the Site are in compliance in all material
respects with all Applicable Laws and Insurance Requirements, and any present
use and presently anticipated future use thereof by Lessee and its agents,
assignees, employees, invitees, lessees, licensees and tenants comply in all
material respects with all Applicable Laws, in any such case, except where any
such noncompliance individually or in the aggregate could not

12



reasonably be expected to have a material adverse effect on Lessee’s ability to
perform its material obligations under the Operative Documents. Except as could
not reasonably be expected to have a Material Adverse Effect, no notices,
complaints or orders of violation or noncompliance or liability have been issued
to the Parent Guarantor or the Lessee or, to the best of the Parent Guarantor’s
knowledge, threatened by any Person with respect to the Leased Property or the
present or intended future use thereof, and the Parent Guarantor is not aware of
any circumstances which could give rise to the issuance of any such notices,
complaints or orders.

 

(w) Condition. Adequate utility facilities are available to the Leased Property
over dedicated and accepted public streets and rights of way or valid easements
that run with the land. As of the Restatement Date, no fire or other Casualty
with respect to the Leased Property has occurred which has had a Material
Adverse Effect. Adequate ingress and egress to and from the Leased Property is
available over dedicated and accepted public streets and rights-of-way or valid
easements that run with the land. With respect to the Leased Property, all
material licenses, permits and approvals (including, without limitation,
material building and environmental permits, licenses, approvals, authorizations
and consents) necessary and required for the use and operation of the Leased
Property have been obtained from the appropriate Governmental Authorities having
jurisdiction or from private parties, as the case may be.

 

(x) Flood Hazard Areas. If the Site is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable Governmental Authority, then, to the extent required by Applicable
Laws, flood insurance has been obtained by Lessee in accordance with the
National Flood Insurance Act of 1968, as amended.

 

(y) No Prohibited Transactions. None of the transactions contemplated by the
Operative Documents will constitute a prohibited transaction within the meaning
of Section 4975(c)(1)(A) through (D) of the Code.

 

Section 8. Guarantor Affirmative Covenants. The Parent Guarantor shall comply
with the following covenants until all Liabilities have been paid in full:

 

(a) Financial Statements and Other Information. The Parent Guarantor will
furnish to the Administrative Agent for distribution to each Participant:

 

(i) within ninety (90) days after the end of each fiscal year of the Parent
Guarantor, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, prepared in accordance with GAAP consistently applied
throughout the period covered thereby (except as expressly noted therein), with
such audited balance sheet and related consolidated financial statements
reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent (without a “going concern” or like qualification or
exception and without any

13



qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial position of the Parent Guarantor and its consolidated Subsidiaries
as of the end of such fiscal year and their results of operations for sure
fiscal year on a consolidated basis in accordance with GAAP;

 

(ii) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent Guarantor, its consolidated balance
sheet and related statements of operations and cash flows as of the end of and
for such fiscal quarter and the period commencing at the beginning of such
fiscal year and ending with such fiscal quarter, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified on behalf of the Parent Guarantor by a Responsible Officer of the
Parent Guarantor as presenting fairly in all material respects the financial
position of the Parent Guarantor and its consolidated Subsidiaries as of the end
of such fiscal quarter and their results and operations for the fiscal period
covered thereby on a consolidated basis in accordance with GAAP consistently
applied throughout the period covered thereby (except as otherwise expressly
noted therein), subject to normal year-end audit adjustments and the absence of
footnotes;

 

(iii) concurrently with any delivery of financial statements under clause (i) or
(ii) above, a certificate of a Responsible Officer of the Parent Guarantor
delivered on behalf of the Parent Guarantor, (A) certifying as to whether, to
the knowledge of such Responsible Officer, a Default has occurred and is
continuing and, if a Default has occurred that is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (B) setting forth reasonably detailed calculations demonstrating
compliance with Sections 9(f) and (g), and (C) to the extent that any change in
GAAP or application thereof has a material impact on the financial statements
accompanying such certificate and such change and impact has not been noted in
such financial statements, stating whether any such change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 6.2(xviii) of the Participation Agreement and,
if any such change has occurred, specifying the effect of such change on such
financial statements accompanying such certificate;

 

(iv) promptly after the same become publicly available, copies of all annual,
regular, periodic and special reports, proxy statements and registration
statements (A) filed by the Parent Guarantor with the SEC (or any Governmental
Authority succeeding to any or all of the functions of the SEC) or with any
national securities exchange, or (B) distributed by the Parent Guarantor to its
shareholders generally, as the case may be;

 

(v) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt,

14



written notice of such rating change; and

 

(vi) promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of the Parent
Guarantor, Lessee or any Subsidiary, or compliance with the terms of the
Participation Agreement, as the Administrative Agent or any Lender (acting
through the Administrative Agent) may reasonably request and (ii) information
and documentation reasonably requested by the Administrative Agent or any
Participant for the purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.

 

Documents required to be delivered pursuant to clauses (i), (ii) and (iv) of
this Section 8(a) (1) may be delivered electronically and (2) shall be deemed to
have been delivered on the date on which such documents are (A) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System, (B)
posted or the Parent Guarantor provides a link thereto on
http://www.regeneron.com or https://investor.regeneron.com or at another website
identified in a notice from the Parent Guarantor and accessible by the
Participants without charge; or (C) delivered to the Administrative Agent for
posting on, or otherwise posted on the Parent Guarantor’s or Lessee’s behalf on,
an Internet or intranet website, if any, to which the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

 

(b) Notices of Material Events. The Parent Guarantor will furnish to the
Administrative Agent (for distribution to each Participant) written notice of
the following, promptly after a Responsible Officer of the Parent Guarantor has
actual knowledge thereof:

 

(i) the occurrence of any Default;

 

(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent
Guarantor, Lessee or any Subsidiary thereof that could reasonably be expected to
result in a Material Adverse Effect;

 

(iii) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

(iv) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8(b) shall be accompanied by a
statement of a Responsible Officer of the Parent Guarantor setting forth in
reasonable detail the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto. Information required to be
delivered pursuant to clause (ii), (iii) and (iv) of this Section 8(b) shall be
deemed to have been delivered if such information, or one or more annual,
quarterly, current or other reports containing such information, is (A) filed
for public availability

15



on the SEC’s Electronic Data Gathering and Retrieval System, (B) posted or the
Parent Guarantor provides a link thereto on http://www.regeneron.com or
https://investor.regeneron.com or at another website identified in a notice from
the Parent Guarantor and accessible by the Lenders without charge; or (C)
delivered to the Administrative Agent for posting on, or otherwise posted on the
Parent Guarantor’s or Lessee’s behalf on, an Internet or intranet website, if
any, to which the Administrative Agent and the Participants have access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent). Information required to be delivered pursuant to this Section 8(b) may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.

 

(c) Existence; Conduct of Business. The Parent Guarantor will, and will cause
each other Subsidiary Guarantor, Lessee and each of the Material Subsidiaries
to, (A) do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence and (B) take, or cause to be taken,
all reasonable actions to maintain the rights, qualifications, licenses,
permits, privileges, franchises, governmental authorizations and intellectual
property rights material to the conduct of the business of the Parent Guarantor
and its Subsidiaries taken as a whole, except, in the case of this clause (B),
to the extent that failure to do so could not reasonably be expected to result
in a Material Adverse Effect; provided that this Section 8(c) shall not prohibit
any Permitted Restructurings, merger, consolidation, disposition, liquidation,
dissolution or other transaction permitted under Section 9(c).

 

(d) Payment of Taxes. The Parent Guarantor will, and will cause each of its
Subsidiaries (including the Lessee) to, pay its Tax liabilities that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where Taxes that are
being contested in good faith by appropriate proceedings and for which the
Parent Guarantor and/or such Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP.

 

(e) Maintenance of Properties; Insurance. The Parent Guarantor will, and will
cause each of its Subsidiaries (including the Lessee) to, (i) keep and maintain
all other tangible property material to the conduct of its business in good
working order and condition, ordinary wear and tear and casualty excepted and
except (A) pursuant to transactions permitted by Section 9(c) or (B) where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, and (ii) maintain, subject to Article XIII of the Lease, in all
material respects, with carriers reasonably believed by the Parent Guarantor to
be financially sound and reputable insurance or through reasonable and adequate
self-insurance in such amounts and against such risks and such other hazards, as
is customarily maintained by companies engaged in the same or similar businesses
under similar circumstances.

 

(f) Books and Records; Inspection Rights. The Parent Guarantor will, and will
cause each of its Material Subsidiaries and the Lessee to, keep proper books of
record and account in which full, true and correct entries in conformity in all
material respects with applicable law are made of all material financial
dealings and transactions in relation to its business and activities and,
subject to Section 8(a)(ii), in form permitting financial statements conforming
with GAAP or IFRS (as applicable) to be derived therefrom. The Parent Guarantor
will, and will cause each of its Subsidiaries (including the Lessee) to, permit
any representatives

16



designated by the Lessor and/or Administrative Agent, to visit and inspect its
properties, to examine and make extracts from its books and records and to
discuss its affairs, finances and condition with its Responsible Officers and,
provided that the Parent Guarantor or such Subsidiary is afforded the
opportunity to participate in such discussion, its independent accountants, in
any such case, at reasonable times during normal business hours and as often as
reasonably requested upon reasonable prior written notice to the Parent
Guarantor, and subject to reasonably requirements of confidentiality, including
requirements imposed by law or by contract; provided that so long as no Event of
Default has occurred and is continuing, none of the Guarantors or Lessee shall
be required to reimburse the Lessor or Administrative Agent or any of their
respective representatives for fees, costs and expenses in connection with the
Administrative Agent’s or the Lessor’s exercise of such rights set forth in this
sentence more than one time total in any calendar year. The Parent Guarantor
acknowledges that, subject to Section 15.14 of the Participation Agreement, the
Administrative Agent or Lessor, after exercising its rights of inspection, may
prepare and distribute to the Participants certain reports pertaining to the
assets of the Parent Guarantor, Lessee and/or any Subsidiary for internal use by
the Administrative Agent, the Lessor and the Lenders in connection with the
transactions contemplated hereby. Notwithstanding anything to the contrary in
this Section 8 or any other provision of any Operative Document, neither the
Parent Guarantor nor any of its Subsidiaries will be required to disclose,
permit the inspection, examination or making of extracts, or discussion of, any
documents, information or other matter that (1) constitutes non-financial trade
secrets or non-financial proprietary information, (2) in respect of which
disclosure to the Administrative Agent or any Participant (or any designated
representative) is then prohibited by law, rule or regulation or any agreement
binding on the Parent Guarantor or any of its Subsidiaries or (3) is subject to
attorney-client or similar privilege or constitutes attorney work-product.

 

(g) Compliance with Laws. The Parent Guarantor will, and will cause each of its
Subsidiaries (including the Lessee) to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property
(including without limitation Environmental Laws), except (i) for Disclosed
Matters or (ii) where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. The Parent Guarantor will maintain in
effect and enforce policies and is implementing and will maintain procedures
reasonably designed to achieve material compliance by the Parent Guarantor, its
Subsidiaries (including the Lessee) and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

(h) Additional Subsidiary Guarantors. Within forty-five (45) days (or such later
date as may be agreed upon by the Required Participants) after which financial
statements have been delivered pursuant to Section 8(a)(i) and any Person (other
than the Lessee) qualifies as a Material Domestic Subsidiary pursuant to the
definition of “Material Subsidiary” in accordance with the calculations in such
financial statements, the Parent Guarantor shall provide the Administrative
Agent with written notice thereof and shall cause each such Subsidiary to
execute and deliver to the Administrative Agent the Guaranty (or a joinder
thereto in the form contemplated thereby) pursuant to which such Subsidiary
agrees to be bound by the terms and provisions thereof, the Guaranty (or joinder
thereto) to be accompanied by requisite organizational resolutions, other
organizational or constitutional documentation and legal

17



opinions as may be reasonably requested by the Administrative Agent (with any
such opinion so requested to be in form and substance reasonably satisfactory to
the Administrative Agent but, in any case, limited to the types of matters
covered in any legal opinion delivered pursuant to Article VI of the
Participation Agreement). Each guarantor and each borrower under the Bank Credit
Agreement that is a Domestic Subsidiary (and not (x) the Lessee or (y) an
Excluded Subsidiary pursuant to any of clauses (a) through (d) of the definition
thereof) shall be party to this Guaranty, subject to Section 17 hereof.
Notwithstanding anything to the contrary in any Operative Document, no Excluded
Subsidiary shall be required to become a Subsidiary Guarantor.

 

(i) Use of Proceeds. The proceeds of the Advance will be used only to pay for
Participant Costs. No part of the proceeds of the Advance will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the F.R.S. Board, including Regulations T, U and X of the F.R.S.
Board. The Parent Guarantor shall procure that its Subsidiaries (including the
Lessee) and its or their respective directors, officers, employees and agents
shall not use, the proceeds of the Advance (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

Section 9. Guarantor Negative Covenants. The Parent Guarantor shall comply with
the following covenants until all Liabilities have been paid in full:

 

(a) Subsidiary Indebtedness. The Parent Guarantor will not permit Lessee or any
other Subsidiary to create, incur, assume or permit to exist any Indebtedness,
except:

 

(i) [reserved];

 

(ii) Indebtedness existing on the Restatement Date and set forth in Schedule
9(a) and amendments, modifications, extensions, refinancings, renewals and
replacements of any such Indebtedness that does not increase the outstanding
principal amount thereof (other than with respect to unpaid accrued interest and
premium thereon, any committed or undrawn amounts and underwriting discounts,
fees, commissions, premiums and expenses associated with such Indebtedness);

 

(iii) Indebtedness of any Subsidiary to the Parent Guarantor or any other
Subsidiary;

 

(iv) Guarantees by any Subsidiary of Indebtedness or other obligations of the
Parent Guarantor or any other Subsidiary;

 

(v) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction, repair, replacement, lease or improvement of any fixed or capital

18



assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and amendments, modifications,
extensions, refinancings, renewals and replacements of any such Indebtedness;
provided that (A) such Indebtedness is initially incurred prior to or within one
hundred eighty (180) days after such acquisition or the completion of such
construction, repair, replacement, lease or improvement and (B) the aggregate
outstanding principal amount of Indebtedness permitted by this clause (v) shall
not exceed $75,000,000 at any time outstanding;

 

(vi) Indebtedness of any Subsidiary as an account party in respect of letters of
credit, bank guarantees, letters of guaranty or similar instruments;

 

(vii) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;

 

(viii) Indebtedness representing deferred compensation to employees incurred in
the ordinary course of business;

 

(ix) Guarantees, surety bonds or performance bonds securing the performance of
any Subsidiary, in each case incurred or assumed in connection with an
Acquisition or disposition or other acquisition of assets not prohibited
hereunder;

 

(x) Indebtedness of any Subsidiary in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including guarantees or obligations with respect to
letters of credit supporting such performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations;

 

(xi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or otherwise in respect of any netting
services, overdrafts and related liabilities arising from treasury, depository
and cash management services or in connection with any automated clearing-house
transfers of funds;

 

(xii) Indebtedness in respect to judgments or awards under circumstances not
giving rise to an Event of Default;

 

(xiii) Indebtedness in respect of obligations that are being contested in
accordance with Section 8(d);

 

(xiv) Indebtedness consisting of (A) deferred payments or financing of insurance
premiums incurred in the ordinary course of business of any Subsidiary

19



and (B) take or pay obligations contained in any supply agreement entered into
in the ordinary course of business;

 

(xv) Indebtedness representing deferred compensation, severance, pension, and
health and welfare retirement benefits or the equivalent to current and former
employees of the Parent Guarantor or any Subsidiary incurred in the ordinary
course of business or existing on the Restatement Date;

 

(xvi) customer advances or deposits or other endorsements for collection,
deposit or negotiation and warranties of products or services, in each case
received or incurred in the ordinary course of business;

 

(xvii) Priority Indebtedness of any Subsidiary; provided that immediately after
giving effect to the incurrence of any such Priority Indebtedness in reliance on
this clause (xvii), the sum of (without duplication) (i) the aggregate principal
amount of all such Priority Indebtedness outstanding in reliance on this clause
(xvii), plus (ii) the aggregate principal amount of Indebtedness and other
obligations of the Parent Guarantor and its Subsidiaries secured by Liens in
reliance on Section 9(b)(xix)(B) 9(b)(xix)(C), shall not exceed fifteen percent
(15%) of the Parent Guarantor’s Consolidated Net Worth (determined as of the
last day of the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 8(a)(i) or Section 8(a)(ii);

 

(xviii) unsecured Indebtedness of the Lessee or any other Subsidiary so long as
at the time of and immediately after giving effect on a pro forma basis to the
incurrence of such Indebtedness (A) no Event of Default shall have occurred and
be continuing and (B) the Parent Guarantor shall be in compliance with the
financial covenants set forth in Sections 9(f) and (g);

 

(xix) other Indebtedness in an aggregate outstanding principal amount not to
exceed $75,000,000;

 

(xx) Indebtedness assumed by any Subsidiary in connection with any Acquisition
or other acquisition of any property or assets or Indebtedness of any Person
that becomes a Subsidiary after the Restatement Date in a transaction not
prohibited hereby, and amendments, modifications, extensions, refinancings,
renewals and replacements of any such Indebtedness; provided that (A) such
Indebtedness is not incurred in contemplation of such acquisition and (B) the
aggregate outstanding principal amount of such Indebtedness does not exceed
$200,000,000;

 

(xxi) the “Obligations” (as defined in the Bank Credit Agreement) in an
aggregate principal amount of up to $1,000,000,000, including any additional
“Commitments” and/or “Incremental Term Loans” (as such terms are defined
therein) pursuant to Section 2.20 of the Bank Credit Agreement, any “Specified
Ancillary Obligations” or other defined term of similar import (as defined in
the

20



Bank Credit Agreement), and any amendments, modifications, extensions,
refinancings, renewals and replacements of any such Indebtedness to the extent
not resulting in the aggregate principal amount of all Indebtedness outstanding
at any time pursuant to this Section 9(a)(xxi) exceeding $1,000,000,000 (other
than with respect to increases pursuant to any such amendment, modification,
extension, refinancing, renewal and/or replacement on account of unpaid accrued
interest and premium on such Indebtedness, any committed or undrawn amounts and
underwriting discounts, fees, commissions, premiums and expenses associated with
such Indebtedness);

 

(xxii) Indebtedness of the Lessee or any Subsidiary incurred to develop
Permitted Developed Areas, Undeveloped Areas and/or Permitted Development
Projects; and

 

(xxiii) liabilities incurred in the ordinary course of business relating to the
ownership and operation of the Leased Property and the routine administration of
Lessee, in amounts not to exceed six percent (6%) of the principal balance of
the Loans, which liabilities are not more than sixty (60) days past the date
invoiced (unless being contested in good faith in accordance with the terms of
this Guaranty and the other Operative Documents), are not evidenced by a note,
and which amounts are normal and reasonable under the circumstance.

 

(b) Liens. The Parent Guarantor will not, and will not permit Lessee or any
other Subsidiary to, create, incur, assume or permit to exist any Lien on (y)
the Leased Property other than Permitted Liens or (z) any other property or
asset now owned or hereafter acquired by it except:

 

(i) Liens (if any) created pursuant to any Operative Document including with
respect to any obligation to provide cash collateral;

 

(ii) Permitted Encumbrances and Permitted Liens;

 

(iii) any Lien on any property or asset of the Parent Guarantor or any
Subsidiary existing on the Restatement Date and set forth in Schedule 9(b) and
any amendments, modifications, extensions, renewals, refinancings and
replacements thereof; provided that (1) such Lien shall not apply to any other
property or asset of the Parent Guarantor or any Subsidiary other than
improvements thereon, replacements and products thereof, additions and
accessions thereto or proceeds thereof and other than after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such time and which Indebtedness and other obligations are not prohibited
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property and (2) the amount secured or benefited thereby is not
increased (other than as not otherwise prohibited by this Guaranty) and
amendments, modifications, extensions, refinancings, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (other
than as not

21



otherwise prohibited by this Guaranty);

 

(iv) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent Guarantor or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Restatement Date prior to the
time such Person becomes a Subsidiary or existing on any asset of any Person
existing at the time such Person is merged into or consolidated with the Parent
Guarantor or a Subsidiary and any amendments, modifications, extensions,
renewals and replacements thereof; provided that (1) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (2) such Lien shall not apply to any other
property or assets of the Parent Guarantor or any Subsidiary (other than
improvements thereon, replacements and products thereof, additions and
accessions thereto or proceeds thereof and other than after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such time and which Indebtedness and other obligations are not prohibited
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property) and (3) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary or the date of such merger or consolidation, as the case may be,
and amendments, modifications, extensions, refinancings, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (other than as not prohibited by this Guaranty);

 

(v) Liens on assets (including capital leases) acquired (including as a
replacement), constructed, repaired, leased or improved by the Parent Guarantor
or any Subsidiary; provided that (A) such Liens secure Indebtedness or Capital
Lease Obligations of the Parent Guarantor or any Subsidiary permitted by Section
9(a)(v) (or, in the case of the Parent Guarantor, that would have been permitted
by Section 9(a)(v) had such Indebtedness or Capital Lease Obligations instead
been incurred by a Subsidiary), (B) such Liens and the Indebtedness secured
thereby are initially incurred prior to or within one hundred eighty (180) days
after such acquisition or lease or the completion of such construction,
replacement, repair or improvement and (C) such Liens shall not apply to any
other property or assets of the Parent Guarantor or any Subsidiary other than
improvements thereon, replacements and products thereof, additions and
accessions thereto or proceeds thereof and customary security deposits; provided
that individual financings of equipment provided by one lender (or a syndicate
of lenders) may be cross-collateralized to other financings of equipment
provided by such lender (or syndicate);

 

(vi) Liens granted by (i) a Subsidiary that is not a Subsidiary Guarantor in
favor of the Parent Guarantor, the Lessee or another Subsidiary in respect of
Indebtedness or other obligations owed by such Subsidiary to the Parent
Guarantor, the Lessee or such other Subsidiary and (ii) Lessee, a Guarantor or a
Bank Credit Agreement Specified Loan Party in favor of another Guarantor,

22



another Bank Credit Agreement Specified Loan Party or Lessee in respect of
Indebtedness or other obligations owed by Lessee, such Guarantor or such Bank
Credit Agreement Specified Loan Party to such other Guarantor, such other Bank
Credit Agreement Specified Loan Party or Lessee;

 

(vii) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Parent
Guarantor or any of its Subsidiaries the ordinary course of business;

 

(viii) Liens securing the financing of insurance premiums solely to the extent
of such premiums;

 

(ix) statutory and common law rights of setoff and other Liens, similar rights
and remedies arising as a matter of law encumbering deposits of cash,
securities, commodities and other funds in favor of banks, financial
institutions, other depository institutions, securities or commodities
intermediaries or brokerage, and Liens of a collecting bank arising under
Section 4-208 or 4-210 of the UCC in effect in the relevant jurisdiction or any
similar law of any foreign jurisdiction on items in the course of collection;

 

(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

(xi) Liens on any cash earnest money deposits made by the Parent Guarantor or
any of its Subsidiaries in connection with an Acquisition or other investment
not prohibited hereunder, including, without limitation, in connection with any
letter of intent or purchase agreement relating thereto;

 

(xii) Liens in connection with the sale or transfer of any assets in a
transaction permitted under Section 9(c), customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;

 

(xiii) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Parent Guarantor or any Subsidiary (A) in the
ordinary course of business or (B) not otherwise prohibited hereunder other than
in connection with Indebtedness;

 

(xiv) dispositions and other sales of assets permitted under Section 9(c);

 

(xv) to the extent constituting a Lien, Liens with respect to repurchase
obligations in the ordinary course of business in connection with the cash
management activities of the Parent Guarantor or any Subsidiary;

 

(xvi) Liens that are contractual rights of set-off (A) relating to the

23



establishment of depositary relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness or (B) relating to
pooled deposit or sweep accounts of Parent Guarantor or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Parent Guarantor or any Subsidiary;

 

(xvii) any Lien (and rights of set-off) arising under Section 24 or 25 of the
general terms and conditions (algemene bankvoorwaarden) of any member of the
Dutch Bankers’ Association (nederlandse vereniging van Banken);

 

(xviii) Liens of sellers of goods to the Parent Guarantor, any Subsidiary
Guarantor and any of their respective Subsidiaries arising under Article 2 of
the UCC or similar provisions of applicable law in the ordinary course of
business, covering only the goods sold and securing only the unpaid purchase
price for such goods and related expenses;

 

(xix) Liens securing (A) Indebtedness of any Subsidiary described in clause (a)
of the definition of Priority Indebtedness outstanding in reliance on Section
9(a)(xvii), (B) Priority Indebtedness of the Parent Guarantor and (C) other
obligations (excluding Indebtedness) of the Parent Guarantor or any Subsidiary;
provided that immediately after giving effect to the incurrence of any
Indebtedness or obligations secured by Liens in reliance on this clause (xix),
the sum of (without duplication) (x) the aggregate principal amount of all
Priority Indebtedness of any Subsidiary outstanding in reliance on Section
9(a)(xvii), plus (y) the aggregate outstanding principal amount of all
Indebtedness and other obligations of the Parent Guarantor and its Subsidiaries
secured by Liens in reliance on subclause (ii) or (iii) above shall not exceed
fifteen percent (15%) of the Parent Guarantor’s Consolidated Net Worth
(determined as of the last day of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 8(a)(i) or
Section 8(a)(ii);

 

(xx) Liens in favor of a credit card or debit card processor arising in the
ordinary course of business under any processor agreement and relating solely to
the amounts paid or payable thereunder, or customary deposits on reserve held by
such credit card or debit card processor;

 

(xxi) pledges or deposits to secure Indebtedness of the Parent Guarantor or any
Subsidiary as an account party in respect of letters of credit, bank guarantees,
letters of guaranty or similar instruments so long as the aggregate principal
amount of such Indebtedness so secured does not exceed $50,000,000;

 

(xxii) pledges or transfers of collateral to support bilateral mark-to-market
security arrangements in respect of uncleared swap or derivative transactions;

24



(xxiii) Liens on assets of the Parent Guarantor and its Subsidiaries not
otherwise permitted under this Section 9(b) so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed $75,000,000;

 

(xxiv) in the case of any joint venture, any put and call arrangements related
to its Equity Interests set forth in its organizational documents or any related
joint venture or similar agreement;

 

(xxv) Liens (if any) created pursuant to the Bank Credit Agreement with respect
to any obligation to provide cash collateral in connection with any defaulting
lenders thereunder, any letters of credit issued thereunder and/or extensions of
credit thereunder denominated in a currency other than Dollars; and

 

(xxvi) Liens on Permitted Developed Areas, Undeveloped Areas and/or Permitted
Development Projects and property related to any of the foregoing (other than
any Collateral); provided that such Liens secure (A) Indebtedness permitted by
Section 9(a)(xxii) or (B) obligations not constituting Indebtedness that were
incurred in connection with the development of any such property.

 

(c) Fundamental Changes and Asset Sales. (i) The Parent Guarantor will not, and
will not permit Lessee or any other Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions, including pursuant to a Sale and Leaseback
Transaction) all or substantially all of the assets of the Parent Guarantor and
its Subsidiaries (taken as a whole) (whether now owned or hereafter acquired),
or liquidate or dissolve, except that:

 

(A) any Person (other than the Parent Guarantor or any of its Subsidiaries) may
merge or consolidate with the Parent Guarantor or any of its Subsidiaries;
provided that any such merger or consolidation involving (1) the Lessee must
result in the Lessee as the surviving entity (unless in connection therewith an
Affiliate Transferee becomes the Lessee pursuant to Article VI of the Lease),
(2) the Parent Guarantor must result in the Parent Guarantor as the surviving
entity and (3) a Subsidiary Guarantor must result in a Subsidiary Guarantor (or
any entity that becomes a Subsidiary Guarantor) as the surviving entity;

 

(B) any Subsidiary may merge into or consolidate with a Guarantor, the Lessee,
or a Bank Credit Agreement Specified Loan Party in a transaction in which the
surviving entity is such Guarantor, the Lessee or such Bank Credit Agreement
Specified Loan Party; provided that any such merger or consolidation involving
(1) the Lessee must result in the Lessee as the surviving entity (unless in
connection therewith an Affiliate Transferee becomes the Lessee pursuant to
Article VI of the Lease), (2) the Parent Guarantor must result in the Parent
Guarantor as the surviving entity and (3) a

25



Subsidiary Guarantor must result in a Subsidiary Guarantor as the surviving
entity (unless also involving the Lessee or Parent Guarantor, in which case,
subclause (1) or (2) above shall apply, as applicable);

 

(C) any Subsidiary that is not a Subsidiary Guarantor may merge into or
consolidate with, or sell, transfer, lease or otherwise dispose of any or all of
its assets to, another Subsidiary that is not a Subsidiary Guarantor (in
connection with a liquidation, winding up or dissolution or otherwise);

 

(D) any Subsidiary may sell, transfer, lease or otherwise dispose of any or all
of its assets to the Parent Guarantor, the Lessee, a Subsidiary Guarantor or a
Bank Credit Agreement Specified Loan Party (in connection with a liquidation,
winding up or dissolution or otherwise);

 

(E) any Subsidiary that is not a Subsidiary Guarantor may liquidate, wind up or
dissolve (1) if the Parent Guarantor determines in good faith that such
liquidation, winding up or dissolution is in the best interests of the Parent
Guarantor and is not materially disadvantageous to the Participants or (2) to
the extent undertaken in good faith for the purpose of improving the overall tax
efficiency of the Parent Guarantor and its Subsidiaries;

 

(F) the Parent Guarantor and its Subsidiaries may consummate Permitted
Restructurings;

 

(G) the Parent Guarantor and its Subsidiaries may enter into, terminate or
modify leases, subleases, licenses and sublicenses of technology and other
property (1) in the ordinary course of business, (2) between or among the Parent
Guarantor, the Lessee, any Subsidiary Guarantors and any of their Subsidiaries
(or any combination thereof) or (3) as permitted by Article VI of the Lease;

 

(H) the Parent Guarantor and its Subsidiaries may incur Liens permitted under
Section 9(b); and

 

(I) with respect to any rights, title or interest of the Parent Guarantor and
its Subsidiaries in the Collateral and the Purchase Agreement, leases,
subleases, assignments and other transfers pursuant to or permitted by any of
the Operative Documents, including (A) the assignment of some or all of the
rights under the Purchase Agreement (including the right to take title to the
Facility) pursuant to the Assignment of Purchase Agreement and (B) the
assignment or other transfer to Parent Guarantor or a directly or indirectly
wholly-owned Domestic Subsidiary of Parent Guarantor as an affiliate transferee
pursuant to the Operative Documents; and

 

(J) with respect to any rights, title or interest of the Parent Guarantor and
its Subsidiaries in any Permitted Developed Areas,

26



Undeveloped Areas and/or Permitted Development Projects and property related to
any of the foregoing (other than any Collateral pursuant to this subclause (J)),
leases, subleases, licenses, sublicenses, assignments and other transfers
(including, without limitation, any termination or modification of any such
lease, sublease, license or sublicense), in any such case of this subclause (J),
to the extent (x) not in violation of the Lease and (y) made pursuant to or not
prohibited by any definitive documentation governing related Indebtedness (if
any) permitted by Section 9(a)(xxii).

 

(ii) The Parent Guarantor will not, and will not permit Lessee or any other
Subsidiary to, engage to any material extent in any business substantially
different from businesses of the type conducted by the Parent Guarantor and its
Subsidiaries (taken as a whole) on the Restatement Date and businesses
reasonably related, ancillary, similar, complementary or synergistic thereto or
reasonable extensions, development or expansion thereof.

 

(d) Restricted Payments. The Parent Guarantor will not, and will not permit
Lessee or any other Subsidiary to, make, directly or indirectly, any Restricted
Payment, except (i) the Parent Guarantor may pay dividends or make other
Restricted Payments with respect to its Equity Interests payable solely in
additional Equity Interests, (ii) the Parent Guarantor may purchase, redeem or
otherwise acquire Equity Interests upon the exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants or with the proceeds received from the substantially
concurrent issue of new Equity Interests, (iii) the Parent Guarantor may make
cash payments (A) on securities convertible into or exchangeable for Equity
Interests in the Parent Guarantor in accordance with their terms or (B) in lieu
of the issuance of fractional Equity Interests in connection with any dividend,
split or combination thereof or the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the Parent
Guarantor, (iv) Subsidiaries may (A) make dividends or other distributions to
their respective equityholders with respect to their Equity Interests (which
distributions shall be (x) made on at least a ratable basis to any such
equityholders that are Guarantors and (y) in the case of a Subsidiary that is
not a wholly-owned Subsidiary, made on at least a ratable basis to any such
equityholders that are the Parent Guarantor or a Subsidiary), (B) make other
Restricted Payments to Parent Guarantor, the Lessee or any Subsidiary Guarantor
(either directly or indirectly through one or more Subsidiaries that are not
Subsidiary Guarantors or the Lessee), (C) other than with respect to any such
distributions by a Subsidiary Guarantor, make other Restricted Payments to a
Bank Credit Agreement Specified Loan Party (either directly or indirectly
through one or more Subsidiaries that are not Bank Credit Agreement Specified
Loan Parties, Subsidiary Guarantors or the Lessee) and (D) make any Restricted
Payments that the Parent Guarantor would have otherwise been permitted to make
pursuant to this Section 9(d), (v) the Parent Guarantor may make Restricted
Payments (A) for the repurchase, retirement or other acquisition or retirement
for value of Equity Interests of the Parent Guarantor from any future, present
or former employee, officer, director, manager or consultant of the Parent
Guarantor or any Subsidiary upon the death, disability, retirement or
termination of employment of any such Person or (B) pursuant to and in
accordance with any agreement (including any employment agreement), stock option
or stock ownership plans, incentive plans or other benefit plans, in each case
for future, present or former

27



directors, officers, managers, employees or consultants of the Parent Guarantor
and its Subsidiaries (including, without limitation, in respect of tax
withholding or other similar tax obligation related to the foregoing), (vi) the
Parent Guarantor and its Subsidiaries may make any other Restricted Payment so
long as no Event of Default has occurred and is continuing at the time such
Restricted Payment is made or would arise immediately after giving effect (on a
pro forma basis) thereto and the aggregate amount of all such Restricted
Payments pursuant to this clause (vi) during any fiscal year of the Parent
Guarantor does not exceed $100,000,000; provided that such Dollar limitation
shall not be applicable, and such Restricted Payment shall not count against
such Dollar limitation, if at the time of the making of such Restricted Payment
and immediately after giving effect (on a pro forma basis) thereto, the Total
Leverage Ratio is equal to or less than 3.00 to 1.00, and (vii) the Parent
Guarantor may pay any dividend or distribution or make any irrevocable
Restricted Payment within 60 days after the date of declaration of such dividend
or distribution or giving irrevocable notice with respect to such Restricted
Payment, as the case may be, if at the date of declaration or notice such
Restricted Payment would have complied with the provisions of this Guaranty
(including the other provisions of this Section 9(d)).

 

(e) Transactions with Affiliates. The Parent Guarantor will not, and will not
permit Lessee or any other Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions on terms and conditions not materially less
favorable to the Parent Guarantor or such Subsidiary than could be obtained on
an arm’s-length basis from a Person that is not an Affiliate for a comparable
transaction (considering such transactions and all other related transactions as
a whole), (ii) transactions between or among the Parent Guarantor and its
Subsidiaries (or an entity that becomes a Subsidiary of the Parent Guarantor as
a result of such transaction) (or any combination thereof), (iii) the payment of
customary fees to directors of the Parent Guarantor or any of its Subsidiaries,
and customary compensation, reasonable out-of-pocket expense reimbursement and
indemnification (including the provision of directors and officers insurance)
of, and other employment or consulting agreements and arrangements, employee
benefit plans and stock incentive plans paid to, future, present or past
directors, officers, managers and employees of the Parent Guarantor or any of
its Subsidiaries, (iv) transactions undertaken in good faith for the purpose of
improving the overall tax efficiency of the Parent Guarantor and its
Subsidiaries, (v) loans, advances and other transactions to the extent not
prohibited by the terms of this Guaranty, the Lease or the Participation
Agreement, including without limitation any Restricted Payment permitted by
Section 9(d) and transactions permitted by Section 9(c), (vi) issuances of
Equity Interests to Affiliates and the registration rights and other customary
rights associated therewith, (vii) any Collaboration Arrangement or any other
license, sublicense, lease or sublease (A) in existence on the Restatement Date
(together with any amendments, restatements, extensions, replacements or other
modifications thereto that are not materially adverse to the interests of the
Lenders in their capacities as such), (B) in the ordinary course of business or
(C) substantially consistent with past practices, (viii) transactions with
Affiliates that are Disclosed Matters, (ix) transactions pursuant to agreements
in effect on the Restatement Date (together with any amendments, restatements,
extensions, replacements or other modifications thereto that are not materially
adverse to the interests of the Participants in their capacities as such), (x)
transactions with joint ventures for the purchase or sale of property or other
assets and

28



services entered into in the ordinary course of business and investments in
joint ventures, (xi) transactions approved by (A) a majority of Disinterested
Directors of the Parent Guarantor or of the applicable Subsidiary in good faith
or (B) a committee of the board of directors (or other governing body) of such
Person that is comprised of Disinterested Directors (or such committee otherwise
approves such transactions by action of Disinterested Directors), (xii) any
transaction or series of related transactions with respect to which the
aggregate consideration paid, or fair market value of property disposed of, by
the Parent Guarantor and its Subsidiaries is less than $2,000,000 for any such
individual transaction or series of related transactions, (xiii) subleases and
assignments permitted by the Operative Documents, including Article VI of the
Lease, and other transactions permitted by Section 9(c)(J), (xiv) any
transaction in respect of which the Parent Guarantor delivers to the
Administrative Agent (for delivery to the Lessor or the Participants) a letter
addressed to the Board of Directors of the Parent Guarantor (or the board of
directors or other relevant governing body of the relevant Subsidiary) from an
accounting, appraisal or investment banking firm that is in the good faith
determination of the Parent Guarantor qualified to render such letter, which
letter states that such transaction is on terms that are no less favorable to
the Parent Guarantor or the relevant Subsidiary, as applicable, than would be
obtained on an arm’s-length basis from a Person that is not an Affiliate for a
comparable transaction, and (xv) any transaction with an Affiliate where the
only consideration paid consists of Equity Interests of the Parent Guarantor.

 

(f) Maximum Total Leverage Ratio. The Parent Guarantor will not permit the ratio
(the “Total Leverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after March 31, 2019, of (i) Consolidated Total
Indebtedness to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Parent Guarantor and its Subsidiaries on a consolidated basis, to be greater
than 3.50 to 1.00. Notwithstanding the foregoing, the Parent Guarantor shall be
permitted (such permission, the “Acquisition Holiday”) on no more than two (2)
occasions during the term of the Participation Agreement to allow the maximum
Total Leverage Ratio under this Section 9(f) to be increased to 4.00 to 1.00 for
a period of four consecutive fiscal quarters in connection with an Acquisition
occurring during the first of such four fiscal quarters if the aggregate
consideration paid or to be paid in respect of such Acquisition exceeds
$500,000,000, so long as the Parent Guarantor is in compliance on a pro forma
basis with the maximum Total Leverage Ratio of 4.00 to 1.00 on the closing date
of such Acquisition immediately after giving effect to such Acquisition;
provided that (x) the Parent Guarantor shall provide notice in writing to the
Administrative Agent of such increase and a transaction description of such
Acquisition (regarding the name of the Person or summary description of the
assets being acquired and the approximate purchase price), (y) the Parent
Guarantor may not elect a new Acquisition Holiday for at least two (2) fiscal
quarters following the end of an Acquisition Holiday and (z) at the end of such
period of four consecutive fiscal quarters, the maximum Total Leverage Ratio
permitted under this Section 9(f) shall revert to 3.50 to 1.00.

 

(g) Minimum Interest Coverage Ratio. The Parent Guarantor will not permit the
ratio, determined as of the end of each of its fiscal quarters ending on and
after March 31, 2019, of (i) Consolidated EBITDA to (ii) Consolidated Interest
Expense, in each case for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all

29



calculated for the Parent Guarantor and its Subsidiaries on a consolidated
basis, to be less than 2.50 to 1.00.

 

Section 10. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and upon each Guarantor’s successors and assigns; provided that no
Guarantor shall assign or transfer any of its interests or obligations hereunder
without the prior written consent of the requisite Participants in accordance
with Section 15.5 of the Participation Agreement (it being understood that the
foregoing proviso shall not prohibit transactions permitted by Section 9(c) of
this Guaranty).

 

Section 11. Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 12. Submission to Jurisdiction; Service of Process. Each Guarantor: (a)
submits for itself and its property in any legal action or proceeding relating
to this Guaranty, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the United States District
Court for the Southern District of New York and of any New York state court
sitting in the borough of Manhattan, and appellate courts from any thereof; (b)
consents that any such action or proceedings may be brought to such courts, and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same; (c)
agrees, to the fullest extent of Applicable Law, that service of process in any
such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address referred to in Section 13 below or at such
other address of which the other parties hereto shall have been notified
pursuant to Section 13; and (d) agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
affect the right that any Beneficiary may otherwise have to sue in any other
jurisdiction.

 

Section 13. Notices. All notices, requests, demands or other communications (i)
to any Guarantor or (ii) that are required or permitted to be made by any
Guarantor pursuant to this Guaranty to Administrative Agent and/or any
Participant shall be in writing and shall be deemed to have been duly given when
addressed to the appropriate Person and delivered in the manner specified in
Section 15.3 of the Participation Agreement. The initial address for notices to
each Guarantor is set forth on Schedule III to the Participation Agreement.

 

Section 14. Amendment. This Guaranty may not be amended or modified or any of
its provisions waived, except in accordance with the terms of Section 15.5 of
the Participation Agreement.

 

Section 15. Governing Law; Waiver of Jury Trial. This Guaranty SHALL IN ALL
RESPECTS, EXCEPT AS SET FORTH IN THE PROVISO, BE GOVERNED BY THE INTERNAL LAW OF
THE STATE OF NEW YORK AS TO ALL MATTERS OF

30



CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES, EXCEPT TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW; PROVIDED, HOWEVER, THAT WITH RESPECT TO THE CREATION, PERFECTION, EFFECT OF
PERFECTION, PRIORITY AND ENFORCEMENT OF SECURITY INTERESTS AND LIENS IN THE
LEASED PROPERTY AND PROJECT COLLATERAL, SUCH MATTERS SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE UNIFORM
COMMERCIAL CODE OF SUCH STATE (INCLUDING THE CHOICE OF LAW RULES UNDER SUCH
UNIFORM COMMERCIAL CODE). Each Guarantor hereby expressly waives any right to a
trial by jury in any action or proceeding to enforce or defend any rights under
this Guaranty or under any amendment, instrument, document or agreement
delivered or which may in the future be delivered in connection herewith or
arising from any relationship existing in connection with this Guaranty, and
agrees that any such action or proceeding shall be tried before a court and not
before a jury.

 

Section 16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Operative
Document), each Guarantor acknowledges and agrees that: (i) (A) the services
regarding this Guaranty provided by the Administrative Agent and the
Participants are arm’s-length commercial transactions between the Guarantors, on
the one hand, and the Administrative Agent and the Participants, on the other
hand, (B) each Guarantor has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each Guarantor is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Operative
Documents; (ii) (A) the Administrative Agent and each Participant is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Guarantor or any other Person and (B)
neither the Administrative Agent nor any Participant has any obligation to any
Guarantor or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
Operative Documents; and (iii) the Administrative Agent and the Participants and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Guarantors and their respective
Affiliates, and neither the Administrative Agent, nor any Participant has any
obligation to disclose any of such interests to any Guarantor or any of its
Affiliates. None of the Administrative Agent and the Participants will use
confidential information obtained from or on behalf of Lessee or any Guarantor
by virtue of the transactions contemplated by the Operative Documents or its
other relationships with Lessee or any Guarantor in connection with the
performance by the Administrative Agent or such Participant of services for
other companies, and none of the Administrative Agent and the Participants will
furnish any such information to other companies. To the fullest extent permitted
by law, each Guarantor hereby waives and releases any claims that it may have
against the Administrative Agent, or any Participant with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

31



Section 17. Releases; Termination of Guaranty.

 

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under this Guaranty upon the consummation of any transaction permitted by this
Guaranty as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary, so long as, immediately after giving effect to the consummation of
such transaction, no Default or Event of Default results therefrom; provided
that, if so required by this Guaranty or the Participation Agreement, the
Required Participants shall have consented to such transaction and the terms of
such consent shall not have provided otherwise.

 

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Participant to), upon the request of the Parent Guarantor or Lessee,
release any Subsidiary Guarantor from its obligations under this Guaranty if
such Subsidiary Guarantor is no longer a Material Domestic Subsidiary, becomes
an Excluded Subsidiary or is otherwise not required pursuant to this terms of
this Guaranty to provide a Subsidiary Guaranty; provided that, unless such
Subsidiary Guarantor is a Bank Credit Agreement Specified Loan Party, prior to
or substantially concurrently with the release of such Subsidiary Guarantor
pursuant to this Section 17(b), it ceases to be a loan party (whether as a
guarantor and/or borrower) under the Bank Credit Agreement and related loan
documents.

 

(c) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Participant to), upon the request of the Parent Guarantor or Lessee,
release any Guarantor from its obligations under this Guaranty if such release
is approved, authorized or ratified by the requisite Participants pursuant to
Section 15.5 of the Participation Agreement.

 

(d) At such time as the Liabilities (other than Liabilities expressly stated to
survive such payment and termination) shall have been indefeasibly paid in full
in cash, all obligations of each Guarantor under this Guaranty shall
automatically terminate (other than with respect to Liabilities expressly stated
to survive such payment and termination), all without delivery of any instrument
or performance of any act by any Person (it being agreed that, upon indefeasible
payment in full in cash of the Liabilities (other than (i) Liabilities expressly
stated to survive such payment and termination and (ii) contingent Liabilities
for costs, expenses, indemnities and similar obligations not then due and
payable), Sections 8 and 9 of this Guaranty shall automatically terminate,
notwithstanding the survival of this Guaranty with respect to Liabilities
expressly stated to survive such payment and termination).

 

(e) Upon request by the Administrative Agent at any time, the Participants will
confirm in writing the Administrative Agent’s authority to release any
particular Guarantor pursuant hereto. In connection with any termination or
release pursuant to this Section 17, the Administrative Agent shall (and is
hereby irrevocably authorized by each Participant to) execute and deliver to any
Guarantor or Lessee, at such Guarantor’s or Lessee’s expense, all documents that
such Guarantor or Lessee shall reasonably request to evidence such termination
or release. Any execution and delivery of documents pursuant to this Section 17
shall be without recourse to or warranty by the Administrative Agent except with
respect to any customary further assurances that are expressly agreed to in
writing by the Administrative Agent.

32



Section 18. Contribution with Respect to Liabilities.

 

(a) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Liabilities satisfied by such Guarantor
Payment in the same proportion as such Guarantor’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Liabilities and termination of this
Guaranty, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

 

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

 

(c) This Section 18 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 18 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

(e) The rights of the indemnifying Guarantors against other Guarantors under
this Section 18 shall be exercisable upon the full and indefeasible payment of
the Liabilities in cash and the termination of this Guaranty pursuant to Section
17.

 

Section 19. Effect of Restatement. On the Restatement Date, the Original
Guaranty will be amended and restated as set forth in this Guaranty. The parties
hereto acknowledge and agree, however, that (a) this Guaranty and the other
Restated Operative Documents do not constitute a novation or termination of the
Liabilities under and as defined in the Original Guaranty or under the other
Operative Documents as in effect immediately prior to the Restatement Date, (b)
such Liabilities are in all respects continuing with only the terms being
modified as provided in this Guaranty and the other Restated Operative
Documents, (c) the mortgage, liens and security interests in favor of the Lessor
securing payment of such Obligations are in all respects continuing and in full
force and effect with respect to all Obligations and (d) except to the extent
the context requires otherwise, all references in the other Operative Documents
to the

33



“Guaranty” or other reference originally applicable to the Original Guaranty
shall be deemed to refer without further amendment to this Guaranty, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

 

[End of Page]
[Signature Pages Follow]

34



In Witness Whereof, each Initial Guarantor has caused this Amended and Restated
Guaranty to be executed and delivered as of the date first above written.

 

  Regeneron Pharmaceuticals, Inc.,
as Parent Guarantor         By:       Name:                               
Title:  

 

[Signature Page to Amended and Restated Guaranty]

 



  Regeneron Healthcare Solutions, Inc.,
as a Subsidiary Guarantor         By:        Name:                             
  Title:  

 

[Signature Page to Amended and Restated Guaranty]

 



  Regeneron Genetics Center LLC,
as a Subsidiary Guarantor         By:        Name:                             
  Title:  

 

[Signature Page to Amended and Restated Guaranty]

 



 

Acknowledged and Agreed
as of the date first written above:

 

Bank of America, N.A.,
as Administrative Agent

        By:        Name:                                Title:  

 

[Signature Page to Amended and Restated Guaranty]

 



Annex I

Form of Supplement to Guaranty

 

Reference is hereby made to the Amended and Restated Guaranty, dated as of May
2, 2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), made by (i) Regeneron Pharmaceuticals, Inc., a New York
corporation (the “Parent Guarantor”), and (ii) each Subsidiary of the Parent
Guarantor party thereto from time to time as a Subsidiary Guarantor, and
together with the New Subsidiary Guarantor (as defined below) (the “Subsidiary
Guarantors”) in favor of (a) each Participant, and (b) the Administrative Agent,
for the benefit of itself and the other Beneficiaries. Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Guaranty. By its execution below, the undersigned [Name of New Subsidiary
Guarantor], a [corporation] [partnership] [limited liability company] (the “New
Subsidiary Guarantor”), agrees to become, and does hereby become, a Subsidiary
Guarantor under the Guaranty and agrees to be bound by such Guaranty as if
originally a party thereto. By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in clauses (a) (solely the first sentence thereof), (b) and (c) of
Section 7 of the Guaranty that are applicable to a Subsidiary Guarantor or a
Subsidiary of the Parent Guarantor are true and correct in all material respects
(or, in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) as of the date hereof except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (or, in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) as of such earlier date.

 

In Witness Whereof, the New Subsidiary Guarantor has caused this Supplement to
the Guaranty to be duly executed and delivered as of this ____ day of
________________, 20__.

 

 [Name of New Subsidiary Guarantor]     By:
 

Name:
 
Title:
 

 



Form of Assignment Agreement

 

This Assignee Assumption Agreement (this “Agreement”) is made by [Name of
Assignee], a ____________________ (“Assignee”), and agreed to and acknowledged
by [Name of Assignor], a ____________________ (“Assignor”), on [_______ __,
20__].

 

Witnesseth:

 

Whereas, Assignor is a party to that certain Amended and Restated Participation
Agreement, dated as of May 2, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Participation Agreement”), among
Assignor, as a Participant; Old Saw Mill Holdings LLC, a New York limited
liability company, as Lessee; BA Leasing BSC, LLC, as Lessor; Bank of America,
N.A., not in its individual capacity, except as expressly stated therein, but
solely as Administrative Agent; and the Lenders from time to time party thereto;

 

Whereas, subject to the terms and conditions hereof, pursuant to Section 12.1 of
the Participation Agreement, Assignor desires to transfer $[_______] of the
amount of its [Loan Balance][Lessor Balance] and its related right, title and
interest in, to and under the Participation Agreement, the other Operative
Documents to which Assignor is a party, the Leased Property and the other
Collateral to Assignee, and Assignee desires to acquire $[_______] of the amount
of Assignor’s [Loan Balance][Lessor Balance] and of said right, title and
interest in, to and under the Participation Agreement, the other Operative
Documents to which Assignor is a party, the Leased Property and the other
Collateral;

 

Whereas, subject to the terms and conditions hereof, pursuant to Section 12.1 of
the Participation Agreement Assignee is required, inter alia, to become a party
to the Participation Agreement and to all of the other Operative Documents to
which Assignor is a party, to provide all of the representations, warranties and
agreements set forth in Section 2 hereof and to be bound by all of the terms of,
and to undertake and assume all of the obligations with respect to the Interest
(as defined below) of Assignor contained in, the Operative Documents, except as
provided below and Assignor acknowledges and consents to the assumption of such
agreements and obligations by Assignee;

 

Now Therefore, in consideration of the premises and the mutual agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:

 

Section 1. Definitions. Capitalized terms used but not defined herein shall,
except as such definitions may be specifically modified in the body of this
Participation Agreement for the purposes of a particular section, paragraph or
clause, have the meanings given such terms in Appendix 1 to the Participation
Agreement.

 

Exhibit E
(to Amended and Restated Participation Agreement)

 



Section 2. Agreements.

 

(a) Transfer and Assumption. Assignor hereby irrevocably sells, transfers and
assigns, without recourse to Assignor, to Assignee $[_______] of its [Loan
Balance][Lessor Balance] and its related right, title and interest in, to and
under the Participation Agreement, the other Operative Documents to which
Assignor is a party, the Leased Property and the other Collateral, and Assignee
hereby irrevocably (A) purchases and assumes $[_______] of Assignor’s [Loan
Balance][Lessor Balance] and all of such right, title and interest transferred
pursuant to this paragraph (a) in, to and under the Participation Agreement, the
other Operative Documents to which Assignor is a party, the Leased Property and
other Collateral, (B) confirms that from and after the date hereof it shall be a
party to each of the Operative Documents to which Assignor is a party and (C)
from and after the date hereof agrees to be bound by all the terms of such
Operative Documents as a Participant, and undertakes and assumes all the
obligations of Assignor contained in such Operative Documents with respect to
the Interest; provided that (x) Assignor’s rights to indemnification under
Article XIII of the Participation Agreement to the extent relating to acts,
conditions or events occurring or existing prior to the date hereof shall be
retained in full by Assignor, provided, however, that Assignor shall have the
right to direct the Administrative Agent with respect to such rights retained by
Assignor and (y) any obligations of Assignor arising or accruing prior to the
date hereof shall be retained by Assignor and not assumed by Assignee. The
right, title and interest so transferred are hereinafter called the “Interest”.
The [Loan Balance][Lessor Balance] transferred hereunder is equal to
$____________.

 

(b) Representations and Warranties of Assignee. Assignee, for the benefit of the
other Participants, Administrative Agent, Lessee and the Guarantors, hereby
represents and warrants that:

 

(i) Eligible Assignee. [SELECT ONE]:

 

_____ Assignee is (x) already a Participant (immediately prior to the
effectiveness of this Agreement), (y) an Affiliate or Subsidiary of a
Participant, and/or (z) a lender or Affiliate or Subsidiary of a lender under
the Bank Credit Agreement.

 

_____ Assignee is an Eligible Assignee under clause (c) or (d) of the definition
thereof and, to the extent required pursuant to the terms of the Participation
Agreement, has obtained Lessee’s consent to the assignment contemplated hereby.

 

(ii) Power and Authority. Assignee has the requisite power and authority to
enter into and perform its obligations under this Agreement and the other
Operative Documents to which it will become a party (the “Assigned Agreements”)
and to accept the assignment and transfer of the Interest and engage in the
Overall Transaction.

 

(iii) Assignee Liens. There are no Lessor Liens attributable to the Assignee on
the Lease, the Leased Property or any other Collateral.

 



(iv) Organization, etc. The Assignee is a ____________________ validly organized
and existing and in good standing under the laws of the State or jurisdiction of
its creation.

 

(v) ERISA. The Assignee (i) did not make, or subsequently acquire an interest
in, any of the Loans or other Advances with the assets of an “employee benefit
plan” (as defined in Section 3(3) of ERISA), which is subject to Title I of
ERISA or “plan” (as defined in Section 4975(e)(1) of the Code), (ii) is not
purchasing the Interest hereunder with any such assets, and (iii) is not
performing its obligations under the Operative Documents with any such assets.

 

(vi) Authorization; Binding Effect. This Agreement has been or will be, on the
date required to be delivered hereby, duly authorized, executed and delivered by
the Assignee. This Agreement and each of the other Assigned Agreements are the
valid, legal and binding agreements of the Assignee, enforceable against the
Assignee in accordance with their respective terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

(vii) Non-Contravention. Neither the execution and delivery by the Assignee of
this Agreement, nor compliance with the terms and provisions hereof, violates
any of the terms, conditions or provisions of its charter documents or bylaws.

 

(viii) Tax Documentation. Attached to this Agreement is any documentation
required to be delivered by the Assignee pursuant to the terms of Section 12.3
of the Participation Agreement, duly completed and executed by the Assignee.

 

(c) Representations and Warranties of Assignor. Assignor hereby represents and
warrants that (i) it is the legal and beneficial owner of the Interest
(immediately prior to giving effect to this Agreement), (ii) the Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.

 

(d) Third Party Beneficiaries. Assignor and Assignee hereby expressly agree that
Lessee, the Guarantors and Administrative Agent are third-party beneficiaries of
this Agreement.

 

(e) Payments. From and after the date hereof, the Administrative Agent (or the
Lessee or Lessor, as applicable, in accordance with the Operative Documents)
shall make all payments in respect of the Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the date hereof and to the Assignee for amounts
which have accrued from and after the date hereof.

 



Section 3. Miscellaneous.

 

(a) Notices. The address of Assignee, for notices and payments under the
Operative Documents and its Applicable Lending Office, is until further notice
in accordance with Section 15.3 of the Participation Agreement, as follows:

 

Notice Information of Assignee:

 

  Address:
 
     
 
     
 
    Attention:
 
    Telephone: (____)
 
    Facsimile: (____)
 
 

 

Applicable Lending Office of Assignee (Address for Wires):

 

 

Bank: _______________________
Address: _______________________
ABA Routing No: _______________________
Account No: _______________________
Account Name: _______________________
Attention: _______________________
Reference: _______________________

 

(b) Governing Law. This Agreement shall in all respects be governed by the
internal law of the State of New York, including as to all matters of
construction, validity and performance, without reference to any conflict of law
principles, except Title 14 of Article 5 of the New York general obligations
law.

 

(c) Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

 

(d) Benefit and Binding Effect. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, Assignor, Assignee and their respective
successors and permitted assigns.

 

(e) Entire Agreement. This Agreement, together with the agreements, instruments
and other documents required to be executed and delivered in connection
herewith, represents the entire agreement between Assignor and Assignee and
supersedes all prior agreements and understanding of Assignor and Assignee with
respect to the subject matter covered hereby.

 

(f) Effective Date. This Agreement and the assignment and assumption effected
hereby shall be effective from and after the date first above written.

 



(g) Amendment. Neither this Agreement nor any of the terms hereof may be
terminated, amended, restated, supplemented, waived or modified orally, but only
by an instrument in writing signed by the party against which the enforcement of
the termination, amendment, supplement, waiver or modification is sought.

 

(h) Certain Assurances. Each of Assignor and Assignee shall do, execute,
acknowledge and deliver, or shall cause to be done, executed, acknowledged and
delivered, all such further acts, conveyances and assurances as any party to the
Participation Agreement shall reasonably require for accomplishing the purposes
of and carrying out obligations of such party under this Agreement and the
Operative Documents.

 

(i) Non-Reliance. Assignor and the Administrative Agent hereby informs Assignee
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby or by the Participation Agreement, and that such Person has
a financial interest in the transactions contemplated hereby or by the
Participation Agreement in that such Person or an Affiliate thereof (i) may
receive interest or other payments with respect to the Advance and the
Participation Agreement, (ii) may recognize a gain if it extended the Advance
for an amount less than the amount being paid for an interest in the Advance by
Assignee or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Operative Documents or otherwise,
including structuring fees, commitment fees, arrangement fees, facility fees,
upfront fees, underwriting fees, ticking fees, agency fees, administrative agent
or collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

[(j) Approval by Lessee. To the extent required pursuant to the terms of the
Participation Agreement, Lessee consents to the assignment contemplated hereby.]

 



In Witness Whereof, the undersigned has caused this Assignee Assumption
Agreement to be duly executed by its officer thereunto duly authorized on the
day and year first above written.

 

 [Assignee]      By:                                Name:    Title:

 

 [Assignor]      By:                                Name:    Title:

 

Acknowledged and Approved:

 

BA Leasing BSC, LLC, as Lessor

 

By:        Name:     Title:     Date:  

 

Consented to:

 

Old Saw Mill Holdings LLC, as Lessee

 

By:        Name:     Title:     Date:  

 



[Lessor/Lender Letterhead]

 

___________ __, 20__

 

Old Saw Mill Holdings LLC, as Lessee

c/o Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

Attention: Leonard Brooks, Vice President, Treasurer

Telecopy No. (914) 847-1555

Telephone No. (914) 847-7320

E-mail: leonard.brooks@regeneron.com

 

c/o Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

Attention: Joseph J. LaRosa, Executive Vice President, General Counsel and
Secretary

Telecopy No. (914) 789-5061

Telephone No. (914) 847-7498

E-mail: joseph.larosa@regeneron.com

 

Bank of America, N.A., as Administrative Agent 555 California Street, Fourth
Floor San Francisco, California 94103 Attention:  Aamir Saleem Telephone
Number:  (415) 436-2769  

  Re: Notice of [Lessor/Lender] Assignment  

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Participation Agreement,
dated as of May 2, 2019 (as amended, restated, supplemented and modified to
date, the “Participation Agreement”), by and among Old Saw Mill Holdings LLC, a
New York limited liability company, as Lessee (the “Lessee”), BA Leasing BSC,
LLC, as Lessor (“Lessor”), Bank of America, N.A., not in its individual
capacity, except as expressly stated therein, but solely as Administrative Agent
(the “Administrative Agent”), and the Lenders from time to time party thereto.
Capitalized terms used in this letter but not otherwise defined herein shall
have the meanings given such terms in the Participation Agreement.

 



In accordance with Section 12.1 of the Participation Agreement, please be
advised that the [Lessor/Lender] intends to assign to [Assignee], a
___________________ [corporation/limited liability company/limited partnership]
with an address at __________________________________ (the “Assignee”),
$[_______] of its [Loan Balance][Lessor Balance] and of its related right, title
and interest in, to and under the Participation Agreement, the Operative
Documents, the Leased Property and the other Collateral. The proposed assignment
is intended to take place on or after _____________ ___, 20__ (subject to the
receipt of any consent required pursuant to Section 12.1 of the Participation
Agreement). We shall inform you if the proposed transfer is no longer scheduled
to occur.

 



Please acknowledge your receipt of this notice of assignment by executing the
signature block below. Please contact us with any questions regarding the
proposed transfer.

 

 Sincerely,      By:                                Name:    Title:

 

Receipt of this notice is hereby
acknowledged as of the date set forth
below:

 

Bank of America, N.A., not in its individual capacity,
except as expressly stated herein,
but solely as Administrative Agent

 

By:        Name:     Title:     Date:  

 



Form of Officer’s Certificate of Lessee

 

Secretary’s Certificate of Old Saw Mill Holdings LLC

 

May 2, 2019

 

I, Joseph J. LaRosa, Secretary of Old Saw Mill Holdings LLC, a New York limited
liability company (the “Company”), do hereby certify, in my capacity as
Secretary of the Company and on behalf of the Company and not in any personal
capacity, that as of the date hereof:

 

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
Articles of Organization of the Company (the “Articles of Organization”), as
certified by the Secretary of State of the State of New York, as in effect on
the date hereof. No amendment, restatement or other modification to the Articles
of Organization has been filed in the office of the Secretary of State of the
State of New York since the date of such certification by the Secretary of State
of the State of New York as set forth in Exhibit A.

 

2. Attached hereto as Exhibit B is a true and complete copy of the Limited
Liability Company Agreement of the Company (the “LLC Agreement”), as in full
force and effect at all times since [_______, _____], to and including the date
hereof. There are no other agreements (whether referred to as a limited
liability company agreement, operating agreement or otherwise), written, oral or
implied, of the member or members of the Company as to the affairs of the
Company and the conduct of its business other than as attached hereto as Exhibit
B.

 

3. The resolutions of the Company’s Board of Managers attached as Exhibit C to
that certain Certificate of the Secretary of the Company, dated March 3, 2017
and delivered in connection with the Original Participation Agreement (a) have
not in any way been (i) amended or modified in any matter that would have the
effect of reducing, limiting, or conditioning the authorizations described
therein or (ii) revoked, rescinded, or superseded, and (b) have been in full
force and effect since their adoption to and including the date hereof and are
now in full force and effect.

 

4. Attached hereto as Exhibit D is a list of the officer(s) of the Company, each
of whom has been duly elected or appointed, has duly qualified and on this day
is an officer of the Company holding the office indicated opposite the name of
such person, authorized to execute and deliver each of the Operative Documents
to which the Company is a party and any additional documents contemplated
thereby, and the signature set opposite the name of such officer is the genuine
signature of such person.

 

5. The Company has, and since the time of its formation has had, at least one
validly admitted and existing member of the Company.

 

Exhibit F-1
(to Amended and Restated Participation Agreement)

 



6. (i) No procedures have been instituted for, and no other event has occurred,
including, without limitation, any action taken by the Company, its Board of
Managers or its members, that would result in the liquidation, dissolution or
winding-up of the Company, (ii) no event has occurred that has adversely
affected the full force and effect status of the Company under the laws of its
jurisdiction of formation, and the Company has taken all actions required by the
laws of its jurisdiction of formation to maintain such full force and effect
status and (iii) no grounds exist for the revocation or forfeiture of the
Articles of Organization.

 

This certificate is delivered in connection with the Amended and Restated
Participation Agreement, dated as of the date hereof (the “Participation
Agreement”), among the Company, as Lessee, BA Leasing BSC, LLC, a Delaware
limited liability company, as Lessor, Bank of America, N.A., not in its
individual capacity, except as expressly stated herein, but solely as
Administrative Agent, and the financial institutions from time to time party
thereto as Participants. Capitalized terms used herein, but not defined, shall
have the meanings ascribed to such terms in Appendix 1 to the Participation
Agreement.

 

[Remainder of page intentionally left blank.]

 



In Witness Whereof, I have signed my name as of the date first set forth above.

 

  By:       Name:  Joseph J. LaRosa     Title: Secretary

 

I, Leonard Brooks, Treasurer of the Company, hereby certify as of the date first
written above that Joseph J. LaRosa has been duly elected or appointed, has been
duly qualified and this day is the Secretary of the Company and that the
signature set forth above is his genuine signature.

 

In Witness Whereof, I have signed my name as of the date first set forth above.

 

  By:       Name:  Leonard Brooks     Title: Treasurer

 



Exhibit A

 

Articles of Organization of the Company

 

See attached

 



Exhibit B

 

LLC Agreement of the Company

 

See attached

 



Exhibit C

 

[Reserved]

 



Exhibit D

 

List of Officers of the Company

 

Name

  Position   Signature                                        

 



Form of Officer’s Certificate of Parent Guarantor

 

Secretary’s Certificate of Regeneron Pharmaceuticals, Inc.

 

May 2, 2019

 

I, Joseph J. LaRosa, Secretary of Regeneron Pharmaceuticals, Inc., a New York
corporation (the “Company”), do hereby certify, in my capacity as Secretary of
the Company and on behalf of the Company and not in any personal capacity, that
as of the date hereof:

 

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
Certificate of Incorporation of the Company (the “Certificate of
Incorporation”), as certified by the Secretary of State of the State of New
York, as in effect on the date hereof. No amendment, restatement or other
modification to the Certificate of Incorporation has been filed in the office of
the Secretary of State of the State of New York since the date of such
certification by the Secretary of State of the State of New York as set forth in
Exhibit A.

 

2. Attached hereto as Exhibit B is a true and complete copy of the By-Laws of
the Company (the “By-Laws”), as in full force and effect at all times since
[_______, _____], to and including the date hereof.

 

3. The resolutions of the Company’s Board of Directors attached as Exhibit C to
that certain Certificate of the Secretary of the Company, dated March 3, 2017
and delivered in connection with the Original Participation Agreement (a) have
not in any way been (i) amended or modified in any matter that would have the
effect of reducing, limiting, or conditioning the authorizations described
therein or (ii) revoked, rescinded, or superseded, and (b) have been in full
force and effect since their adoption to and including the date hereof and are
now in full force and effect.

 

4. Attached hereto as Exhibit D is a list of the officer(s) of the Company, each
of whom has been duly elected or appointed, has duly qualified and on this day
is an officer of the Company holding the office indicated opposite the name of
such person, authorized to execute and deliver each of the Operative Documents
to which the Company is a party and any additional documents contemplated
thereby, and the signature set opposite the name of such officer is the genuine
signature of such person.

 

5. (i) No procedures have been instituted for, and no other event has occurred,
including, without limitation, any action taken by the Company, its Board of
Directors or its shareholders, that would result in the liquidation, dissolution
or winding-up of the Company, (ii) no event has occurred that has adversely
affected the full force and effect status of the Company under the laws of its
jurisdiction of incorporation, and the Company has taken all actions required by
the laws of its jurisdiction of incorporation to maintain such full force and
effect status and (iii) no grounds exist for the revocation or forfeiture of the
Certificate of Incorporation.

 

Exhibit F-2
(to Amended and Restated Participation Agreement)

 



This certificate is delivered in connection with the Amended and Restated
Participation Agreement, dated as of the date hereof (the “Participation
Agreement”), among Old Saw Mill Holdings LLC, as Lessee, BA Leasing BSC, LLC, a
Delaware limited liability company, as Lessor, Bank of America, N.A., not in its
individual capacity, except as expressly stated herein, but solely as
Administrative Agent, and the financial institutions from time to time party
thereto as Participants. Capitalized terms used herein, but not defined, shall
have the meanings ascribed to such terms in Appendix 1 to the Participation
Agreement.

 

[Remainder of page intentionally left blank.]

 



In Witness Whereof, I have signed my name as of the date first set forth above.

 

  By:       Name:        Title: Secretary

 

I, ______________, the _______________________ of the Company, hereby certify
that _____________________ has been duly elected, has been duly qualified and
this day is the Secretary of the Company and that the signature set forth above
is his genuine signature.

 

In Witness Whereof, I have signed my name as of the date first set forth above.

 

  By:       Name:        Title:  

 



Exhibit A

 

Certificate of Incorporation of the Company

 

See attached

 



Exhibit B

 

By-Laws of the Company

 

See attached

 



Exhibit C

 

[Reserved]

 



Exhibit D

 

List of Officers of the Company

 

Name

  Position   Signature                                                  

 



Form of Officer’s Certificate of Subsidiary Guarantors

 

Secretary’s Certificate of [___________]

 

May 2, 2019

 

I, __________________, Secretary of [__________], a [__________], (the
“Company”), do hereby certify, in my capacity as Secretary of the Company and on
behalf of the Company and not in any personal capacity, that as of the date
hereof:

 

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
[Certificate/Articles of Formation/Incorporation] of the Company (the
“[Certificate of Incorporation]”), as certified by the Secretary of State of the
State of [______], as in effect on the date hereof. No amendment, restatement or
other modification to the [Certificate of Incorporation] has been filed in the
office of the Secretary of State of the State of [______] since the date of such
certification by the Secretary of State of the State of [______] as set forth in
Exhibit A.

 

2. Attached hereto as Exhibit B is a true and complete copy of the [By-Laws/LLC
Agreement] of the Company, as in full force and effect at all times since
[_______, _____], to and including the date hereof.

 

3. The resolutions of the Company’s [Board of Directors/Managers] attached as
Exhibit C to that certain Certificate of the Secretary of the Company, dated
March 3, 2017 and delivered in connection with the Original Participation
Agreement (a) have not in any way been (i) amended or modified in any matter
that would have the effect of reducing, limiting, or conditioning the
authorizations described therein or (ii) revoked, rescinded, or superseded, and
(b) have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect.

 

4. Attached hereto as Exhibit D is a list of the officer(s) of the Company, each
of whom has been duly elected or appointed, has duly qualified and on this day
is an officer of the Company holding the office indicated opposite the name of
such person, authorized to execute and deliver each of the Operative Documents
to which the Company is a party and any additional documents contemplated
thereby, and the signature set opposite the name of such officer is the genuine
signature of such person.

 

5. (i) No procedures have been instituted for, and no other event has occurred,
including, without limitation, any action taken by the Company, its [Board of
Directors/Managers] or its [shareholders/members], that would result in the
liquidation, dissolution or winding-up of the Company, (ii) no event has
occurred that has adversely affected the [full force and effect status][good
standing] of the Company under the laws of its jurisdiction of
[incorporation/formation], and the Company has taken all actions required by the
laws of its jurisdiction of [incorporation/formation] to maintain such [full
force and effect status][good standing] and (iii) no grounds exist for the
revocation or forfeiture of the [Certificate of Incorporation].

 

Exhibit F-3
(to Amended and Restated Participation Agreement)

 



6. [Add other applicable information as necessary.]

 

This certificate is delivered in connection with the Amended and Restated
Participation Agreement dated as of the date hereof (the “Participation
Agreement”)., among Old Saw Mill Holdings LLC, as Lessee, BA Leasing BSC, LLC, a
Delaware limited liability company, as Lessor, Bank of America, N.A., not in its
individual capacity, except as expressly stated herein, but solely as
Administrative Agent, and the financial institutions from time to time party
thereto as Participants. Capitalized terms used herein, but not defined, shall
have the meanings ascribed to them in Appendix 1 to the Participation Agreement.

 

[Remainder of page intentionally left blank.]

 



In Witness Whereof, I have signed my name as of the date first set forth above.

 

  By:       Name:        Title Secretary

 

I, ______________, the _______________________ of the Company, hereby certify
that _____________________ has been duly elected, has been duly qualified and
this day is the Secretary of the Company and that the signature set forth above
is his genuine signature.

 

In Witness Whereof, I have signed my name as of the date first set forth above.

 

  By:       Name:        Title:  

 



Exhibit A

 

[Certificate/Articles of Formation/Incorporation] of the Company

 

See attached

 



Exhibit B

 

[By-Laws/LLC Agreement] of the Company

 

See attached

 



Exhibit C

 

[Reserved]

 



Exhibit D

 

List of Officers of the Company

 

Name

  Position   Signature                                                  

 